Exhibit 10.2

Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 24, 2020, by and among ENDOLOGIX, INC., a Delaware corporation
(“Endologix”), the other Borrowers party hereto, the Lenders party hereto and
Deerfield ELGX Revolver, LLC, as agent for itself and the other members of the
Lender Group (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, Agent and the Lenders party thereto are parties to that
certain Credit Agreement dated as of August 9, 2018 (as amended, restated,
supplemented or otherwise modified from time to time to (and not including) the
date hereof, including by that certain First Amendment to Credit Agreement,
dated as of November 20, 2018, that certain Second Amendment to Credit
Agreement, dated as of March 30, 2019 and that certain Third Amendment to Credit
Agreement, dated as of May 31, 2019), in each case, by and among the Borrowers,
the Lenders party thereto and Agent, the “Credit Agreement”);

WHEREAS, Endologix, the Subsidiaries of Endologix party thereto from time to
time as “Loan Parties” (such Subsidiaries, together with Endologix, the
“Facility Loan Parties”), the lenders party thereto from time to time (such
lenders, together with their successors and assigns, the “Term Lenders”) and
Term Agent, have entered into that certain Amended and Restated Facility
Agreement, dated as of August 9, 2018 (as amended, restated, supplemented,
modified, replaced or refinanced from time to time, the “Term Credit
Agreement”), providing for, among other things, a term loan facility to be
available to the Facility Loan Parties thereunder;

WHEREAS, the obligations of Endologix and its applicable Subsidiaries under the
Term Credit Agreement and the other Term Debt Documents and the Credit Agreement
and the other Loan Documents are secured by Liens on substantially all of the
assets of Endologix and such Subsidiaries, including the First Lien Collateral
(as defined in the Second Lien Subordination and Intercreditor Agreement (as
defined in the Term Credit Agreement));

WHEREAS, the Term Debt Documents and the Loan Documents provide, among other
things, that any Lien securing the obligations under the Loan Documents shall be
pari passu in all respects with any Lien securing the obligations under the Term
Debt Documents, and any Lien securing the obligations under the Term Debt
Documents shall be pari passu in all respects with any Lien securing the
obligations under the Loan Documents;

WHEREAS, Endologix, the holders of certain of the Remaining Original 3.25%
Convertible Notes, the Trustee and the Second Lien Agent have entered into the
Remaining 3.25% Convertible Note Exchange Documents (as defined below),
providing for, among other things, the exchange of the Remaining Original 3.25%
Convertible Notes for the 5.0% Voluntary Convertible Senior Secured Notes due
2024 and the granting of certain liens on substantially all of the assets of
Endologix, subject to the Second Lien Subordination and Intercreditor Agreement;

WHEREAS, in order to the induce Term Agent, the Term Lenders, the Agent and the
Lenders to consent to the Exchange (as defined below), Second Lien Agent and
each other Second



--------------------------------------------------------------------------------

Lien Creditor have agreed to the subordination and intercreditor arrangements
and other terms and provisions set forth in the Second Lien Subordination and
Intercreditor Agreement; and

WHEREAS, the Borrowers have requested that the Agent and the Lender Group amend
certain provisions of the Credit Agreement and, subject to certain terms and
limitations and the satisfaction of the conditions set forth herein, the Agent
and the Lenders are willing to do so, on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.

SECTION 2. Amendments.    Subject to the satisfaction of the conditions
precedent set forth in Section 4 of this Amendment, the Credit Agreement is
hereby amended as follows:

(a)     The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Exhibit A-I
attached hereto (the “Amended Credit Agreement”).

(b)     The Schedules to the Credit Agreement are hereby amended and restated in
their entirety in the form attached hereto as Exhibit A-II.

SECTION 3. [Intentionally Omitted].

SECTION 4. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent on or prior to the date
hereof (the “Fourth Amendment Effective Date”):

(a)    the execution and delivery of this Amendment by the Borrowers, the Agent
and the Required Lenders;

(b)    the representations and warranties in Section 5 of this Amendment being
true, complete and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the Fourth Amendment Effective
Date, except to the extent that such representation or warranty expressly
relates to an earlier date (in which event such representations and warranties
are true, complete and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of such earlier date);

(c)    no Default or Event of Default has occurred or is continuing (or would
result after giving effect to the transactions contemplated by this Amendment
and the Term Amendment (as defined below);

 

2



--------------------------------------------------------------------------------

(d)    the receipt in cash by the Lender Group of the payment of all fees, costs
and expenses incurred thereby on or prior to the date of this Amendment that are
required to be reimbursed pursuant to Section 2.05(d) and Section 2.09 of the
Credit Agreement or Section 6 of this Amendment and all other fees, costs and
expenses incurred in connection with this Amendment (and the transactions
contemplated hereby) by the Lender Group (including, in each case, all Lender
Group Expenses and all attorneys’ fees of the Lender Group and any estimates of
post-closing fees, costs and expenses (including all attorneys’ fees) expected
to be incurred by the Lender Group in connection with this Amendment);

(e)    the receipt by the Agent and the Lenders of a fully executed copy of the
February 2020 Exchange Agreement and Fourth Amendment to Amended and Restated
Facility Agreement and Amendment to First Out Waterfall Notes and Warrants in
form and substance reasonably satisfactory to the Agent and the Lenders (the
“Term Amendment”);

(f)    the receipt by the Agent and the Lenders of fully executed copies of each
of the following: (i) that certain Exchange Agreement, dated as of the date
hereof among Endologix and the holders of certain of the Remaining Original
3.25% Convertible Notes, providing for the exchange of certain of the Remaining
Original 3.25% Convertible Notes for the Senior Lien Notes (the “5.00% Exchange
Agreement (Fourth Amendment)”), (ii) that certain Junior Lien Security Agreement
dated as of the date hereof between Endologix and the Collateral Agent (the
“Second Lien Security Agreement”), (iii) that certain the Second Lien
Subordination and Intercreditor Agreement, to be dated as of the date hereof,
(iv) that certain Indenture in respect of the Second Lien Notes (the “5.00%
Second Lien Convertible Notes Indenture”), dated as of the date hereof, among
Endologix and the Trustee and Collateral Agent (each as defined therein), and
(v) the 5.00% Voluntary Convertible Senior Secured Notes due 2024 of Endologix
(the “Second Lien Notes”), dated as of the date hereof, in each case, in form
and substance satisfactory to the Agent and the Lenders (the 5.00% Exchange
Agreement (Fourth Amendment), the Second Lien Security Agreement, the Second
Lien Subordination and Intercreditor Agreement, the 5.00% Second Lien
Convertible Notes Indenture, and the Second Lien Notes, including all exhibits,
schedules and attachments thereto, and any other instruments or agreements
entered into in connection with the transactions contemplated thereby,
collectively, the “Remaining 3.25% Convertible Exchange Documents”);

(g)     the consummation of the “Exchange” as defined in the 5.00% Exchange
Agreement (Fourth Amendment) contemplated to occur on the Fourth Amendment
Effective Date in accordance with the terms of the Remaining 3.25% Convertible
Exchange Documents;

(h)    receipt by Agent of a certificate from an Authorized Officer of each Loan
Party in form and substance satisfactory to Agent and the Lenders:

(i)    attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of this Amendment, the Term
Amendment, and the Remaining 3.25% Convertible Exchange Documents to which it is
party,

(ii)    authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,

 

3



--------------------------------------------------------------------------------

(iii)    attesting to copies of each Loan Party’s Organizational Documents, as
amended, modified, or supplemented to the date hereof, which Organizational
Documents shall be (A) certified by an Authorized Officer of such Loan Party,
and (B) with respect to Organizational Documents that are charter documents,
certified as of a recent date (not more than thirty (30) days prior to the
Fourth Amendment Effective Date) by the appropriate governmental official,

(iv)    attesting to certificates of status with respect to each Loan Party,
dated within ten (10) days of the Fourth Amendment Effective Date, such
certificates to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificates shall indicate that such
Loan Party is in good standing in such jurisdiction, and

(v)    attesting to certificates of status with respect to each Loan Party, each
dated within thirty (30) days of the Fourth Amendment Effective Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which such Loan
Party’s failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that such Loan Party is in
good standing in such jurisdictions;

(i)    an opinion letter from counsel to the Loan Parties with respect to the
transactions contemplated by this Amendment and the Amended Credit Agreement, in
form and substance satisfactory to the Agent and the Lenders; and

(j)    the receipt by the Agent and the Lenders of all other documents,
agreements, instruments and other information reasonably requested by the Agent
or any Lender.

SECTION 5. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to Agent and each Lender as follows as of the Fourth
Amendment Effective Date:

(a)    Each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable. Each Loan Party (i) has full power and authority (and all
governmental licenses, authorizations, permits (including all Regulatory
Required Permits), consents and approvals) to (A) own its properties and conduct
its business (solely with respect to governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals,
except where the failure to have such governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect) and (B) to (x) enter into, and perform its
obligations under, this Amendment (including the Amended Credit Agreement) and
the other Loan Documents (including as amended hereby, as applicable), the Term
Amendment, the other Term Debt Documents (as amended by the Term Amendment, as
applicable) and the Remaining 3.25% Convertible Exchange Documents, and
(y) consummate the transactions contemplated under this Amendment (including the
Amended Credit Agreement) and the other Loan Documents (including as amended
hereby, as applicable), the Term Amendment and the other Term Debt Documents (as
amended by the Term Amendment, as applicable) and the Remaining 3.25%
Convertible Exchange Documents and to

 

4



--------------------------------------------------------------------------------

consummate the Exchange, and (ii) is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, and licensed
and in good standing, under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification or license, in each case of this clause (ii), where the failure to
be so qualified, licensed or in good standing could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b)    The execution, delivery and performance of this Amendment (including the
Amended Credit Agreement) and the other Loan Documents (including as amended
hereby, as applicable), and the execution, delivery and performance of the Term
Amendment, the Term Debt Documents (as amended by the Term Amendment, as
applicable) and the Remaining 3.25% Convertible Exchange Documents, in each
case, have been duly authorized by each Loan Party and no further consent or
authorization is required by any Loan Party, any Loan Party’s board of directors
(or other equivalent governing body) or the holders of any Loan Party’s Stock.
Each of this Amendment, the Term Amendment and each Remaining 3.25% Convertible
Exchange Document has been duly executed and delivered by each of the Loan
Parties and constitutes a valid, legal and binding obligation of each Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable insolvency, bankruptcy, reorganization, moratorium
or other similar laws affecting creditors’ rights generally. On and after the
Fourth Amendment Effective Date, each of this Amendment (including the Amended
Credit Agreement), the Term Amendment, the Term Debt Documents (as amended by
the Term Amendment, as applicable) and the Remaining 3.25% Convertible Exchange
Documents will have been duly executed and delivered by each of the Loan Parties
and constitute a valid, legal and binding obligation of each Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable insolvency, bankruptcy, reorganization, moratorium or
other similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (including the Amended Credit
Agreement) and the other Loan Documents (including as amended hereby, as
applicable), the Term Amendment, the Term Debt Documents (as amended by the Term
Amendment, as applicable) and the Remaining 3.25% Convertible Exchange Documents
by each Loan Party party hereto and the consummation of the transactions
contemplated hereby and thereby will not (A) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to (x) the Loan Documents (including as amended hereby, as applicable) and
(y) to the extent permitted by the Credit Agreement, the Term Debt Documents and
the Second Lien Subordination and Intercreditor Agreement) upon any assets of
any such Loan Party pursuant to (i) either of the Exchanged Senior Notes
Indentures, or (ii) any agreement, document or instrument to which such Loan
Party is a party or by which any Loan Party is bound or to which any of the
assets or property of any Loan Party is subject, (B) result in any violation of
or conflict with the provisions of the Organizational Documents, (C) result in
the violation of any Applicable Law, or (D) result in the violation of any
judgment, order, rule, regulation or decree of any Governmental Authority,
except, with respect to clauses (A)(ii) and (C) only, as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
No consent, approval, Authorization or order of, or registration or filing with
any Governmental Authority is required for (i) the execution, delivery and
performance of this Amendment (including the Amended Credit Agreement) and the
other Loan Documents (including as amended hereby, as applicable), the Term
Amendment, the Term Debt Documents (as amended by the Term Amendment, as
applicable) and the Remaining 3.25% Convertible Exchange

 

5



--------------------------------------------------------------------------------

Documents and (ii) the consummation by any Loan Party of the transactions
contemplated hereby and thereby.

(c)    Except for the amounts owed to Jeffries, LLC that have been disclosed to
the Agent on or prior to the date hereof, no brokerage or finder’s fees or
commissions are or will be payable by Endologix or any of its affiliates or
representatives to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Amendment, the other Loan Documents (including
as amended hereby, as applicable), the Term Amendment, the Term Debt Documents
(as amended by the Term Amendment, as applicable) and the Remaining 3.25%
Convertible Exchange Documents. The members of the Lender Group shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 5(c)
that may be due in connection with the transactions contemplated hereby.

(d)    The amendments and transactions contemplated hereby, including the
consummation of the Exchange, do not contravene, or require stockholder approval
pursuant to, the rules and regulations of the Principal Market.

(e)    Each of the representations and warranties of any of the Loan Parties set
forth in the Amended Credit Agreement and the other Loan Documents (including as
amended hereby, as applicable) are true, complete and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of the date hereof and as of the Fourth Amendment Effective Date, except to the
extent that such representation or warranty expressly relates to an earlier date
(in which event such representations and warranties were true, complete and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date).

(f)    The Remaining 3.25% Convertible Exchange Documents constitute all of the
agreements, instruments and documents entered into in connection with, and
necessary to effectuate, the Exchange. Each of the representations and
warranties of any of the Loan Parties set forth in the Remaining 3.25%
Convertible Exchange Documents are true, complete and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of the date hereof and as of the Fourth Amendment Effective Date, except to the
extent that such representation or warranty expressly relates to an earlier date
(in which event such representations and warranties were true, complete and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date).

(g)    No Default or Event of Default has occurred and is continuing (or would
result after giving effect to the transactions contemplated by this Amendment
and the other Loan Documents (including as amended hereby, as applicable) and
the Term Amendment and the other Term Debt Documents (as amended by the Term
Amendment, as applicable) and the Remaining 3.25% Convertible Exchange
Documents).

(h)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated by this Amendment, the Amended Credit Agreement, the other Loan
Documents, the Term Amendment, the other Term Debt Documents (as amended by the
Term Amendment, as applicable) or the Remaining 3.25%

 

6



--------------------------------------------------------------------------------

Convertible Exchange Documents has been issued and remains in force by any
Governmental Authority against any Loan Party or any member of the Lender Group.

(i)    (i) This Amendment has been entered into without force or duress of the
free will of each Borrower, (ii) each Borrower’s decision to enter into this
Amendment is a fully informed decision, and (iii) each Borrower is aware of all
legal and other ramifications of such decision.

(j)    In executing this Amendment, no Borrower is relying on any
representations or warranties, either written or oral, express or implied, made
to any Borrower by any other party hereto or any member of the Lender Group.

(k)    Attached hereto as Exhibit B is a true, correct and complete copy of the
Term Amendment, which has not been (and is not currently being contemplated as
of the Fourth Amendment Effective Date to be) amended, restated, supplemented,
changed or otherwise modified in any manner.

(l)    Attached hereto as Exhibit C are true, correct and complete copies of the
Remaining 3.25% Convertible Exchange Documents, which have not been (and are not
currently being contemplated as of the Fourth Amendment Effective Date to be)
amended, restated, supplemented, changed or otherwise modified in any manner.

SECTION 6. Fees, Costs and Expense Reimbursement. In connection with the Agent
and the Lenders party hereto agreeing to enter into this Amendment and provide
the accommodations hereunder, the Loan Parties agree to pay on the date of this
Amendment all fees, costs and expenses (including all Lender Group Expenses and
all attorneys’ fees) incurred by the Lender Group in connection with this
Amendment and any other Loan Document and the transactions contemplated hereby
and thereby.

SECTION 7. Captions. Captions used in this Amendment are for convenience only
and shall not modify or affect the interpretation or construction of this
Amendment or any of its provisions.

SECTION 8. Counterparts. This Amendment may be executed in several counterparts,
and by each party hereto on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

SECTION 9. Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provision.

SECTION 10. Entire Agreement. The Credit Agreement, as amended hereby, together
with all other Loan Documents (including as amended hereby, as applicable),
contains the entire understanding among the parties hereto with respect to the
matters covered thereby and supersedes

 

7



--------------------------------------------------------------------------------

any and all other written and oral communications, negotiations, commitments and
writings with respect thereto.

SECTION 11. Successors; Assigns. This Amendment shall be binding upon the
Borrowers, the Lenders and Agent and their respective successors and permitted
assigns, and shall inure to the benefit of the Borrowers, the Lenders, Agent and
the other members of the Lender Group and the successors and assigns of the
Lenders, Agent and the other members of the Lender Group. No other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Amendment or any of the other
Loan Documents (including as amended hereby, as applicable). No Loan Party may
assign or transfer any of its rights or obligations under this Amendment without
the prior written consent of Agent and each Lender, and any prohibited
assignment or transfer shall be absolutely void ab initio.

SECTION 12. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Article XII of
the Amended Credit Agreement is incorporated herein, mutatis mutandis.

SECTION 13. Reaffirmation and Ratification; No Novation. Each Loan Party party
hereto as debtor, grantor, pledgor, guarantor, assignor, or in any other similar
capacity in which such Person grants Liens in its property or otherwise acts as
accommodation party or guarantor, as the case may be pursuant to the Loan
Documents (including as amended hereby, as applicable), hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under this Amendment and the Amended Credit Agreement and each other
Loan Document to which it is a party (after giving effect hereto) and (ii) to
the extent such Person granted Liens or security interests in any of its
property pursuant to any Loan Documents (including as amended hereby, as
applicable) as security for or otherwise guaranteed the Obligations under or
with respect to the Loan Documents (including as amended hereby, as applicable),
ratifies and reaffirms such guarantee and grant (and the validity and
enforceability thereof) of Liens and confirms and agrees and acknowledges that
such Liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continue to be and remain collateral for such
obligations from and after the date hereof and from and after the Fourth
Amendment Effective Date. Each Loan Party party hereto hereby consents to this
Amendment and acknowledges that the Amended Credit Agreement and each other Loan
Document remains in full force and effect and is hereby ratified and reaffirmed.
The execution and delivery of this Amendment shall not operate as a waiver of
any right, power or remedy of Agent, the Lenders or any other member of the
Lender Group, constitute a waiver of any provision of the Credit Agreement, the
Amended Credit Agreement or any other Loan Document or serve to effect a
novation of any obligations (including the Obligations). For the avoidance of
doubt, this Amendment is not intended by the parties to be, and shall not be
construed to be, a novation of the Credit Agreement (including the Amended
Credit Agreement) and the other Loan Documents (including as amended hereby, as
applicable) or an accord and satisfaction in regard thereto.

 

8



--------------------------------------------------------------------------------

SECTION 14. Effect on Loan Documents.

(a)    The Credit Agreement (including as amended hereby), and each of the other
Loan Documents (including as amended hereby, as applicable), shall be and remain
in full force and effect in accordance with their respective terms and hereby
are ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not operate, except with respect to the
modifications and amendments expressly set forth herein, as a waiver of, consent
to, or a modification or amendment of, any right, power, or remedy of Agent or
any Lender under the Credit Agreement or any other Loan Document. Except for the
amendments to the Credit Agreement expressly set forth herein or contemplated
hereby, the Credit Agreement shall remain unchanged and in full force and
effect. The amendments, modifications and other agreements set forth herein or
contemplated hereby are limited to the specified provisions of this Amendment
(including the Credit Agreement (as amended hereby)), shall not apply with
respect to any facts or occurrences other than those on which the same are
based, shall neither excuse future non-compliance with the Loan Documents
(including as amended hereby, as applicable) nor operate as a waiver of any
Default or Event of Default, shall not operate as a consent to any further or
other matter under the Loan Documents (including as amended hereby, as
applicable) and shall not be construed as an indication that any waiver of
covenants or any other provision of the Credit Agreement (including as amended
hererby) will be agreed to, it being understood that the granting or denying of
any waiver which may hereafter be requested by the Borrowers or any other Loan
Party remains in the sole and absolute discretion of the Agent and the Lenders.

(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c)    To the extent that any of the terms and conditions in any of the Loan
Documents (including as amended hereby, as applicable) shall contradict or be in
conflict with any of the terms or conditions of the Credit Agreement after
giving effect to this Amendment, such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby.

(d)    This Amendment (including the Credit Agreement as amended hereby) is a
Loan Document.

SECTION 15. Guarantors’ Acknowledgment and Agreement. Although the Guarantors
party hereto have been informed of the matters set forth herein and have agreed
to the same, each such Guarantor understands, acknowledges and agrees that none
of the members of the Lender Group has any obligations to inform such Guarantor
of such matters in the future or to seek

 

9



--------------------------------------------------------------------------------

its acknowledgment or agreement to future amendments, restatements, supplements,
changes, modifications, waivers or consents, and nothing herein shall create
such a duty.

SECTION 16. Release.

(a)    As of the date of this Amendment, each Loan Party, for itself and on
behalf of its successors, assigns, Subsidiaries and such Loan Party’s and its
Subsidiaries’ officers, directors (and any equivalent governing body),
employees, agents, representatives, advisors, consultants, accountants and
attorneys, and any Person acting for or on behalf of, or claiming through it
(collectively, the “Releasing Persons”), hereby waives, releases, remises and
forever discharges each member of the Lender Group, each of their respective
Affiliates and successors in title, and past, present and future officers,
directors, employees, limited partners, general partners, members, managers,
investors, attorneys, assigns, subsidiaries, equityholders, trustees, agents and
other professionals of the foregoing entities and all other Persons and entities
to whom any member of the Lender Group would be liable if such Persons were
found to be liable to such Releasing Persons (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, amounts paid in settlement, debts, deficiencies,
disbursements, demands, obligations, liabilities, causes of action, damages,
losses, costs and expenses of any kind or character, whether based in equity,
law, contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law (each a “Claim” and collectively, the “Claims”),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, matured or unmatured, foreseen or unforeseen, past or
present, liquidated or unliquidated, suspected or unsuspected, which such
Releasing Persons ever had from the beginning of the world until (and including)
the date hereof, against any such Releasing Person which relates, directly or
indirectly, to the Credit Agreement (including as amended hereby) or any other
Loan Document (including as amended hereby, as applicable), the Stock owned by
any Releasee or to any acts or omissions of any such Releasee with respect to
the Credit Agreement (including as amended hereby) or any other Loan Document
(including as amended hereby, as applicable) or any Stock owned by any Releasee,
or to the lender-borrower relationship evidenced by the Loan Documents
(including as amended hereby, as applicable) or the Stock holder or owner issuer
of Stock holder issuer relationship evidenced by the Loan Documents (including
as amended hereby, as applicable)..

(b)    As to each and every Claim released hereunder, each Loan Party hereby
agrees, represents and warrants that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal, state or foreign
law (including without limitation

 

10



--------------------------------------------------------------------------------

the laws of the State of New York), if any, pertaining to general releases after
having been advised by legal counsel to such Loan Party with respect thereto.

(c)    Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such Claims and agrees that this Amendment shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Loan Party understands, acknowledges and agrees that the release set
forth above in this Section 16 may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

(d)    Each Loan Party hereby agrees, represents, and warrants that (i) neither
such Loan Party nor any other Releasing Person has voluntarily, by operation of
law or otherwise, assigned, conveyed, transferred or encumbered, either directly
or indirectly, in whole or in part, any right to or interest in any of the
Claims released pursuant to this Section 16; (ii)(A) this Amendment has been
entered into (1) without force or duress and (2) of the free will of each Loan
Party, and (B) the decision of such undersigned to enter into this Amendment is
a fully informed decision and such undersigned is aware of all legal and other
ramifications of each such decision; and (iii) such Loan Party has (A) read and
understands this Amendment (including the release granted in this Section 16 and
the Credit Agreement (including as amended hereby)), (B) consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, (C) read this Amendment in full and final
form, and (D) been advised by its counsel of its rights and obligations under
this Amendment.

(e)    Each Loan Party, for itself and on behalf of each other Releasing Person,
hereby absolutely, unconditionally and irrevocably covenants and agrees with and
in favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release in
this Section 16. Each Loan Party further agrees that it shall not dispute the
validity or enforceability of this Amendment or any of the other Loan Documents
(including as amended hereby, as applicable), or any of its obligations
hereunder or thereunder, or the creation, validity, perfection, priority,
enforceability or the extent of Agent’s security interest or Lien on any item of
Collateral under the Credit Agreement (including as amended hereby) and the
other Loan Documents (including as amended hereby, as applicable) or the
providing of any “control” (within the meaning of Articles 8 and 9 under the
applicable UCC) under any Control Agreement or any other Loan Document
(including as amended hereby, as applicable). If any Loan Party or any other
Releasing Person breaches or otherwise violates the foregoing covenant and
provisions, such Loan Party, for itself and its Releasing Persons, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees, expenses and costs and any other fees,
expenses and costs incurred by such Releasee as a result of such breach or
violation.

(f)    The provisions of this Section 16 shall survive the termination of this
Amendment and the other Loan Documents (including as amended hereby, as
applicable) and the payment in full of the Obligations and the termination of
the Commitments.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the first day written above.

 

BORROWERS:

ENDOLOGIX, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

CVD/RMS ACQUISITION CORP.,

a Delaware corporation

By:  

 

Name:   Title:  

NELLIX, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

TRIVASCULAR TECHNOLOGIES, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

 

TRIVASCULAR, INC.,

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

a California corporation By:  

 

Name:   Title:  

ENDOLOGIX CANADA, LLC,

a Delaware limited liability company

By:  

 

Name:   Title:  

TRIVASCULAR SALES LLC,

a Texas limited liability company

By:  

 

Name:   Title:  

RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,

a Delaware corporation

By:  

 

Name:   Title:  

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LENDERS: DEERFIELD PARTNERS, L.P. By:   Deerfield Mgmt, L.P.   General Partner  
By:   J.E. Flynn Capital, LLC     General Partner     By:  

 

    Name:   David J. Clark     Title:   Authorized Signatory DEERFIELD PRIVATE
DESIGN FUND III, L.P. By:   Deerfield Mgmt III, L.P.   General Partner   By:  
J.E. Flynn Capital III, LLC     General Partner     By:  

 

    Name:   David J. Clark     Title:   Authorized Signatory DEERFIELD PRIVATE
DESIGN FUND IV, L.P. By:   Deerfield Mgmt IV, L.P.   General Partner   By:  
J.E. Flynn Capital IV, LLC     General Partner     By:  

 

    Name:   David J. Clark     Title:   Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AGENT: DEERFIELD ELGX REVOLVER, LLC By: Deerfield Management Company, L.P.
(Series C), Manager          By:   Flynn Management LLC, General Partner     By:
 

 

    Name:   David J. Clark     Title:   Authorized Signatory

 

[Signature Page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-I

Amended Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-I

 

 

 

CREDIT AGREEMENT

by and among

DEERFIELD ELGX REVOLVER, LLC,

as Agent,

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders,

ENDOLOGIX, INC.,

each of its direct and indirect subsidiaries listed on the signature pages
hereto and any additional borrower that hereafter becomes party hereto, each as
a Borrower, and collectively as Borrowers

 

 

as amended by:

that certain First Amendment to Credit Agreement dated as of November 20, 2018,
that certain Second Amendment to Credit Agreement dated as of March 30, 2019,
that certain Third Amendment to Credit Agreement dated as of May 31, 2019 and
that certain Fourth Amendment to Credit Agreement dated as of February 24, 2020

Closing Date: August 9, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND CONSTRUCTION

     1

1.01

  Definitions      1

1.02

  Accounting Terms      58

1.03

  Code      59

1.04

  Construction      59

1.05

  Time References      59

1.06

  Schedules and Exhibits      60

ARTICLE II. LOANS AND TERMS OF PAYMENT

     60

2.01

  Revolving Loans      60

2.02

  Borrowing Procedures and Settlements      61

2.03

  Payments; Reductions of Commitments; Prepayments      64

2.04

  Promise to Pay; Promissory Notes      67

2.05

  Interest Rates: Rates, Payments, and Calculations      67

2.06

  [Reserved]      70

2.07

  Designated Account      70

2.08

  Maintenance of Loan Account; Statements of Obligations      70

2.09

  Fees, Changes, Damages and Revolver Exit Payment      71

2.10

  [Reserved]      74

2.11

  Capital Requirements      74

2.12

  Collections; Crediting Payments      75

2.13

  Appointment of Borrower Representative      76

2.14

  Joint and Several Liability of Borrowers      77

ARTICLE III. CONDITIONS; TERM OF AGREEMENT

     81

3.01

  Conditions Precedent to the Initial Extension of Credit      81

3.02

  Conditions Precedent to all Extensions of Credit      83

3.03

  Effect of Maturity      84

3.04

  Conditions Subsequent      85

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     85

4.01

  Due Organization and Qualification; No Event of Default; Solvency      85

4.02

  Existence; Power and Authority      86

4.03

  Litigation      86

4.04

  Due Authorization; No Conflict      87

4.05

  Permits and Authorizations      88

4.06

  Title to Assets; No Encumbrances      88

4.07

  Intellectual Property      88

4.08

  No Default      89

4.09

  Taxes      89

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.10

  Compliance with Laws      90

4.11

  SEC Filings      90

4.12

  Financial Statements      90

4.13

  Internal Controls      91

4.14

  ERISA      92

4.15

  Subsidiaries      93

4.16

  No Dividends      93

4.17

  Stock      93

4.18

  Material Contracts      94

4.19

  Use of Proceeds      94

4.20

  Environmental Condition      94

4.21

  Governmental Regulation      95

4.22

  Employee and Labor Matters      95

4.23

  Name and Address; Properties      96

4.24

  Sanctions      96

4.25

  Anti-Money Laundering      96

4.26

  Anti-Corruption      96

4.27

  Anti-Terrorism      97

4.28

  Sarbanes-Oxley      97

4.29

  Accounting Practices      97

4.30

  Common Stock      97

4.31

  DTC      98

4.32

  Fees      98

4.33

  Products; Regulatory Required Permits      98

4.34

  No Violation of Healthcare Laws      99

4.35

  No Third Party Payor Program      99

4.36

  Conduct of Business at Facilities      99

4.37

  No Adulteration; Product Manufacturing      100

4.38

  FDA      100

4.39

  Margin Stock      101

4.40

  Complete Disclosure      101

4.41

  Investments      101

4.42

  Schedules      101

4.43

  Eligible Accounts      101

4.44

  Eligible Inventory      102

4.45

  Location of Inventory      102

4.46

  Inventory and Equipment Records      102

4.47

  No Violation of Usury Laws      102

4.48

  Eligible Equipment      102

ARTICLE V. AFFIRMATIVE COVENANTS

     102

5.01

  Existence; Permits      103

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.02

  Compliance with Laws      103

5.03

  Insurance      103

5.04

  Taxes      104

5.05

  Reports, Notices      104

5.06

  Inspection      106

5.07

  Disclosure Updates      107

5.08

  Cash Management      107

5.09

  Further Assurances      108

5.10

  Environmental      110

5.11

  ERISA      110

5.12

  FDA; Healthcare Laws      110

5.13

  Regulatory Required Permits      110

5.14

  Material Contracts      111

5.15

  Notices Regarding Indebtedness      111

5.16

  Reporting      111

5.17

  Lender Meetings      113

5.18

  Location of Collateral      113

5.19

  Updated Borrowing Base Certificate      113

5.20

  Announcing Form 8-K      113

5.21

  Eligible Equipment      115

5.22

  Maximum Revolver Related Notices      116

5.23

  Collateral Access Agreements      116

ARTICLE VI. NEGATIVE COVENANTS

     116

6.01

  Restrictions on Fundamental Changes      116

6.02

  Joint Ventures; Restricted Payments      117

6.03

  Liens      117

6.04

  Disposal of Assets      117

6.05

  Indebtedness      118

6.06

  Investments      118

6.07

  Transactions with Affiliates      118

6.08

  ERISA      119

6.09

  Nature of Business      119

6.10

  Amendments to Organizational Documents and Material Contracts      119

6.11

  Changes to Fiscal Year; GAAP      120

6.12

  Payments and Amendments      120

6.13

  Restrictions on Distributions      120

6.14

  Sanctions; Anti-Corruption      121

6.15

  Sale Leaseback Transactions      122

6.16

  Environmental      122

6.17

  Investment Company      122

6.18

  Intercreditor Agreement; Term Debt      122

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.19

  Payment of Convertible Notes      122

6.20

  Commingling of Assets      123

6.21

  Limitation on Issuance of Stock      123

6.22

  Use of Proceeds      124

6.23

  Anti-Layering      124

6.24

  Convertible Notes Restrictions      124

ARTICLE VII. FINANCIAL COVENANTS

     125

7.01

  Financial Covenants      125

ARTICLE VIII. EVENTS OF DEFAULT

     126

8.01

  Payments      126

8.02

  Covenants      127

8.03

  Representations, etc.      127

8.04

  Insolvency; Bankruptcy      127

8.05

  Judgments      128

8.06

  No Governmental Authorization      128

8.07

  Agreement Invalid Under Applicable Law      128

8.08

  Cross-Default      128

8.09

  Loan Documents; Security Interests      129

8.10

  ERISA      129

8.11

  Product Withdrawal      129

8.12

  Change in Law      130

8.13

  Material Contract Default      130

8.14

  Other Default or Breach      130

8.15

  Criminal Proceedings      130

8.16

  Payment of Subordinated Debt      130

8.17

  Any Intercreditor Agreement Provisions Invalid      130

8.18

  Guaranty      131

8.19

  Subordination Provisions      131

8.20

  Change in Control      131

8.21

  Not Publicly Traded      131

8.22

  Term Debt Defaults      131

8.23

  Invalidity of any Subordination Agreement      131

8.24

  3.25% Convertible Note Document Defaults      131

ARTICLE IX. RIGHTS AND REMEDIES

     132

9.01

  Rights and Remedies      132

9.02

  Remedies Cumulative      133

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE X. WAIVERS; INDEMNIFICATION

     133

10.01

  Demand; Protest; etc.      133

10.02

  The Lender Group’s Liability for Collateral      133

10.03

  Indemnification      133

ARTICLE XI. NOTICES

     135

ARTICLE XII. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION

     136

ARTICLE XIII. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     138

13.01

  Assignments and Participations      138

13.02

  Successors      142

ARTICLE XIV. AMENDMENTS; WAIVERS

     142

14.01

  Amendments and Waivers      142

14.02

  [Reserved]      144

14.03

  No Waivers; Cumulative Remedies      144

ARTICLE XV. AGENT; THE LENDER GROUP

     144

15.01

  Appointment and Authorization of Agent      144

15.02

  Delegation of Duties      145

15.03

  Liability of Agent      145

15.04

  Reliance by Agent      146

15.05

  Notice of Default or Event of Default      146

15.06

  Credit Decision      146

15.07

  Costs and Expenses; Indemnification      147

15.08

  Agent in Individual Capacity      148

15.09

  Assignment by Agent; Resignation of Agent; Successor Agent      148

15.10

  Lender in Individual Capacity      149

15.11

  Collateral Matters      149

15.12

  Restrictions on Actions by Lenders; Sharing of Payments      150

15.13

  Agency for Perfection      151

15.14

  Payments by Agent to the Lenders      151

15.15

  Concerning the Collateral and Related Loan Documents      151

15.16

  Several Obligations; No Liability      152

15.17

  Right to Request and Act on Instructions      152

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XVI. WITHHOLDING TAXES

     152

16.01

  Payments      152

16.02

  Exemptions      153

16.03

  Refunds      155

ARTICLE XVII. GENERAL PROVISIONS

     155

17.01

  Effectiveness      155

17.02

  Article and Section Headings      156

17.03

  Interpretation      156

17.04

  Severability of Provisions      156

17.05

  Debtor-Creditor Relationship      156

17.06

  Counterparts; Electronic Execution      156

17.07

  Revival and Reinstatement of Obligations; Certain Waivers      156

17.08

  Confidentiality      157

17.09

  Survival      158

17.10

  Patriot Act      158

17.11

  Integration      158

17.12

  No Setoff      158

17.13

  Intercreditor Agreement      159

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate (Agent) Exhibit B-2    Form of Borrowing Base
Certificate (Third Party Agent) Exhibit C-1    Form of Compliance Certificate
Exhibit P-1    Form of Perfection Certificate Schedule A-1    Agent’s Account
Schedule A-2    Authorized Person Schedule C-1    Commitments Schedule D-1   
Designated Account Schedule E-1    Approved Account Debtor Schedule P-1   
Existing Investments Schedule 3.04    Conditions Subsequent Schedule 4.01(d)   
Existing Liens Schedule 4.01(f)    Existing Indebtedness Schedule 4.03   
Litigation Schedule 4.06    Real Estate Schedule 4.07    Intellectual Property
Schedule 4.15    Borrower’s Subsidiaries Schedule 4.17    Borrower’s Outstanding
Shares of Stock, Options and Warrants Schedule 4.18    Material Contracts
Schedule 4.20    Environmental Schedule 4.22    Labor Relations Schedule 4.23   
Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office Schedule 4.41    Stock of the Subsidiaries of the
Loan Parties Schedule 4.45    Inventory Location Schedule 5.20    Other Loan
Documents to be Form 8-K Exhibits Schedule 6.05    Contingent Obligations
Schedule 6.07    Transactions with Affiliates

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of August 9, 2018,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined),
DEERFIELD ELGX REVOLVER, LLC, a Delaware limited liability company, as Agent for
each member of the Lender Group, Endologix, Inc., a Delaware corporation
(“Endologix”), each of its direct and indirect Subsidiaries set forth on the
signature pages hereto and any additional borrower that may hereafter be added
to this Agreement (individually as a “Borrower”, and collectively with any
entities that become party hereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”).

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facility described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I.

DEFINITIONS AND CONSTRUCTION.

1.01    Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:

“3.25% Convertible Note Documents” means Remaining Original 3.25% Convertible
Notes and the 3.25% Senior Notes Indenture and each other document, instrument
or agreement from time to entered into in connection with the foregoing, as the
same may be amended, restated, refinanced, supplemented or otherwise modified in
connection with a Permitted Convertible Note Refinancing, in each case, to the
extent expressly permitted by the terms of this Agreement.

“3.25% Original Convertible Notes” means (a) those certain 3.25% senior
unsecured notes issued by Endologix (the “Original 3.25% Convertible Notes”),
governed by the terms of a base indenture, as supplemented by the second
supplemental indenture relating to the 3.25% senior notes (together, the “3.25%
Senior Notes Indenture”), between Endologix, as issuer, and Wells Fargo Bank,
National Association, as trustee, each of which were entered into on November 2,
2015 and (b) those certain Original 3.25% Convertible Notes which Notes have
been (or will be on or prior to the Fourth Amendment Effective Date) exchanged
for 5.00% Convertible Notes under the 5.00% Exchange Agreements.

“3.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “3.25% Original Convertible Notes.”

 

1



--------------------------------------------------------------------------------

“5.00% Convertible Notes” means, collectively, the 5.00% Senior Mandatory
Convertible Notes, the 5.00% Senior Voluntary Convertible Notes and the 5.00%
Second Lien Convertible Notes.

“5.00% Convertible Note Documents” means the 5.00% Convertible Notes, the 5.00%
Senior Mandatory Convertible Notes Indenture, the 5.00% Senior Voluntary
Convertible Notes Indenture, the 5.00% Second Lien Convertible Notes Indenture,
the 5.00% Exchange Agreements and each other document, instrument or agreement
from time to entered into in connection with the foregoing, as the same may be
amended, restated, refinanced, supplemented or otherwise modified in connection
with a Permitted Convertible Note Refinancing or otherwise, in each case, to the
extent expressly permitted by the terms of this Agreement and, with respect to
the 5.00% Second Lien Convertible Notes, the Second Lien Subordination and
Intercreditor Agreement.

“5.00% Exchange Agreements” means the 5.00% Exchange Agreement (Second
Amendment) and the 5.00% Exchange Agreement (Fourth Amendment).

“5.00% Exchange Agreement (Second Amendment)” means the Exchange Agreement
entered into as of the Second Amendment Date by and among Endologix and the
noteholders party thereto, as the same may be amended, restated, refinanced,
supplemented or otherwise modified in connection with a Permitted Convertible
Note Refinancing or otherwise, in each case, to the extent expressly permitted
by the terms of this Agreement.

“5.00% Exchange Agreement (Fourth Amendment)” means the Exchange Agreement
entered into as of the Fourth Amendment Effective Date by and among Endologix
and the noteholders party thereto, as the same may be amended, restated,
refinanced, supplemented or otherwise modified in connection with a Permitted
Convertible Note Refinancing or otherwise, in each case, to the extent expressly
permitted by the terms of this Agreement and subject to the Second Lien
Subordination and Intercreditor Agreement.

“5.00% Second Lien Convertible Notes” means those certain 5.00% voluntary
convertible senior secured notes due 2024 that are issued by Endologix in the
form attached as Exhibit C to the February 2020 Exchange Agreement and Fourth
Amendment (and that are governed by the terms of that certain 5.00% Second Lien
Convertible Notes Indenture and are subject to the terms of the Second Lien
Subordination and Intercreditor Agreement), on the Fourth Amendment Effective
Date in exchange for certain of the Remaining Original 3.25% Convertible Notes
outstanding as of the Fourth Amendment Effective Date pursuant to the terms of
that certain 5.00% Exchange Agreement (Fourth Amendment).

“5.00% Second Lien Convertible Notes Indenture” means the Indenture entered into
as of the Fourth Amendment Effective Date between Endologix, as issuer, and
Wilmington Trust, National Association, as trustee (including the exhibit,
schedule and attachments thereto), in the form attached as Exhibit C to the
February 2020 Exchange Agreement and Fourth Amendment, as the same may be
amended, restated, refinanced, supplemented or otherwise modified in connection
with a Permitted Convertible Note Refinancing or otherwise, in each case, to the
extent expressly permitted by the terms of this Agreement and the Second Lien
Subordination and Intercreditor Agreement

 

2



--------------------------------------------------------------------------------

“5.00% Senior Mandatory Convertible Notes” means those certain senior unsecured
5.00% mandatory convertible senior notes due 2024 that are issued by Endologix
in the form attached as Exhibit D to the Second Amendment (and that are governed
by the terms of that certain 5.00% Senior Mandatory Senior Convertible Notes
Indenture) on the Second Amendment Effective Date in exchange for certain of the
3.25% Original Convertible Notes outstanding as of the Second Amendment
Effective Date pursuant to the terms of that certain 5.00% Exchange Agreement
(Second Amendment).

“5.00% Senior Mandatory Convertible Notes Indenture” means the Indenture entered
into as of the Second Amendment Effective Date between Endologix, as issuer, and
Wilmington Trust, National Association, as trustee (including the exhibit,
schedule and attachments thereto), in the form attached as Exhibit D to the
Second Amendment, as the same may be amended, restated, refinanced, supplemented
or otherwise modified in connection with a Permitted Convertible Note
Refinancing or otherwise, in each case, to the extent expressly permitted by the
terms of this Agreement

“5.00% Senior Voluntary Convertible Notes” those certain unsecured 5.00%
voluntary convertible senior notes due 2024 that are issued by Endologix in the
form attached as Exhibit D to the Second Amendment (and that are governed by the
terms of that certain 5.00% Senior Voluntary Senior Convertible Notes Indenture)
on the Second Amendment Effective Date in exchange for certain of the 3.25%
Original Convertible Notes outstanding as of the Second Amendment Effective Date
pursuant to the terms of that certain 5.00% Exchange Agreement (Second
Amendment)

“5.00% Senior Voluntary Convertible Notes Indenture” means the Indenture entered
into as of the Second Amendment Effective Date between Endologix, as issuer, and
Wilmington Trust, National Association, as trustee (including the exhibit,
schedule and attachments thereto), in the form attached as Exhibit D to the
Second Amendment, as the same may be amended, restated, refinanced, supplemented
or otherwise modified in connection with a Permitted Convertible Note
Refinancing or otherwise, in each case, to the extent expressly permitted by the
terms of this Agreement.

“10-K” means an annual report on Form 10-K (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“10-Q” means a quarterly report on Form 10-Q (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of
any

 

3



--------------------------------------------------------------------------------

Borrower, (c) a merger or consolidation or any other combination with another
Person or (d) the acquisition (including through licensing) of any Product or
Intellectual Property of or from another Person if the Acquisition Consideration
paid in connection with such acquisition is in excess of $5,000,000 individually
or in the aggregate with respect to all such acquisitions in any twelve
(12) month period.

“Acquisition Consideration” has the meaning specified therefor in the definition
of “Permitted Acquisitions.”

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.01(a).

“Affected Lender” has the meaning specified therefor in Section 2.11(b).

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means Deerfield Revolver, in its capacity as administrative agent for
itself and for the other members of the Lender Group hereunder, as such capacity
is established in, and subject to the provisions of, Article XV, and the
successors and assigns of Deerfield Revolver in such capacity, and including,
when the context may require, during any Third Party Agent Retention Period, any
Third Party Agent.

“Agent-Related Persons” means Agent (including, for the avoidance of doubt, any
Third Party Agent), together with its Affiliates, controlling persons and their
respective directors, officers, employees, partners, advisors, agents and other
representatives of each of the foregoing and their respective successors.

“Agent’s Account” means the Deposit Account of Agent (or, during a Third Party
Agent Retention Period, any Third Party Agent) identified on Schedule A-1 (or
such other Deposit Account of Agent (or, during a Third Party Agent Retention
Period, such Third Party Agent) that has been designated as such, in writing, by
Agent (or, during a Third Party Agent Retention Period, such Third Party Agent)
to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by Borrowers or their Subsidiaries to
Agent (or any Third Party Agent) under the Loan Documents and securing the
Obligations.

“Agreement” means this Credit Agreement.

“All-in Yield” means the interest rate (including margins and floors), original
issue discount and fees paid to all lenders (or consenting lenders) of such debt
or their Affiliates (based

 

4



--------------------------------------------------------------------------------

on the remaining life to maturity), but not including any fees not paid to all
lenders (such as fees to initial purchasers (i.e., investment banks in Rule 144A
offerings), underwriters or lead agents).

“Announcing Form 8-K” has the meaning specified therefor in Section 5.20.

“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any Subsidiary of any Loan Party
from time to time concerning or relating to bribery or corruption, including,
without limitation, the FCPA, as amended, the UK Bribery Act 2010 and other
similar legislation in any other jurisdictions.

“Anti-Money Laundering Laws” means any and all laws, rules, and regulations in
effect from time to time related to terrorism or money laundering, including,
without limitation, (i) all applicable requirements of the Currency and Foreign
Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy
Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading with the
Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (66 Fed. Reg. 49079), and any other enabling legislation,
executive order or regulations issued pursuant or relating thereto and
(iv) other applicable federal or state laws relating to “know your customer” or
anti-money laundering rules and regulations.

“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and the USA Patriot Act (Pub. L.
No. 107-56 (Oct. 12, 2001)).

“Applicable Laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject. “Applicable Laws”
includes Healthcare Laws and Environmental Laws.

“Applicable Revolver Reduction Premium” has the meaning specified in
Section 2.09(d)(iii).

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full in cash on the Maturity Date, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.03(b)(ii).

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit, or
(b) any Person (other than a natural person) which temporarily warehouses loans
for any Lender or any entity described in the preceding clause

 

5



--------------------------------------------------------------------------------

(a) and that, with respect to each of the preceding clauses (a) and (b), is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender, or
(iii) a Person (other than a natural person) or an Affiliate of a Person (other
than a natural person) that administers or manages a Lender.

“Assignee” has the meaning specified therefor in Section 13.01(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 or any other form agreed by the Agent.

“Authorizations” means, with respect to any Person, any permits (including
Regulatory Required Permits), approvals, authorizations, licenses,
registrations, certificates, clearances, concessions, grants, franchises,
variances or permissions from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, and any supplements or amendments
with respect to the foregoing.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Agent (and, during any Third Party Agent Retention Period, also to the Third
Party Agent).

“Authorized Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower Representative or any other officer of
the Borrower Representative having substantially the same authority and
responsibility.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.01 (after giving
effect to the then outstanding Revolver Usage).

“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Bank of America Cash Collateral Account” means that certain deposit account
#1453234066 of Endologix at Bank of America, N.A. (or such replacement deposit
account provided by Bank of America, N.A. or by another commercial bank)
established and maintained for the sole purpose of providing cash collateral in
favor of Bank of America, N.A. (or such replacement commercial bank) for
obligations of Endologix in respect of certain commercial credit cards (or with
respect to a replacement commercial bank, similar commercial credit cards to
those provided by Bank of America, N.A. as of the Closing Date) provided to
Endologix by Bank of America, N.A. (or such replacement commercial bank);
provided that the aggregate amount on deposit in such deposit account (or such
replacement deposit account) shall not at any time exceed $2,500,000.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Blocked Account” has the meaning specified therefor in Section 2.12(a).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrowers” has the meaning specified therefor in the preamble.

“Borrower Representative” means Endologix, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.13, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders (or Agent on behalf thereof), or by Agent in the case of an
Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, an amount equal to:

(a)    the lesser of:

(i)    the Maximum Revolver Amount, and

(ii)    an amount equal to:

(A) an amount not to exceed 85% of the aggregate amount of Eligible Accounts as
of such date; less

(B) the amount, if any, of the Dilution Reserve; plus    

(C) the least of (1) the product of 50% multiplied by the value (calculated at
the lower of cost or market based on the Borrowers’ historical accounting
practices) of Eligible Inventory as of such date, (2) the product of 85%
multiplied by the Net Orderly Liquidation Value of Eligible Inventory (such
determination may be made as to different categories of Eligible Inventory based
upon the Net Orderly Liquidation Value applicable to such categories) as of such
date, (3) the Inventory Cap and (4) an amount equal to 40% of the Borrowing
Base; plus

(D) an amount not to exceed 50% of the Net Book Value of Eligible Equipment as
of such date;

less

(b)    the aggregate amount of all Reserves in effect at such time;

provided, that, the Borrowing Base will be automatically adjusted down, if
necessary, such that (1) availability from Eligible Foreign Accounts shall never
exceed the lesser of (x) $5,000,000 and (y) 20% of the Borrowing Base and
(2) availability from Eligible Equipment shall never exceed $2,000,000; and

 

7



--------------------------------------------------------------------------------

provided, further, that, as of any date of determination prior to the Trigger
Date, the Borrowing Base shall never exceed an amount equal to (i) 75% of the
Borrowing Base plus (ii) Qualified Cash as of such date.

“Borrowing Base Certificate” means each of the Borrowing Base Certificate
(Agent) and Borrowing Base Certificate (Third Party Agent), as the context may
require.

“Borrowing Base Certificate (Agent)” means a certificate in the form of Exhibit
B-1, which Borrowing Base Certificate (Agent) shall be delivered to Agent in
accordance with the terms of this Agreement.

“Borrowing Base Certificate (Third Party Agent)” means a certificate in the form
of Exhibit B-2, which Borrowing Base Certificate (Third Party Agent) shall be
delivered to a Third Party Agent during a Third Party Agent Retention Period in
accordance with the terms of this Agreement.

“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
Agent (or, during any Third Party Agent Retention Period, the Third Party Agent)
is otherwise closed for transacting business with the public, except that, if a
determination of a Business Day shall relate to amounts accruing interest at the
LIBOR Rate, the term “Business Day” also shall exclude any day on which banks
are closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties, (b) with
respect to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during such period, the
amount that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for the assets being traded in at such
time, (c) expenditures made during such period to consummate one or more
Permitted Acquisitions, (d) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in Borrowers which
equity investment is made substantially contemporaneously with the making of the
expenditure, and (e) expenditures during such period that, pursuant to a written
agreement, are reimbursed by a third Person (excluding the Loan Parties and
their Affiliates).

“Capital Lease” means, with respect to any Person, any lease of or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or

 

8



--------------------------------------------------------------------------------

other lease were accounted for as a Capital Lease) capitalized on a balance
sheet of such Person prepared in accordance with GAAP.

“Capped Call” means the capped call transactions referenced in Schedule 6.05 in
respect of the Remaining Original 3.25% Convertible Notes, the 5.00% Convertible
Notes and any like transactions that are economically similar to such
transactions entered into in connection with any Indebtedness contemplated under
clause (j) of the definition of Permitted Indebtedness.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any United
States dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000, (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed one year and (f) investments made in accordance with
Endologix’ investment policy in effect as of the Closing Date that was provided
to the Agent’s counsel on March 14, 2017 at 12:15 p.m. New York time, and any
amendments thereto that do not, when taken as a whole, materially increase the
risk of the investments made by Endologix from time to time from Endologix’
investment policy in effect as of the Closing Date.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“Change in Law” means the occurrence after the Closing Date of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation, judicial ruling, judgment
or treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation,
guideline or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the force of
law; provided that notwithstanding anything in the Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer

 

9



--------------------------------------------------------------------------------

Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change in Control” or “Change of Control” means any of the following events:
(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting Stock of Endologix (or other securities convertible into such
voting Stock) representing more than 50% of the combined voting power of all
voting Stock of Endologix; (b) Endologix shall have ceased to own, directly or
indirectly, 100% of the Stock of any of its Subsidiaries (with the exception of
any Subsidiaries permitted to be dissolved or merged to the extent otherwise
permitted by this Agreement and other than, solely with respect to Foreign
Subsidiaries, directors qualifying shares as necessary to comply with foreign
law); (c) the occurrence of a “Change of Control”, “Change in Control”,
“Fundamental Change” or terms of similar import under the 3.25% Convertible Note
Documents, the 5.00% Convertible Note Documents, the Term Debt Documents or any
Permitted Japan Lifeline Unsecured Debt Documents; or (d) the occurrence of any
“Major Transaction” (as defined in any Warrant). As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the SEC under the
Exchange Act; provided that no Change in Control shall be deemed to have
occurred with respect to a “Permitted Successor Transaction” (as defined in the
Term Credit Agreement as in effect on the Closing Date) which prohibits the Term
Lenders from delivering a “Put Notice” (as defined in the Term Credit Agreement
as in effect on the Closing Date) under the Term Credit Agreement as in effect
on the Closing Date.

“Closing Date” means the date of this Agreement.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrowers or any of their Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent) or the Lenders under any of
the Loan Documents, including the “Collateral” (as defined in the Guaranty and
Security Agreement).

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Loan Parties’ or their Subsidiaries’ Collateral or books and records, in
each case, in form and substance reasonably satisfactory to Agent and the
Lenders.

 

10



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.01.

“Commitment Fee” has the meaning specified therefor in Section 2.09(e).

“Common Stock” means the “Common Stock” of Endologix, with a $0.001 par value
per share.

“Compliance Certificate” means a certificate, duly executed by an Authorized
Officer of the Borrower Representative, appropriately completed and
substantially in the form of Exhibit C-1 hereto.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Indebtedness of
another Person (a “Third Party Obligation”) if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such Third Party Obligation that such Third Party Obligation
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Third Party Obligation will be
protected, in whole or in part, against loss with respect thereto; (b) with
respect to any undrawn portion of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; (c) under any Swap Contract, to the extent not yet due and
payable; (d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent and the Lenders, executed and delivered by Borrowers or
one of their Subsidiaries, Agent, Term Agent and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

“Convertible Note Documents” means, collectively, the 3.25% Convertible Note
Documents, the 5.00% Convertible Note Documents (which, for the avoidance of
doubt, shall include the indenture and each other document, instrument or
agreement from time to time entered into in connection with any Permitted
Convertible Note Refinancing, in each case, to the extent such indenture,
documents, instruments or agreements are permitted pursuant to the terms of the
definition of “Permitted Convertible Note Refinancing”).

“Copyrights” has the meaning specified therefor in the Guaranty and Security
Agreement.

 

11



--------------------------------------------------------------------------------

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Correction” means the repair, modification, adjustment, relabeling,
destruction, or inspection (including patient monitoring) of a product or device
without its physical removal from its point of use to some other location.

“Cortland” means Cortland Capital Market Services LLC, a Delaware limited
liability company, and its Affiliates and its and their successors and assigns.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Deerfield Revolver” means Deerfield ELGX Revolver, LLC and its successors and
assigns.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Depositary Bank” has the meaning specified therefor in Section 2.12(a).

“Designated Account” means the Deposit Account of Borrower Representative
identified on Schedule D-1 (or such other Deposit Account of Borrower
Representative located at Designated Account Bank that has been designated as
such, in writing, by Borrowers to Agent (and, during any Third Party Agent
Retention Period, also to the Third Party Agent)).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 (or
such other bank that is located within the United States that has been
designated as such, in writing, by Borrowers to Agent (and, during any Third
Party Agent Retention Period, also to the Third Party Agent)).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior three (3) months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of 5%.

“Dispose” and “Disposition” mean (a) the sale, lease, license, transfer,
assignment, conveyance or other disposition of any assets or property (including
any transfer or conveyance of any assets or property pursuant to a division or
split of a limited liability company or other entity or Person into two or more
limited liability companies or other entities or Persons), and (b) the

 

12



--------------------------------------------------------------------------------

sale or transfer by any Borrower or any Subsidiary of any Borrower of any Stock
issued by any Subsidiary of any Borrower.

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Stock that does not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or is
redeemable (in each case, other than solely for Stock that does not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, on
or prior to the date that is one year and one day following the Maturity Date
(excluding any provisions requiring redemption upon a “change in control” or
similar event, provided that such “change in control” or similar event results
in the occurrence of the payment in full in cash of all of the Obligations
(other than unasserted contingent indemnification obligations) and the
termination of all of the Commitments, (b) is convertible into or exchangeable
for (i) debt securities or (ii) any Stock referred to in (a) above, in each
case, at any time on or prior to the date that is one year and one day following
the Maturity Date at the time such Stock was issued, or (c) is entitled to
receive scheduled dividends or distributions in cash prior to the date that is
one year and one day following the Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which is organized, incorporated or otherwise formed under the laws of
the United States or any state thereof or the District of Columbia.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“DTC” has the meaning specified therefor in Section 4.31.

“EBITDA” means, for any period, Borrowers and their Subsidiaries’ net income,
plus (to the extent deducted from net income in the determination thereof)
interest expense, taxes, depreciation and amortization for such period, all
calculated on a consolidated basis in accordance with GAAP, consistently applied
and determined as of and at the end of such period. For purposes of this
Agreement, EBITDA for any period shall be determined by disregarding any
extraordinary, unusual or non-recurring items of income during such period.

“Eligible Accounts” means Eligible Domestic Accounts and Eligible Foreign
Accounts.

“Eligible Domestic Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services in the United States that have been acknowledged as
accepted by the applicable Account Debtor, that comply with each of the
representations and warranties respecting Eligible Domestic Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s (including, during any Third Party
Agent Retention Period, the Third Party Agent’s) Permitted Discretion to address
the results of any field examination performed by (or on behalf of) Agent (or,
during any Third Party Agent Retention Period, the Third Party Agent) from time
to

 

13



--------------------------------------------------------------------------------

time after the Closing Date. In determining the amount to be included, Eligible
Domestic Accounts shall be calculated net of customer deposits, unapplied cash,
taxes, discounts, credits, allowances, and rebates. Subject to the proviso to
the first sentence of this definition, Eligible Domestic Accounts shall not
include the following:

(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date, Accounts that are more than 60 days past due or have a
credit balance that is more than 60 days past due, or Accounts with selling
terms of more than 60 days (or, with respect to Twins & Martin, 120 days),

(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Loan Party or an employee or agent of a Loan Party or any Affiliate of a Loan
Party,

(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,

(e)    Accounts that are not payable in Dollars,

(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or (ii) is not
organized under the laws of the United States or any state thereof,

(g)    Accounts of a Loan Party with respect to which the Account Debtor is
either (i) the United States or any department, agency, or instrumentality of
the United States (exclusive, however, of (x) Accounts with respect to which
such Loan Party has complied, to the reasonable satisfaction of Agent (or, at
the sole option of Agent during any Third Party Agent Retention Period, the
Third Party Agent), with the Assignment of Claims Act, 31 USC §3727 and (y) up
to $1,000,000, in the aggregate, of Accounts where the Account Debtor is
satisfactory to Agent (including, during any Third Party Agent Retention Period,
the Third Party Agent) in its Permitted Discretion), or (ii) any state of the
United States,

(h)    Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, but only to the extent of
such claim, right of recoupment or setoff, or dispute,

(i)    Accounts with respect to an Account Debtor whose total obligations owing
to the Loan Parties exceed 20% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Agent (or, at the
sole option of Agent during any Third Party Agent Retention Period, the Third

 

14



--------------------------------------------------------------------------------

Party Agent) based on all of the otherwise Eligible Accounts prior to giving
effect to any eliminations based upon the foregoing concentration limit,

(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k)    Accounts, the collection of which, Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent), in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,

(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,

(o)    Accounts with respect to which the Account Debtor is an individual,

(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a Loan
Party of the subject contract for goods or services, or

(q)    Accounts where the Account or the applicable Account Debtor fails to meet
such other specifications and requirements which may be from time to time
established by Agent (including, during any Third Party Agent Retention Period,
the Third Party Agent) in its Permitted Discretion.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund, and (d) any other Person (other than a natural person) approved by
Agent; provided, however, that solely with respect to clause (d) above, no such
Person shall include (i) Borrowers or any of Borrowers’ Affiliates or
(ii) unless an Event of Default has occurred and is continuing, (A) any direct
competitor of the Loan Parties, in each case, as determined by Agent in its
reasonable discretion, (B) any investor or fund that has publicly announced in
writing its intention to obtain control of Endologix publicly or otherwise to
the knowledge of the assigning Lender, or (D) any Person listed in the email
delivered by prior counsel to Endologix to counsel to the Agent on March 16,
2017 at 5:00 p.m. (Pacific time) and any Affiliates or Approved Funds of any
such Person actually known to the assigning Lender and to the Agent to be
Affiliates or Approved Funds of any such Person.

“Eligible Foreign Accounts” means those Accounts created by a Borrower in the
Ordinary Course of Business, have been acknowledged as accepted by the
applicable Account Debtor, that comply with each of the representations and
warranties respecting Eligible Foreign Accounts made

 

15



--------------------------------------------------------------------------------

in the Loan Documents, and with respect to which the applicable Account Debtor
does not have its principal place of business in the United States (but is not
located in an OFAC sanctioned country), and in each case that are: (i) supported
by an irrevocable letter of credit reasonably satisfactory to Agent and the
Lenders (as to form, substance, and issuer or domestic confirming bank) that has
been delivered to Agent and is directly drawable by Agent, (ii) covered by
credit insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent and the Lenders or (iii) generated by an Account Debtor
with its principal place of business in a jurisdiction approved by Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) on a case-by-case basis in its Permitted Discretion; provided, that it is
understood that the Account Debtors set forth on Schedule E-1 are in approved
jurisdictions as of the date hereof. In addition, Eligible Foreign Accounts
shall only include Accounts that are not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, that such criteria
may be revised from time to time by Agent in Agent’s (including, during any
Third Party Agent Retention Period, the Third Party Agent’s) Permitted
Discretion to address the results of any field examination performed by (or on
behalf of) Agent (or, during any Third Party Agent Retention Period, the Third
Party Agent) from time to time after the Closing Date. In determining the amount
to be included, Eligible Foreign Accounts shall be calculated net of customer
deposits, unapplied cash, taxes, discounts, credits, allowances, and rebates.
Subject to the proviso to the second sentence of this definition, Eligible
Foreign Accounts shall not include the following:

(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date, Accounts that are more than 60 days past due or have a
credit balance that is more than 60 days past due, or Accounts with selling
terms of more than 60 days,

(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Loan Party or an employee or agent of a Loan Party or any Affiliate of a Loan
Party,

(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,

(e)    Accounts that are not payable in US Dollars,

(f)    Accounts with respect to which the Account Debtor is the government of
any foreign country or sovereign state, or of any state, province, municipality,
or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof,

(g)    Accounts of a Loan Party with respect to which the Account Debtor is
either (i) the United States or any department, agency, or instrumentality of
the United States (exclusive, however, of Accounts with respect to which such
Loan Party has complied, to the reasonable satisfaction of Agent (or, at the
sole option of Agent during any Third Party Agent Retention

 

16



--------------------------------------------------------------------------------

Period, the Third Party Agent), with the Assignment of Claims Act, 31 USC
§3727), or (ii) any state of the United States,

(h)    Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, but only to the extent of
such claim, right of recoupment or setoff, or dispute,

(i)    Accounts with respect to an Account Debtor whose total obligations owing
to the Loan Parties exceed 20% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Agent (or, at the
sole option of Agent during any Third Party Agent Retention Period, the Third
Party Agent) based on all of the otherwise Eligible Accounts prior to giving
effect to any eliminations based upon the foregoing concentration limit,

(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k)    Accounts, the collection of which, Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent), in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,

(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,

(o)    Accounts with respect to which the Account Debtor is an individual,

(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a Loan
Party of the subject contract for goods or services, or

(q)    Accounts where the Account or the applicable Account Debtor fails to meet
such other specifications and requirements which may be from time to time
established by Agent (including, during any Third Party Agent Retention Period,
the Third Party Agent) in its Permitted Discretion.

“Eligible Equipment” means, subject to the criteria below, all Equipment that
is: (a) owned by a Borrower (and for which a Borrower has good and lawful title
thereto) free and clear of all Liens other than Liens in favor of Agent securing
the Obligations, (b) installed in a facility in the

 

17



--------------------------------------------------------------------------------

United States (i) owned by a Borrower or (ii) leased by a Loan Party and subject
to a landlord’s agreement in favor of Agent that is in form and substance
reasonably satisfactory to Agent and the Lenders, (c) in good working order and
operating condition (ordinary wear and tear excepted), (d) not obsolete,
outdated or surplus Equipment, (e) subject to a first priority Lien in favor of
Agent (for the benefit of itself and the Lenders), (f) not “fixtures” under the
Applicable Laws of the jurisdiction in which such Equipment is located,
(g) subject to liability and property and casualty insurance with insurers
reasonable acceptable to Agent and the Lenders and in an amount reasonably
acceptable to Agent and the Lenders naming Agent as an additional insured and
lender’s loss payee on such insurance policies with evidence reflecting such
that is reasonably satisfactory to Agent and the Lenders, and (h) not determined
by Agent (or, during any Third Party Agent Retention Period, the Third Party
Agent) in its Permitted Discretion to be unacceptable due to age, type,
category, quality or quantity and/or for any other reason whatsoever. In
addition, Agent (and, during any Third Party Agent Retention Period, the Third
Party Agent) reserves the right, at any time and from time to time after the
Closing Date (including on the basis of any appraisal conducted after the
Closing Date), to adjust any of the applicable criteria, to establish new
criteria and to adjust advance rates with respect to Eligible Equipment in its
reasonable and good faith credit judgment and discretion, subject to the
approval of Required Lenders in the case of adjustments or new criteria or
changes in advance rates which have the effect of making more credit available.

“Eligible Inventory” means Inventory of a Loan Party, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s (including, during any Third Party
Agent Retention Period, the Third Party Agent’s) Permitted Discretion to address
the results of any field examination or appraisal performed by (or on behalf of)
Agent (or, during any Third Party Agent Retention Period, the Third Party Agent)
from time to time after the Closing Date. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrowers’ historical accounting practices. Subject to the
proviso to the first sentence of this definition, an item of Inventory shall not
be included in Eligible Inventory if:

(a)    such Loan Party does not have good, valid, and marketable title thereto,

(b)    such Loan Party does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of such Loan Party),

(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 4.45 or is Trunk Inventory,

(d)    it is in-transit,

(e)    it is located on Real Property leased by such Loan Party or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises, or Agent (or, during any Third Party Agent

 

18



--------------------------------------------------------------------------------

Retention Period, the Third Party Agent) has established a Landlord Reserve with
respect to such location,

(f)    it is not held for sale in the Borrowers’ Ordinary Course of Business
(unless it consists of first quality raw materials) or is not of good and
merchantable quality, or it has not been approved for sale by the Borrowers, or
it is quarantined from Borrowers’ general Inventory population or is rejected by
Borrowers’ Material Review Board,

(g)    it is not subject to a valid and perfected first priority Agent’s Lien,

(h)    it consists of goods returned or rejected by such Loan Party’s customers
or is subject to a Recall,

(i)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, display or demo items, discontinued items, work-in-process, items
used in research and development, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in such Loan Party’s
business, bill and hold goods, defective goods, “seconds,” or Inventory acquired
on consignment, or Inventory on consignment with third parties,

(j)    such Inventory is not covered by casualty insurance reasonably acceptable
to Agent and the Lenders,

(k)    it consists of goods that can be transported or sold only with licenses
that are not readily available or of any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance, or similar term, by any environmental law or any Governmental
Authority applicable to Borrowers or their business, operations or assets,

(l)    it does not meet all standards imposed by any Governmental Authority in
all material respects, including with respect to its production, acquisition,
sale or importation (as the case may be,

(m)    it has expired or is obsolete,

(n)    such Inventory is located at the Santa Rosa location and a reserve has
been established on the books of the Borrowers against such Inventory in
accordance with Endologix’s standards in place regarding aged Inventory,

(o)    it is held for rental or lease by or on behalf of Borrowers,

(p)    it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or

(q)    it fails to meet such other specifications and requirements which may
from time to time be established by Agent (including, during any Third Party
Agent Retention Period, the Third Party Agent) in its Permitted Discretion.
Notwithstanding the foregoing, the valuation of Inventory shall be subject to
any legal limitations on sale and transfer of such Inventory.

 

19



--------------------------------------------------------------------------------

“Employee” means any employee of any Loan Party or any Subsidiary of any Loan
Party.

“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, under which (A) any current or former employee, director
or independent contractor of any Borrower or any of its Subsidiaries has any
present or future right to benefits or compensation and which is contributed to,
sponsored by or maintained by any Borrower or any of its Subsidiaries or (B) any
Borrower or any of its Subsidiaries has had or has or could reasonably be
expected, individually or in the aggregate, to have any present or future
obligation or liability.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of or liability
under Environmental Laws or releases of Hazardous Materials, including, without
limitation, (a) from any assets, properties, or businesses of any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Borrower, any Subsidiary of any
Borrower, or any of their predecessors in interest.

“Environmental Laws” means all Applicable Laws, Authorizations and permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and attorneys’ costs) that may be imposed on, incurred by or
asserted against any Loan Party or any Subsidiary of any Loan Party as a result
of, or related to, any claim, suit, action, investigation, proceeding or demand
by any Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law or otherwise, arising
under any Environmental Law resulting from the ownership, lease, sublease or
other operation or occupation of property by any Loan Party or any Subsidiary of
any Loan Party, whether on, prior or after the date hereof.

“Environmental Permits” has the meaning specified therefor in Section 4.20(a).

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Loan Party, wherever located.

“Equity Financing Documents” has the meaning provided therefor in the Second
Amendment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and applicable published guidance thereunder.

“ERISA Affiliate” means collectively any Borrower, any Subsidiary of any
Borrower and any Person under common control or treated as a single employer
with, any Borrower or any

 

20



--------------------------------------------------------------------------------

Subsidiary of any Borrower within the meaning of IRC Section 414 (b), (c), (m)
or (o) or under ERISA.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) or (c) of ERISA (other than an event for which the 30-day notice
period is waived) with respect to a Title IV Plan; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the filing of a notice of insolvency or termination, or treatment of a
plan amendment as termination, under Section 4041A of ERISA; (e) the filing of a
notice of intent to terminate a Title IV Plan, or treatment of a plan amendment
as termination, under Section 4041 of ERISA; (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due; (h) the imposition of a Lien under Section 412 or 430(k) of the IRC or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of an Employee Benefit
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the IRC or other Applicable Law to qualify thereunder;
(j) a Title IV plan is in “at risk” status within the meaning of IRC
Section 430(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the IRC; and (l) any other event
or condition that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any Liability upon any ERISA
Affiliate under Title IV of ERISA other than for contributions to Title IV Plans
and Multiemployer Plans in the ordinary course and PBGC premiums due but not
delinquent

“Event of Default” has the meaning specified therefor in Article VIII.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of thirty (30) days with respect
thereto and all book overdrafts of Borrowers and their Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excluded Accounts” has the meaning specified therefor in Section 5.08.

“Excluded Domestic Holdco” means a wholly-owned Domestic Subsidiary of a
Borrower substantially all of the assets of which consist of Stock of Excluded
Foreign Subsidiaries held directly or indirectly by such Subsidiary and which
does not engage in any business, operations or activity other than that of a
holding company, excluding for purposes of such determination, Indebtedness of
such Excluded Foreign Subsidiaries.

 

21



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” means any Foreign Subsidiary which is a controlled
foreign corporation (as defined in the IRC) that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged two-thirds or more of the voting Stock to secure, any Indebtedness
(other than the Obligations) of a Loan Party.

“Excluded Property” means, collectively:

(a)     voting shares of any (A) Excluded Foreign Subsidiary of Endologix or
(B) Excluded Domestic Holdco, in each case, in excess of 65% of all of the
issued and outstanding voting shares of capital stock of such subsidiary;

(b)     any lease, license, contract, property right or agreement as to which,
if and to the extent that, and only for so long as, the grant of a security
interest therein shall (1) constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement or
render it unenforceable, (2) be prohibited by any applicable law or (3) require
the consent of any third party (in each case of clauses (1), (2) and (3), other
than to the extent that any such breach, termination, default, prohibition or
requirement for consent would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable Law), provided that such security interest shall attach
immediately to each portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above;

(c)    any “intent to use” trademark applications for which a statement of use
has not been filed (but only until such statement is filed);

(d)     motor vehicles and other assets, in each instance, in which perfection
of a security requires notation on certificates of title with a value,
individually, of less than $250,000;

(e)     without in any way limiting clause (a) above, equity interests in any
Person (other than wholly owned Subsidiaries) to the extent not permitted by the
terms of such Person’s organizational or joint venture documents (so long as
such joint venture was not entered into (or such Subsidiary was not formed) in
contravention of the terms of the Loan Documents and such prohibition did not
arise in anticipation of the restrictions under the Loan Documents);

(f)     any assets financed by purchase money Indebtedness or Capital Leases, to
the extent such purchase money Indebtedness or Capital Lease is permitted
hereunder, if the documentation governing such purchase money Indebtedness or
Capital Leases securing such purchase money Indebtedness or Capital Leases
prohibits the creation of a security interest or lien thereon or requires the
consent of any Person as a condition to the creation of any other security
interest or lien on such property or if such contract or other agreement would
be breached or give any party the right to terminate it as a result of creation
of such security interest or lien;

(g)     those assets as to which Agent determines (in its sole discretion) that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lender Group of the security to be
afforded thereby; and

(h)     the Bank of America Cash Collateral Account;

 

22



--------------------------------------------------------------------------------

provided, however, notwithstanding anything to the contrary herein or under the
other Loan Documents, “Excluded Property” shall not include (i) any proceeds,
products, substitutions, receivables or replacements of Excluded Property
(unless such proceeds, products, substitutions, receivables or replacements
would otherwise constitute Excluded Property), or (ii) any assets or property
provided as security or collateral for the Term Debt or for which a Lien has
been granted in favor of Term Agent, any Term Lender or any other Person party
to the Term Debt Documents.

“Excluded Subsidiary” means (a) any Excluded Domestic Holdco and (b) any
Excluded Foreign Subsidiary.

“Excluded Taxes” means (i) any Tax imposed on or measured by the net income
(however denominated) of any Recipient (including any branch profits Taxes and
franchise Taxes), in each case (A) imposed by the jurisdiction (or by any
political subdivision or taxing authority thereof) in which such Recipient is
organized or the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Recipient’s principal office is located or, in
the case of any Lender or Participant, the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender’s or such
Participant’s applicable lending office is located, or (B) imposed as a result
of a present or former connection between such Recipient and the jurisdiction
(or any political subdivision or taxing authority thereof) imposing such Tax
(other than any such connection arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payment
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced its rights or remedies hereunder or any
other Loan Document, or sold or assigned an interest in any Loan or Loan
Document); (ii) Taxes resulting from a Recipient’s failure to comply with the
requirements of Section 16.02, (iii) any United States federal withholding Taxes
imposed on amounts payable to or for the account of a Foreign Lender based upon
the applicable withholding rate pursuant to the law in effect at the time such
Foreign Lender acquires its interest in the Loan or Commitment (or designates a
new lending office), except to the extent such Foreign Lender (or its assignor,
if any) was previously entitled to receive amounts pursuant to Section 16.01, if
any, with respect to such withholding Tax at the time such Foreign Lender
changed its lending office (or became a party hereto), and (iv) any withholding
Taxes imposed under FATCA on amounts payable to or for the account of such
Recipient.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.02(c)(iii).

“FATCA” means Sections 1471 through 1474 of the IRC, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and (a) any current or future
regulations or official interpretations thereof (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non- United States jurisdiction, and any successor
agency of any of the foregoing.

 

23



--------------------------------------------------------------------------------

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“February 2020 Exchange Agreement and Fourth Amendment” means that certain
February 2020 Exchange Agreement and Fourth Amendment to Amended and Restated
Facility Agreement and Amendment to First Out Waterfall Notes and Warrants,
dated as of February 24, 2020, by and among Endologix, the Term Agent, the other
Term Lenders, and the other “loan parties” party thereto.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

“First Period” has the meaning specified in Section 2.09(d)(ii).

“Fixed Charge Coverage Ratio” means, as of any date of determination and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) for the applicable Measurement Period ending on such date,
EBITDA minus Capital Expenditures (other than Capital Expenditures financed with
Indebtedness (other than Revolving Loans)) made or incurred during such
Measurement Period or the proceeds of Stock, to (b) Fixed Charges for such
Measurement Period.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Stock) during such
period.

“Flexential Data Center Location” has the meaning specified in Section 5.23.

“Foreign Benefit Plan” means any employee benefit plan that is subject to the
laws of a jurisdiction outside the United States, including those mandated by a
government other than that of the United States of America.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Fourth Amendment Effective Date” means February 24, 2020, as set forth in the
February 2020 Exchange Agreement and Fourth Amendment.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied, subject to the provisions of
Section 1.02 .

 

24



--------------------------------------------------------------------------------

“Global Excess Liquidity” means, as of any date of determination by Agent (or,
during any Third Party Agent Retention Period, the Third Party Agent), the sum
of (a) without duplication of clause (b) of this definition, Qualified Cash;
provided that, for the avoidance of doubt, no cash or Cash Equivalents
maintained in any Excluded Accounts shall be included in this clause (a), plus
(b) without duplication of clause (a) of this definition, unrestricted cash and
Cash Equivalents of Loan Parties that is in Excluded Accounts maintained by a
branch office of the bank or securities intermediary located outside the United
States in an aggregate amount not to exceed the lesser of (i) $10,000,000 and
(ii) 20% of clause (a) of this definition, plus (c)(i) without duplication of
any cash or Cash Equivalents from any Borrowing or Loan made hereunder or under
the other Loan Documents that would count towards either of clause (a) or
clause (b) of this definition and (ii) solely to the extent the applicable
conditions in Article III (and any additional conditions to Borrowing or the
making of Loans hereunder or under the Loan Documents that may be added or
included from time to time after the Closing Date) have been satisfied (or would
be satisfied if a Borrowing or a Loan would have been made hereunder or under
the other Loan Documents) as of such date of determination (after giving effect
to any such Borrowing or Loan hereunder or thereunder and any Revolver Usage as
of such date), the amount of Availability.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210, 211, 820 and any comparable foreign
requirements.

“Governmental Authority” means any nation, sovereign, government,
quasi-governmental agency, governmental department, ministry, cabinet,
commission, board, bureau, agency, court, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal or administrative or public body
or entity, whether domestic or foreign, federal, state, local or other political
subdivision thereof, having jurisdiction over the matter or matters and Person
or Persons in question or having the authority to exercise executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, securities exchange,
regulatory body, arbitrator, public sector entity, supra-national entity and any
self-regulatory organization.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, however, that the term Guarantee shall not include endorsements for
collection or deposit in the Ordinary Course of Business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” means (a) each Subsidiary of Borrowers (other than any Excluded
Subsidiary), and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.09.

 

25



--------------------------------------------------------------------------------

“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Agent and the Lenders, executed and delivered by Borrowers and each of the
Guarantors to Agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Hazardous Materials” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Healthcare Laws” means all Applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or post-market requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the FDCA or
otherwise regulated by the FDA, or subject to regulation under the Clinical
Laboratory Improvement Amendments of 1988 (42 U.S.C. §263a et seq) and its
implementing regulations (42 C.F.R. Part 493) and similar state or foreign laws,
controlled substances laws, pharmacy laws, consumer product safety laws,
Medicare, Medicaid, and all laws, policies, procedures, requirements and
regulations pursuant to which Regulatory Required Permits are issued, in each
case, as the same may be amended from time to time.

“Immaterial Subsidiaries” shall mean, as of any date of determination, any
Subsidiary of Endologix that is not a Loan Party that, when measured as of the
most recent fiscal quarter end or fiscal year end for which Endologix has filed
its 10-K or 10-Q, when taken together with all other Immaterial Subsidiaries as
of such date, (i) did not have assets with a value in excess of 5.0% of the
total property and assets of the Loan Parties and their Subsidiaries on a
consolidated basis set forth in the balance sheet included in such 10-K or 10-Q
in accordance with GAAP and on a pro forma basis and (ii) did not have revenues
representing in excess of 5.0% of total revenues of the Loan Parties and their
Subsidiaries on a consolidated basis.

“Indebtedness” means the following with respect to any Person:

(a)     all indebtedness for borrowed money of such Person;

(b)     the deferred purchase price of assets or services (other than trade
payables entered into in the Ordinary Course of Business and which are not more
than 120 days past due and other than items covered by clause (xiv) of this
definition) of such Person, which in accordance with GAAP should be shown to be
a liability on the balance sheet;

(c)     all guarantees of Indebtedness by such Person;

(d)     the face amount of all letters of credit issued or acceptance facilities
established for the account of such Person (or for which such Person is liable),
including without duplication, all drafts drawn thereunder;

 

26



--------------------------------------------------------------------------------

(e)     all Capital Lease Obligations of such Person;

(f)     all indebtedness (including indebtedness of other types covered by the
other clauses of this definition) of such Person or another Person secured by
any Lien on any assets or property of such Person, whether or not such
indebtedness has been assumed or is recourse (with the amount thereof, in the
case of any such indebtedness that has not been assumed by such Person, being
measured as the lower of (y) fair market value of such property and (z) the
amount of the indebtedness secured);

(g)     all indebtedness created or arising under any conditional sale or title
retention agreement, or incurred as financing, in either case with respect to
assets or property acquired by such Person (even if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such assets or property);

(h)     all obligations of such Persons evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses;

(i)     all obligations of such Person, whether or not contingent, in respect of
Disqualified Stock, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends;

(j)     all direct or indirect liability, contingent or otherwise, of such
Person with respect to any other Indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto;

(k)     all direct or indirect liability, contingent or otherwise, of such
Person under Swap Contracts;

(l)     all direct or indirect liability, contingent or otherwise, of such
Person to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement;

(m)     all direct or indirect liability, contingent or otherwise, of such
Person for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any assets or property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person;

(n)     earn-outs, all purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations (or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts) (including in connection with Permitted

 

27



--------------------------------------------------------------------------------

Acquisitions), but only to the extent the same (x) have become due and payable
and are recorded as a liability on the balance sheet of such Person and (y) are
payable in cash;

(o)     all off-balance sheet liabilities of such Person; or

(p)     all obligations arising under non-compete agreements, bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business (it being understood that obligations
to make cash payments for incentive compensation for officers of Endologix made
in lieu of equity awards shall be deemed to have arisen in the Ordinary Course
of Business to the extent (and only to the extent) that (A) none of such
obligations or cash payments are in excess of 15% greater than the fair market
value of the equity awards they are in lieu of and (B) either (1) at any time
prior to the consummation of the Initial Note Exchange in accordance with the
February 2020 Exchange Agreement and Fourth Amendment following the satisfaction
of the Initial Note Exchange Condition, such obligations of the Borrowers do not
exceed $5,000,000 in the aggregate at any one time (or $0 in the aggregate at
any time after December 31, 2021), with a maximum aggregate amount allowed to be
paid or distributed thereon of (w) $0 in all calendar years prior to the 2019
calendar year, (x) $2,500,000 in the 2020 calendar year, (y) $2,500,000 in the
2021 calendar year and (z) $0 in all calendar years after the 2021 calendar
year) or (2) at any time on and after (and only on and after) the consummation
of the Initial Note Exchange in accordance with the February 2020 Exchange
Agreement and Fourth Amendment following the satisfaction of the Initial Note
Exchange Condition, such obligations of the Borrowers do not exceed $13,000,000
in the aggregate at any one time (or $0 in the aggregate at any time after
December 31, 2023), with a maximum aggregate amount allowed to be paid or
distributed thereon of (w) $2,500,000 in the 2020 calendar year, (x) $5,100,000
in the 2021 calendar year, (y) $2,700,000 in the 2022 calendar year and (z)
$2,700,000 in the 2023 calendar year).

“Indemnified Liabilities” has the meaning specified therefor in Section 10.03.

“Indemnified Person” has the meaning specified therefor in Section 10.03.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
under any Loan Document.

“Initial Note Exchange” has the meaning set forth in the February 2020 Exchange
Agreement and Fourth Amendment.

“Initial Note Exchange Condition” has the meaning set forth in the February 2020
Exchange Agreement and Fourth Amendment.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

28



--------------------------------------------------------------------------------

“Intellectual Property” means all Intellectual Property Licenses and all
Copyrights, copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any Patents, patents, patent applications and like
protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, Trademarks,
trademarks, trade names, service marks, mask works, rights of use of any name,
domain names, or any other similar rights, any applications therefor, whether
registered or not, know-how, operating manuals, trade secret rights, clinical
and non-clinical data, rights to unpatented inventions, and any claims for
damage by way of any past, present, or future infringement of any of the
foregoing.

“Intellectual Property Licenses” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by Borrowers,
each of their Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent and the Lenders.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and between Agent and the Term Agent and acknowledged
and agreed by the Loan Parties, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

“Internal Controls” has the meaning ascribed to it in Section 4.13(a).

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Cap” means, initially, $10,000,000; provided, that, (x) after the
first anniversary of the Closing Date, such cap shall be increased to
$15,000,000 to the extent the following conditions have been met: (i) Agent (or,
during any Third Party Agent Retention Period, the Third Party Agent) shall have
received an appraisal detailing the value of Borrowers’ Intellectual Property,
in scope and with results acceptable to Agent (and, during any Third Party Agent
Retention Period, also the Third Party Agent) and (ii) Borrowers shall have
achieved TTM EBITDA of greater than $0 for two consecutive fiscal quarters and
(y) the Inventory Cap shall be $0 (I) as of any date of determination during the
period commencing on the Fourth Amendment Effective Date and ending on
January 1, 2022, if the Market Capitalization of Endologix as of such date is
less than $10,000,000, or (II) as of any date of determination thereafter, if
the Market Capitalization of Endologix as of such date is less than $25,000,000.

“Investment” has the meaning specified therefor in Section 6.06.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

 

29



--------------------------------------------------------------------------------

“IP” means all Intellectual Property that is necessary for the conduct of the
Loan Parties’ business as currently conducted.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Japan Lifeline Subordination Agreement” has the meaning specified therefor in
clause (r) of the definition of “Permitted Indebtedness”.

“Landlord Reserve” means, as to each location at which Borrowers have Collateral
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of
(a) the number of months’ rent for which the landlord will have, under
applicable law, a Lien in the Collateral of Borrowers to secure the payment of
rent or other amounts under the lease relative to such location, or
(b) three (3) months’ rent under the lease relative to such location.

“Latest Balance Sheet Date” has the meaning specified therefor in Section 4.12.

“Lender” has the meaning specified therefor in the preamble, shall include any
other Person made a party hereto pursuant to the provisions of Section 13.01 and
“Lenders” means each of the Lenders or any one or more of them.

“Lender Group” means each of the Lenders and Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent), any other Secured Party or
any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrowers or their Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) documented out-of-pocket fees or charges paid or incurred by Agent or
any Third Party Agent in connection with the Lender Group’s transactions with
Borrowers or their Subsidiaries under any of the Loan Documents, including,
without limitation, the fees and out-of-pocket expenses of Agent’s and any Third
Party Agent’s outside counsel and reasonable out-of-pocket costs incurred in
connection with travel and due diligence, photocopying, notarization, couriers
and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s or any Third Party Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrowers or their Subsidiaries,
(d) Agent’s and any Third Party Agent’s fees and charges (as adjusted from time
to time) with respect to the disbursement of funds (or the receipt of funds) to
or for the account of Borrowers (whether by wire transfer or otherwise),
together with any out-of-pocket costs and expenses incurred in connection
therewith, (e) customary charges imposed or incurred by Agent or any Third Party
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) costs and expenses paid or incurred by the Lender Group to correct any
default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) reasonable consulting or advisory fees and
expenses of Agent and any Third Party Agent and

 

30



--------------------------------------------------------------------------------

fees and expenses related to any field examination, appraisal, or valuation to
the extent of the fees and charges, and due diligence expenses, including in
connection with periodic reviews of insurance and Collateral, (h) Agent’s, any
Third Party Agent’s and Lenders’ reasonable costs and expenses (including
reasonable documented attorneys’ fees and expenses) relative to third party
subpoenas, claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with Borrowers or any of
their Subsidiaries, (i) Agent’s and any Third Party Agent’s reasonable
documented costs and expenses (including reasonable documented attorneys’ fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to the rating of any Loan,
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, restating,
supplementing, waiving, or modifying the Loan Documents and (j) Agent’s, any
Third Party Agent’s and each Lender’s costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrowers
or any of their Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, and whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

“LIBOR Adjustment Date” means the first calendar day of such calendar month.

“LIBOR Rate” means the greater of (a) 1.00% and (b) the rate per annum equal to
the London interbank offered rate administered by ICE Benchmark Administration
Limited or a comparable, replacement or successor rate, which rate is approved
by Agent, as published on the applicable Bloomberg screen (or such other
commercially available source providing such quotations as may be designated by
Agent from time to time), for deposits in Dollars for a term of thirty (30) days
on or about 11:00 a.m. (London time) two (2) Business Days prior to the LIBOR
Adjustment Date. The LIBOR Rate may not be the lowest or best rate at which
Agent calculates interest or extends credit. The LIBOR Rate for each calendar
month shall be adjusted (if necessary) on each LIBOR Adjustment Date which
determination shall be conclusive in the absence of manifest error; provided
that to the extent a comparable, replacement or successor rate is approved

 

31



--------------------------------------------------------------------------------

by Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind. For purposes of this Agreement and the other Loan
Documents, any Loan Party or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Liquidated Damages” has the meaning specified in Section 2.09(d)(i).

“Loan” means any Revolving Loan or Extraordinary Advance made (or to be made)
hereunder.

“Loan Account” has the meaning specified therefor in Section 2.08.

“Loan Documents” means the Agreement, any Notes, the Control Agreements, any
Borrowing Base Certificate, each Compliance Certificate, the Intercreditor
Agreement, the Second Lien Subordination and Intercreditor Agreement, the Japan
Lifeline Subordination Agreement, any Subordination Agreement, the Guaranty and
Security Agreement, the Intercompany Subordination Agreement, the Patent
Security Agreement, the Trademark Security Agreement, the Copyright Security
Agreement, any note or notes executed by Borrowers in connection with the
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by Borrowers or any
of their Subsidiaries and any member of the Lender Group in connection with the
Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Lockbox” has the meaning specified therefor in Section 2.12(a).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Market Capitalization” shall mean, on any date of determination, an amount
equal to (i) the total number of issued and outstanding shares of common Stock
of Endologix on the date of measurement multiplied by (ii) the arithmetic mean
of the closing prices per share of such Stock on the Nasdaq Stock Market for the
30 consecutive trading days immediately preceding such date of determination.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation (e.g., normal stock rotation
practices and routine equipment adjustments and repairs, etc.).

 

32



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, results of operations, financial condition or properties of the Loan
Parties and their Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any provision of any Loan Document, (c) the ability of any
Loan Party to timely perform the Obligations, (d) the creation, perfection or
priority of the Liens, taken as a whole for the Collateral, granted under the
Loan Documents, or (e) the rights and remedies of the Secured Parties under any
Loan Document.

“Material Contracts” means (a) the Operative Documents, (b) the Term Debt
Documents, (c) the Convertible Note Documents, (d) the agreements listed on
Schedule 4.18, (e) the Permitted Japan Lifeline Unsecured Debt Documents,
(f) the Equity Financing Documents, and (g) each other agreement or contract to
which such Loan Party or its Subsidiaries is a party the termination of which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; provided that Capped Calls shall not be considered
Material Contracts.

“Material Intangible Assets” means all of (i) each Loan Party’s Intellectual
Property and (ii) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property (including each Intellectual Property
License), in each case that are material to the financial condition, business or
operations of the applicable Loan Party.

“Maturity Date” means the date that is the earlier of (a) April 2, 2023
(provided, that, on and after the Amortization/Maturity Extension Date (if
applicable, as defined in the Term Credit Agreement), the date in this clause
(a) shall be December 22, 2023) and (b) the date that the loans under the Term
Credit Agreement are paid in full.

“Maximum Revolver Amount” means $40,000,000 (provided that such amount shall be
increased to $50,000,000 during any Maximum Revolver Increased Amount Period),
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.03(c).

“Maximum Revolver Decreased Market Capitalization Event” means any time, after a
Maximum Revolver Increased Amount Trigger Event occurs, the Market
Capitalization of Endologix decreases to an amount less than or equal to
$350,000,000.

“Maximum Revolver Decreased Market Capitalization Notice Trigger Event” means
the first occurrence of a Maximum Revolver Decreased Market Capitalization Event
after a Maximum Revolver Increased Amount Trigger Event has occurred and was
continuing immediately before such Maximum Revolver Decreased Market
Capitalization Event occurred.

“Maximum Revolver Decreased Market Capitalization Overadvance Amount” means, at
any time a Maximum Revolver Decreased Market Capitalization Overadvance Event
occurs, if Revolver Usage at such time is in excess of $40,000,000, the result
of (a) the amount of the Revolver Usage, minus (b) $40,000,000.

“Maximum Revolver Decreased Market Capitalization Overadvance Event” means any
time that the Market Capitalization of Endologix is less than or equal to
$350,000,000 and the Revolver Usage is more than $40,000,000.

 

33



--------------------------------------------------------------------------------

“Maximum Revolver Increased Amount Period” means from the time a Maximum
Revolver Increased Amount Trigger Event occurs until the time that the Market
Capitalization of Endologix is less than or equal to $350,000,000.

“Maximum Revolver Increased Amount Trigger Event” means, at any time that the
Market Capitalization of Endologix is in excess of $350,000,000 for at least
ten (10) consecutive Business Days, the Borrower Representative delivers an
officer’s certificate executed by an Authorized Officer of the Borrower
Representative to the Agent (and, during a Third Party Agent Retention Period,
also the Third Party Agent) certifying as such and providing reasonable detail
thereof, all in form and substance reasonably satisfactory to the Agent (and,
during a Third Party Agent Retention Period, also the Third Party Agent).

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months of Borrowers for which financial statements
have been delivered pursuant to Section 5.05(a).

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Monthly Cash Burn Amount” means, with respect to Borrowers, an amount equal to
Borrower’s change in cash and Cash Equivalents, without giving effect to any
increase resulting from contributions or proceeds of financings, for either
(a) the immediately preceding eighteen (18) month period as determined as of the
last day of the month immediately preceding the proposed consummation of the
Permitted Acquisition or voluntary prepayment, as applicable, and based upon the
financial statements delivered to Agent (and, during any Third Party Agent
Retention Period, also the Third Party Agent) in accordance with this Agreement
for such period, not including unusual or non-recurring expenses or (b) the
immediately succeeding eighteen (18) month period based upon the projections
delivered to Agent (or any Third Party Agent, as applicable) prior to the
Closing Date, not including unusual or non-recurring expenses, using whichever
calculation as between clause (a) and clause (b) demonstrates a higher burn rate
(or, in other words, more cash used), in either case, divided by eighteen (18).

“Monthly Collateral Monitoring Fee” has the meaning specified therefor in
Section 2.09(f).

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has,
or could reasonably be expected to have, any obligation or Liabilities
(including under Section 4212 of ERISA).

“Necessary Documents” has the meaning specified therefor in Section 4.05.

 

34



--------------------------------------------------------------------------------

“Net Book Value of Eligible Equipment” means, at any time, the then-current book
value of all Eligible Equipment (giving effect to any adjustments to such book
value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
all as determined in accordance with GAAP.

“Net Orderly Liquidation Value” means, at any time, the orderly liquidation
value with respect to the applicable asset as set forth in the most recent
appraisal acceptable to Agent (and, during any Third Party Agent Retention
Period, also the Third Party Agent), upon which Agent (and any Third Party
Agent) is expressly entitled to rely, prepared by an appraiser acceptable to
Agent (and, during any Third Party Agent Retention Period, also the Third Party
Agent), net of operating expenses, liquidation expenses and commissions set
forth in such appraisal; provided, that to the extent operating expenses,
liquidation expenses and commissions set forth in such appraisal are not
allocated to specific categories of Inventory, such operating expenses,
liquidation expenses and commissions may be allocated by Agent (or, during any
Third Party Agent Retention Period at the sole option of Agent, the Third Party
Agent) to specific assets as determined in Agent’s (including, during any Third
Party Agent Retention Period, the Third Party Agent’s) Permitted Discretion; and
provided further, that the liquidation timeframe is acceptable to Agent (and,
during any Third Party Agent Retention Period, also the Third Party Agent).

“Net Revenue” means, for any period, (a) the Loan Parties’ gross revenues during
such period, less (b)(i) trade, quantity and cash discounts allowed by the Loan
Parties, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (v) set-offs and counterclaims, and (vi) any other
similar and customary deductions used by the Loan Parties in determining net
revenues, all, in respect of (a) and (b), as determined in accordance with GAAP
and in the Ordinary Course of Business.

“Non-Third Party Agent Retention Period” means any period of time that is not
during a Third Party Agent Retention Period.

“Note” means any promissory note evidencing any of the Obligations and/or the
Commitments issued by the Borrowers in favor of the Agent or any Lender.

“Obligations” means all loans (including the Revolving Loans (inclusive of
Extraordinary Advances)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), premiums, liabilities (including all amounts charged to
the Loan Account pursuant to this Agreement), obligations (including
indemnification obligations), fees (including the fees and other amounts set
forth in Section 2.09), Lender Group Expenses (including any fees or expenses
that accrue after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, and all covenants and duties of any other
kind and description owing by any Loan Party arising out of, under, pursuant to,
in connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or

 

35



--------------------------------------------------------------------------------

otherwise in connection with the Loan Documents. Without limiting the generality
of the foregoing, the Obligations of Borrowers under the Loan Documents include
the obligation to pay (i) the principal of the Loans, (ii) interest accrued on
the Loans, (iii) [reserved], (iv) Third Party Agent commissions, fees and
charges, (v) Lender Group Expenses, (vi) fees payable hereunder or any of the
other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Expenditures” means, with respect to any Person for any period, the
amount of all expenditures (whether such expenditures are paid in cash, financed
or otherwise) by such Person and its Subsidiaries during such period that are
reported as operating expenses (including expenditures related to research and
development, clinical and regulatory affairs, marketing and sales, and general
and administrative) on the income statements of such Person and its Subsidiaries
that are included in such Person’s financial statements (including those
financial statements required by Section 5.05(a)), which amount shall (i) be in
compliance and accordance with GAAP and any SEC requirements and regulations,
but (ii) exclude one-time non-recurring expenditures that are not regularly
incurred in the Ordinary Course of Business of such Person and its Subsidiaries.

“Operative Documents” means the Loan Documents and the Term Debt Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices, as applicable.

“Organizational Documents” means, with respect to any Loan Party, the documents
by which such Person was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Person (such as by-laws, a partnership agreement or an operating, limited
liability company or members agreement), including any and all shareholder
agreements or voting agreements relating to the capital stock or other equity
interests of such Person.

“Original 3.25% Convertible Notes” has the meaning provided therefor in the
definition of “3.25% Original Convertible Notes.”

“Originating Lender” has the meaning specified therefor in Section 13.01(e).

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.01.

“Participant” has the meaning specified therefor in Section 13.01(e).

 

36



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified therefor in Section 13.01(i).

“Patents” has the meaning specified therefor in the Guaranty and Security
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” means Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

“Perfection Certificate” means a certificate in the form of Exhibit P-1.

“Permitted Convertible Note Refinancing” has the meaning provided therefor in
the definition of “Permitted Indebtedness.”

“Permitted Acquisition” means any Acquisition by a Loan Party, in each case, to
the extent that each of the following conditions shall have been satisfied:

(a)    the Borrower Representative shall have delivered to (x) during any
Non-Third Party Agent Retention Period, subject to Section 5.20, Agent, or
(y) during any Third Party Agent Retention Period, the Third Party Agent, in
each case, (i) at least ten (10) Business Days prior to the closing of the
proposed Acquisition: (A) a description of the proposed Acquisition; (B) to the
extent available, a due diligence package (including, to the extent available, a
quality of earnings report); and (C) the most recent drafts (or, if available,
executed counterparts) of the respective agreements, documents or instruments
pursuant to which such Acquisition is to be consummated, any available schedules
and exhibits to such agreements, documents or instruments and all other material
ancillary agreements, instruments and documents to be executed or delivered in
connection therewith, and to the extent required under the related acquisition
agreement, all required regulatory and third party approvals and copies of any
environmental assessments and (ii) at the earlier of (A) the time of closing of
the proposed Acquisition or (B) as early before the closing of the proposed
Acquisition as available, in each case, final, fully executed copies of the
respective agreements, documents or instruments pursuant to which such
Acquisition is to be consummated and all schedules and exhibits to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents executed or delivered in connection
therewith;

(b)    the Loan Parties (including any new Subsidiary to the extent required by
Section 5.09 shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 5.09;

(c)    no Event of Default or Default has occurred and is continuing, or would
exist after giving pro forma effect to, the proposed Acquisition;

(d)    all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with applicable laws;

(e)    the assets acquired in such Acquisition are for use in the same line of
business as the Loan Parties are currently engaged or a line of business
reasonably related thereto;

 

37



--------------------------------------------------------------------------------

(f)    such Acquisition shall not be hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;

(g)    no Indebtedness or Liens are assumed or created (other than Permitted
Liens and Permitted Indebtedness) in connection with such Acquisition;

(h)    all conditions to “Permitted Acquisition” (as defined in the Term Credit
Agreement as of the Closing Date) have been satisfied and (i) during any
Non-Third Party Agent Retention Period, Agent shall have received, subject to
Section 5.20, any requested evidence showing satisfaction thereof and
(ii) during any Third Party Agent Retention Period, the Third Party Agent shall
have received any requested evidence showing satisfaction thereof; and

(i)    the total consideration paid or payable (including without limitation,
costs and expenses, deferred purchase price, seller notes and other liabilities
incurred, assumed or to be reflected on a consolidated balance sheet of the Loan
Parties and their Subsidiaries after giving effect to such Acquisition but
excluding (A) any equity interests issued as consideration for such Acquisition
and (B) the net proceeds of any issuance of equity interests made after the
Second Amendment Effective Date that are used for purposes of such Acquisition
(for the avoidance of doubt, other than the net proceeds of any equity interests
or other Stock issued under or in connection with the Equity Financing
Documents)) (such amounts, collectively, the “Acquisition Consideration”) shall
be in an amount not to exceed $15,000,000 in the aggregate for all such
Acquisitions during the term of this Agreement; provided, however, that, in the
case of each Acquisition, (1) during any Non-Third Party Agent Retention Period,
subject to Section 5.20, to the extent requested by Agent, Agent, and (2) during
any Non-Third Party Agent Retention Period, the Third Party Agent, in each case,
has received prior to the consummation of such Acquisition evidence satisfactory
to Agent (or such Third Party Agent) that Borrowers have, immediately before and
immediately after giving effect to the consummation of such Acquisition,
unrestricted cash (it being understood and agreed that cash and Cash Equivalents
shall not be considered “restricted” cash for purposes of this proviso solely
due to compliance by the Loan Parties with the requirements set forth in
Section 5.08) in one or more deposit accounts subject to a Control Agreement in
an aggregate amount equal to or greater than the positive value of the product
of (x) eighteen (18) multiplied by (y) the Monthly Cash Burn Amount, as
determined as of the last day of the month immediately preceding such
Acquisition.

Notwithstanding the foregoing, no Accounts, Inventory or Equipment acquired by a
Loan Party in a Permitted Acquisition shall be included as Eligible Accounts,
Eligible Equipment or Eligible Inventory until a field examination (and, if
required by Agent (or, during any Third Party Agent Retention Period, the Third
Party Agent), an Inventory appraisal or an Equipment appraisal, as applicable)
with respect thereto has been completed to the reasonable satisfaction of Agent
(and, during any Third Party Agent Retention Period, the Third Party Agent),
including the establishment of reserves required in Agent’s (or, during any
Third Party Agent Retention Period, the Third Party Agent’s) reasonable
discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

“Permitted Contingent Obligations” means:

 

38



--------------------------------------------------------------------------------

(a)    Contingent Obligations arising in respect of the Indebtedness under the
Loan Documents;

(b)     Contingent Obligations resulting from endorsements for collection or
deposit in the Ordinary Course of Business;

(c)     Contingent Obligations outstanding on the date of this Agreement and set
forth on Schedule 6.05 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
material change in terms adverse to the Lenders);

(d)     Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $2,000,000 in the aggregate at any time outstanding;

(e)     Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

(f)     Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 6.04;

(g)     so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract or Capped Call; provided, however,
that such obligations are (or were) entered into by a Borrower or an Affiliate
of a Borrower for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the Remaining Original 3.25%
Convertible Notes, the 5.00% Convertible Notes, any Permitted Convertible Note
Refinancing permitted hereunder or in connection with this Agreement or any of
the other Loan Documents;

(h)     guarantees by (i) one or more Loan Parties of the obligations of Foreign
Subsidiaries up to $1,000,000 in the aggregate at any time outstanding, (ii) any
Loan Party of the obligations of any other Loan Party (but, for the avoidance of
doubt, excluding any Immaterial Subsidiary that may be a Loan Party where,
before and immediately after giving effect to such guarantee (including any
rights of contribution set forth in the Loan Documents or otherwise), the Loan
Parties cannot represent and warrant that such Immaterial Subsidiary is Solvent
on an individual basis) and (iii) any Foreign Subsidiary of the obligations of
any other Foreign Subsidiary;

(i)     Contingent Obligations arising in respect of the Indebtedness under,
subject to the terms of the Intercreditor Agreement and this Agreement, the Term
Debt Documents; and

 

39



--------------------------------------------------------------------------------

(j)     other Contingent Obligations not permitted by clauses (a) through (i)
above, not to exceed $2,500,000 in the aggregate at any time outstanding.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a)    dispositions of inventory in the Ordinary Course of Business;

(b)    dispositions of furniture, fixtures and equipment (excluding any
Collateral included in the Borrowing Base) in the Ordinary Course of Business
that the applicable Loan Party or Subsidiary determines in good faith is no
longer used or useful in the business of such Loan Party and its Subsidiaries
(or such Subsidiary and its subsidiaries);

(c)    to the extent constituting a Disposition, Permitted Investments and
Permitted Licenses;

(d)    disposals of obsolete, worn out or surplus tangible personal property;

(e)    without limiting transactions permitted under Article VI hereof,
dispositions by any Loan Party to any other Loan Party so long as each Loan
Party (other than, with respect to any transferring Person, an Immaterial
Subsidiary) will remain Solvent after giving effect to the transfer;

(f)    abandonment of Intellectual Property that does not constitute a Material
Intangible Asset;

(g)    the unwinding or terminating of Swap Contracts or any Capped Call
permitted by clause (g) of the definition of “Permitted Contingent Obligations”
either (i) with respect to a Swap Contract or a Capped Call, in the Ordinary
Course of Business or (ii) with respect to a Capped Call, that were entered into
in connection with the Remaining Original 3.25% Convertible Notes, the 5.00%
Convertible Notes, in connection with any Permitted Convertible Note Refinancing
permitted hereunder or in connection with this Agreement or any of the other
Loan Documents;

(h)    dispositions of equipment (excluding any Collateral included in the
Borrowing Base) or real property to the extent that (i) such property is
exchanged for credit against the purchase price of replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(i)    the entering into of any Permitted License;

(j)    Dispositions by any Foreign Subsidiary to any other Foreign Subsidiary or
to any Loan Party;

(k)    Dispositions approved by the Required Lenders in writing;

 

40



--------------------------------------------------------------------------------

(l)    to the extent constituting a Disposition, the payment of cash and Cash
Equivalents in the Ordinary Course of Business; and

(m)    other Dispositions (excluding dispositions of Intellectual Property) the
proceeds of which, when aggregated with the proceeds of all other Dispositions
made pursuant to this clause (m) are less than $2,500,000 during the term of
this Agreement; provided that (i) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors (or similar governing body)
of the applicable Loan Party that owned such assets), (ii) no less than 75%
thereof shall be paid in cash, and (iii) no Default or Event of Default then
exists or would arise therefrom; provided, that, with respect to any such
Disposition not in the Ordinary Course of Business under this clause
(m) involving Collateral that is included in the Borrowing Base, Borrower
Representative shall have provided (x) during a Non-Third Party Agent Retention
Period, Agent with a certificate from an Authorized Officer of the Borrower
Representative at least five (5) Business Days prior to such Disposition
certifying that such Disposition shall not result in an Overadvance, together
with, subject to Section 5.20, such evidence thereof that is reasonably
requested by Agent, and (y) during a Third Party Agent Retention Period, the
Third Party Agent with a Borrowing Base Certificate (Third Party Agent) at least
five (5) Business Days prior to such Disposition evidencing to Agent’s (and,
during any Third Party Agent Retention Period, also the Third Party Agent’s)
reasonable satisfaction that such Disposition shall not result in an
Overadvance; and

(n)    to the extent constituting Dispositions, Recalls of Products (or
components of Products) returned to suppliers in the Ordinary Course of Business
as required by Applicable Law or the FDA with the consideration paid for such
Products (or such components of Products) returned to the Loan Party or
Subsidiary that purchased and returned such Product (or such components of
Products); and

(o)    (i) Recalls of Products (or components of Products) that are not included
as Eligible Inventory and are not included in the Borrowing Base from customers
to the extent required by Applicable Law or the FDA and (ii) the Dispositions of
such Products that were Recalled in the Ordinary Course of Business and for fair
market value and on fair market terms.

“Permitted Indebtedness” means each of the following:

(a)    Indebtedness evidenced by this Agreement and the other Loan Documents;

(b)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

(c)    Capital Leases and purchase money Indebtedness not to exceed $5,000,000
at any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; provided that no such equipment shall be included as “Eligible
Equipment” or in the Borrowing Base.

(d)    Indebtedness existing on the Closing Date and described on Schedule
4.01(f) (but not including any refinancings, extensions, increases or amendments
to such Indebtedness other than Permitted Refinancings);

 

41



--------------------------------------------------------------------------------

(e)    so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Indebtedness existing
or arising under any Swap Contract or Capped Call; provided, however, that such
obligations are (or were) entered into by a Borrower or an Affiliate of a
Borrower for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the Remaining Original 3.25%
Convertible Notes, the 5.00% Convertible Notes, any Permitted Convertible Note
Refinancing permitted hereunder or in connection with this Agreement or any of
the other Loan Documents;

(f)    Indebtedness in the form of insurance premiums financed through the
applicable insurance company;

(g)    trade accounts payable arising and paid within 120 days of the date when
due and in the Ordinary Course of Business;

(h)    Subordinated Debt;

(i)    the Term Debt under the Term Credit Facility, in accordance with the
terms of the Intercreditor Agreement and this Agreement;

(j)    Indebtedness of the Loan Parties incurred under the 5.00% Convertible
Notes and the Remaining Original 3.25% Convertible Notes in an aggregate
principal amount not to exceed the aggregate principal amount outstanding on the
Fourth Amendment Effective Date (plus any accrued and unpaid interest then
outstanding including any and all paid in kind interest) after giving effect to
any payments, repayments or prepayments thereon or conversions, cash settlements
or distributions related thereto, and, so long as no Default or Event of Default
has occurred and is continuing or would result after giving effect thereto, any
refinancing or extension thereof in which all or any portion of the proceeds
will be used to repurchase or refinance all or any portion thereof that, in each
case of the foregoing, (i)(A) has an aggregate outstanding principal amount not
greater than $200,000,000 (when taking into account all such existing,
refinanced, extended, exchanged and newly issued Indebtedness and all paid in
kind interest), (B) does not provide for any amortization payments or other
principal payments, prepayments, repayments, redemptions or distributions of any
kind or cash settlements or cash conversions (or requires or mandates any
settlements or conversions thereof) in advance of the date that is one year and
one day after the Maturity Date, and (C) except as expressly provided in the
5.00% Convertible Notes issued on the Second Amendment Effective Date or the
5.00% Second Lien Convertible Notes issued on the Fourth Amendment Effective
Date, does not provide for (or include) any terms or provisions requiring or
mandating the conversion or cash settlement of any such Indebtedness or
obligations at any time prior to the date that is one year and one day after the
Maturity Date, (ii) has a maturity no shorter than the date that is one year and
one day after the Maturity Date (in the case of clause (i) and clause (ii), it
being understood that, in each case, any provision requiring an offer to
purchase such Indebtedness as a result of a change in control, fundamental
change, delisting, asset sale or similar provision or any exercise or conversion
of Stock (other than Disqualified Stock) shall not violate the foregoing
restrictions in clause (i) or clause (ii)), (iii) is unsecured, (iv) does not
have one or more issuers, borrowers, guarantors or obligors that are not

 

42



--------------------------------------------------------------------------------

Loan Parties, (v) contains terms that are prevailing market terms at the time of
issuing or initial borrowing for the type of financing and for the quality of
issuer or borrower, as determined by Endologix and its advisors in their
reasonable business judgment, (vi) does not have an All-in Yield greater than
the lesser of (A) 6% per annum and (B) an All-in Yield that would result in more
than $10,000,000 per annum being paid in interest thereunder (whether in cash,
in-kind or otherwise), (vii) does not cause Endologix either on an individual
basis or together with its Subsidiaries (on a consolidated basis), immediately
before, at the time of and immediately after giving effect to such Indebtedness
(and after giving effect to the use of the proceeds thereof), to no longer be
Solvent (or such Persons are not Solvent immediately prior to giving effect
thereto), and (vii) if in existence at such time or on the same date, is
permitted under the Term Debt Documents and the Equity Financing Documents
(collectively, a “Permitted Convertible Note Refinancing”);

(k)    [reserved];

(l)    without limiting the provisions of Article VI with respect to any
Investment by a Loan Party, Indebtedness consisting of unsecured intercompany
loans and advances (i) incurred by any Loan Party owing to one or more other
Loan Parties, (ii) incurred by any Foreign Subsidiaries owing to any Loan Party
solely to the extent constituting a Permitted Investment made by such Loan
Party, or (iii) incurred by any Foreign Subsidiaries owing to any other Foreign
Subsidiary;

(m)    Indebtedness related to commercial credit cards provided by Bank of
America, N.A. (or such other commercial bank permitted under the definition of
“Bank of America Cash Collateral Account) that, in the aggregate outstanding at
any one time, does not exceed $2,500,000, which Indebtedness may be secured by
Liens permitted pursuant to clause (r) of the definition of Permitted Liens;

(n)    to the extent constituting Indebtedness, any Permitted Contingent
Obligations;

(o)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection and other like services, in each case, incurred in the Ordinary
Course of Business;

(p)    unsecured earn-out obligations and other similar contingent purchase
price obligations incurred in connection with a Permitted Acquisition to the
extent earned and payable and permitted pursuant to the definition of Permitted
Acquisition and the other terms of this Agreement;

(q)    any other unsecured Indebtedness incurred by the Loan Parties or any of
their Subsidiaries in an aggregate outstanding amount not to exceed $2,500,000
at any one time;

(r)    unsecured Indebtedness in an amount not to exceed $4,280,500 pursuant to
a promissory note dated on or around the Closing Date, by Endologix in favor of
Japan Lifeline Co., Ltd. (the “Permitted Japan Lifeline Unsecured Debt”), so
long as (i) other than as expressly set forth in clause (ii) directly below, no
prepayments, repayment, redemptions or payments shall be made with respect to
the Permitted Japan Lifeline Unsecured Debt at any time until ninety-one
(91) days after all of the Obligations have been paid in full and all the
Commitments have

 

43



--------------------------------------------------------------------------------

terminated, (ii) subject to the terms of the Japan Lifeline Subordination
Agreement, the all-in interest rate and pricing charged thereon shall not exceed
2.5% per annum and such interest shall not be paid (A) more frequently than
annually in arrears and (B) unless (1) expressly permitted pursuant to the terms
of the Japan Lifeline Subordination Agreement, (2) the Japan Lifeline
Subordination Agreement is in full force and effect and binding and enforceable
against all parties thereto at all times, (3) no breach, violation or default
has occurred under any of the Permitted Japan Lifeline Unsecured Debt Documents
or the Japan Lifeline Subordination Agreement and (4) no Default or Event of
Default has occurred and is continuing, (iii) no fees shall be paid thereon,
(iv) such unsecured Indebtedness shall not be assigned or otherwise transferred
by Japan Lifeline Co., Ltd. without the consent of the Agent, (v) Japan Lifeline
Co., Ltd. (and any successor or assign thereof) shall enter into a subordination
agreement with the Agent, in form and substance reasonably satisfactory to the
Agent and the Lenders (the “Japan Lifeline Subordination Agreement”), and such
Japan Lifeline Subordination Agreement shall remain in full force and effect and
binding and enforceable against all parties thereto at all times, and no breach,
violation or default shall have occurred thereunder or under the Permitted Japan
Lifeline Unsecured Debt Documents, (vi)(A) such Indebtedness remains unsecured
at all times and no security interests or Liens are granted with respect thereto
by any Loan Party, any of their respective Affiliates or any other Person and
(B) no Person other than Endologix shall be a borrower, guarantor or obligor (or
otherwise be obligated or liable) with respect to such Indebtedness, and
(vii) subordination provisions are included in such promissory note, the Japan
Lifeline Subordination Agreement and any related agreements, instruments and
documents (collectively, the “Permitted Japan Lifeline Unsecured Debt
Documents”) in a manner, and in form and substance, reasonably satisfactory to
the Agent and the Lenders, and such Permitted Japan Lifeline Unsecured Debt
Documents shall be in form and substance reasonably satisfactory to the Agent
and the Lenders;

(s)    Indebtedness in the form of actual or contingent obligations of the Loan
Parties in an aggregate amount not to exceed $3 million as such indebtedness may
arise under that certain inbound patent license agreement between Borrower and
the licensor under such agreement in connection with a bona fide dispute between
the parties, as more fully described in Schedule 4.03 hereto under the heading
“Royalty Demand.”

“Permitted Investments” means:

(a)    Investments (i) shown on Schedule P-1 and existing on the Closing Date
and (ii) Subsidiaries made prior to the Closing Date;

(b)    Investments in cash and Cash Equivalents;

(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

(d)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the Ordinary Course of Business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of a Loan Party or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by such Borrower’s board of directors (or
other governing body), but the aggregate of all such loans outstanding may not
exceed $500,000 at any time;

 

44



--------------------------------------------------------------------------------

(e)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business, provided, however, that this subpart (f) shall
not apply to Investments of Loan Parties in any Subsidiary;

(g)    Investments consisting of (i) deposit accounts in which Agent has
received a Control Agreement, and (ii) deposit accounts that are Excluded
Accounts (subject to any caps and applicable restrictions set forth in such
definition);

(h)    Investments by any Loan Party in any Subsidiary now owned or hereafter
created by such Loan Party, which Subsidiary is a Loan Party or has otherwise
provided a Guarantee of the Obligations of the Loan Party which Guarantee is
secured by a Lien granted by such Subsidiary to Agent in all or substantially
all of its property of the type described in the Guaranty and Security Agreement
and otherwise made in compliance with Section 5.09;

(i)    Investments by (A) any Loan Party consisting solely of cash and Cash
Equivalents in a Foreign Subsidiary; provided that at the time of the making of
such Investment and immediately after giving effect thereto (i) no Event of
Default has occurred and is continuing and (ii) Loan Parties have unrestricted
(it being understood and agreed that cash and Cash Equivalents shall not be
considered “restricted” cash for purposes of this proviso solely due to
compliance by the Loan Parties with the requirements set forth in
Section 7.01(b)) cash and Cash Equivalents in an aggregate amount of not less
than $10,000,000, which cash and Cash Equivalents (x) are subject to a first
priority perfected lien in favor of Agent for the benefit of Lender Group
(subject to Permitted Liens), (y) are held in a deposit account that is subject
to a Control Agreement or a securities account subject to a Control Agreement
and (z) unless the same could not be reasonably expected to reduce the amounts
in such accounts below $10,000,000 at the time of such Investment and
immediately after giving effect thereto, do not include any drawn or committed
but unpaid drafts, ACH or EFT transactions and (B) a non-Loan Party Foreign
Subsidiary in another non-Loan Party Foreign Subsidiary; provided, that,
Investments pursuant to clause (i)(A) above shall be subject to the proviso at
the end of this definition;

(j)    Investments by any Loan Party consisting solely of inventory in any
wholly-owned Foreign Subsidiaries, to the extent (i) such Investments are made
in the Ordinary Course of Business consistent with its customary practices as in
effect on and immediately prior to the Closing Date and (ii) no Event of Default
exists or would arise therefrom and (iii) no “Event of Default” (as defined in
the Term Credit Agreement as in effect as of the Second Amendment Effective
Date) then exists or would arise therefrom; provided, that (x) no such
Investment shall result in an Overadvance and (y) such Investments shall be
subject to the proviso at the end of this definition;

(k)    so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments consisting
solely of cash and Cash Equivalents in joint ventures or similar arrangements in
an amount not to exceed $5,000,000 in

 

45



--------------------------------------------------------------------------------

the aggregate during the term of this Agreement; provided, that, such
Investments shall be subject to the proviso at the end of this definition;

(l)    Permitted Acquisitions;

(m)    Investments deemed to exist under any Swap Contracts or Capped Calls;
provided, however, that such obligations are (or were) entered into by a
Borrower or an Affiliate of a Borrower for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person and not for purposes of
speculation and are (or were) entered into either (i) with respect to a Swap
Contract or a Capped Call, in the Ordinary Course of Business or (ii) with
respect to a Capped Call, in connection with the Remaining Original 3.25%
Convertible Notes, the 5.00% Convertible Notes or any Permitted Convertible Note
Refinancing permitted hereunder or in connection with this Agreement or any of
the other Loan Documents; and

(n)    other Investments in an amount not exceeding $5,000,000 in the aggregate;
provided, that, such Investments shall be subject to the proviso at the end of
this definition;

provided, that, that Investments pursuant to clauses (i), (j), (k), and (n) of
this definition of “Permitted Investments” shall not exceed $12,000,000 in the
aggregate in any calendar year and, provided, further, that with respect to
clause (j) above, such Investments consisting solely of Inventory in Foreign
Subsidiaries shall be valued at the lesser of cost and book value.

“Permitted Japan Lifeline Unsecured Debt” has the meaning specified therefor in
clause (r) of the definition of “Permitted Indebtedness”.

“Permitted Japan Lifeline Unsecured Debt Documents” has the meaning specified
therefor in clause (r) of the definition of “Permitted Indebtedness”.

“Permitted License” means (a) any non-exclusive license of patent rights of a
Loan Party or its Subsidiaries so long as all such Permitted Licenses are
granted to third parties in the Ordinary Course of Business, do not result in a
legal transfer of title to the licensed property, and have been granted in
exchange for fair consideration, and (b) any exclusive license of patent rights
of Endologix or its Subsidiaries so long as such Permitted Licenses do not
result in a legal transfer of title to the licensed property, are exclusive
solely as to discrete geographical areas outside of the United States, and have
been granted in exchange for fair consideration.

“Permitted Liens” means:

(a)    Liens set forth on Schedule 4.01(d); provided, that to qualify as a
Permitted Lien, any such Lien described on Schedule 4.01(d) shall only secure
the Indebtedness that it secures on the Closing Date;

(b)    Liens in favor of the Secured Parties under the Loan Documents;

(c)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings,

 

46



--------------------------------------------------------------------------------

which proceedings have the effect of preventing the forfeiture or sale of the
assets or property subject thereto and for which adequate reserves in accordance
with GAAP are being maintained;

(d)    Liens for Taxes, assessments or governmental charges or levies not past
due or payable or that are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained;

(e)    (i) Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default or Default and (ii) pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect to such judgments and proceedings;

(f)    Liens in favor of financial institutions arising in connection with the
Borrower’s or its Subsidiaries’ deposit accounts maintained in the Ordinary
Course of Business held at such institutions to secure standard fees for
services charged by, but not financing made available by, such institutions;

(g)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other funded Indebtedness)
or to secure liability to insurance carriers;

(h)    easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
do not materially affect the value or marketability of such real property and
which do not in any case materially interfere with the conduct of the business
of any Loan Party or its Subsidiaries;

(i)    (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or
(ii) non-exclusive licenses and sublicenses granted by a Loan Party or any
Subsidiary of a Loan Party and leases and subleases (by a Loan Party or any
Subsidiary of a Loan Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not materially interfering with the business of the
Loan Parties or any of their Subsidiaries;

(j)    Liens of a collection bank arising under Section 4-210 of the UCC (or
equivalent in foreign jurisdictions) on items in the course of collection;

(k)    Liens on any assets or property acquired or held by any Loan Party or any
Subsidiary of any Loan Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such assets or property and permitted under clause (c) of the definition of
“Permitted Indebtedness”; provided that (i) such Lien attaches solely to the
assets or property so acquired in such transaction and the proceeds thereof and
(ii) the principal amount of the Indebtedness secured thereby does not exceed
100% of the cost of such assets or property;

 

47



--------------------------------------------------------------------------------

(l)    Liens securing Capital Leases permitted under clause (d) of the
definition of “Permitted Indebtedness”;

(m)    Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

(n)    Liens arising out of consignment or similar arrangements for the sale of
goods entered into by a Borrower or any Subsidiary of a Borrower in the Ordinary
Course of Business;

(o)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(p)    Liens on unearned insurance premiums securing the financing thereof to
the extent permitted under clause (f) of the definition of “Permitted
Indebtedness”;

(q)    [reserved];

(r)    Liens on assets of the Loan Parties and their Subsidiaries arising in
connection with seller notes, earn-outs and other similar payment obligations
constituting Acquisition Consideration in connection with Permitted Acquisitions
so long as such Liens are subject at all times to a Subordination Agreement;

(s)    Liens granted under the Term Credit Facility, to the extent subject to
the terms of the Intercreditor Agreement and this Agreement (“Permitted Term
Facility Liens”);

(t)    Liens in favor of Bank of America, N.A. (or such other commercial bank
permitted under the definition of “Bank of America Cash Collateral Account”) on
the Bank of America Cash Collateral Account; provided that if Endologix is using
credit card services from the Agent or a Lender that are required to be secured,
Endologix shall promptly use commercially reasonable efforts to terminate the
Liens in respect of the Bank of America Cash Collateral Account;

(u)    Liens granted under the Second Lien Security Agreement, subject to the
Second Lien Subordination and Intercreditor Agreement; and

(v)    Liens on cash collateral in an aggregate amount not to exceed $3 million
granted by the Loan Parties as may be required under that certain inbound patent
license agreement between Borrower and the licensor under such agreement in
connection with a bona fide dispute between the parties, as more fully described
in Schedule 4.03 hereto under the heading “Royalty Demand.”

“Permitted Priority Liens” means (a) solely with respect to the specific assets
or property covered thereby, the Liens granted pursuant to, and in accordance
with, clause (u) of the definition of “Permitted Liens ,” (b) Permitted Liens
granted over specific property pursuant to clauses (f) (solely with respect to
such applicable deposit accounts), (i) (solely with respect to the interest in
such applicable lease, sublease, license or sublicense or the assets owned by
such lessor, sublessor, licensor or sublicensor underlying same), (k) (solely
with respect to the property permitted to be secured by such Indebtedness
permitted pursuant to clause (c) of the definition of “Permitted

 

48



--------------------------------------------------------------------------------

Indebtedness”), (l) (solely with respect to the property that is part of the
Capital Lease), (m) (solely with respect to the specific assets covered by such
lease that are owned by such lessor), (n) (with respect to the goods permitted
to be consigned thereby), (p) (solely with respect to such cash held by such
insurance agency for such insurance premiums), and (t) (solely with respect to
the Bank of America Cash Collateral Account) of the definition of “Permitted
Liens”, but, in each case, only to the extent only such Lien (i) attaches solely
to the assets or property so acquired in such transaction and the proceeds
thereof and (ii) has prior priority to the Permitted Term Facility Liens, and
(c) to the extent not otherwise covered by clause (b) above, non-consensual
Permitted Liens that are solely provided by operation of (and in compliance
with) Applicable Law.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness evidenced by the permitted under clause (d) of the
definition of “Permitted Indebtedness” and that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of the
Indebtedness being refinanced or extended, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended and (f) is otherwise on terms
no less favorable to Loan Parties and their Subsidiaries, taken as a whole, than
those of the Indebtedness being refinanced or extended.

“Permitted Term Facility Liens” has the meaning provided therefor in clause (s)
of the definition of “Permitted Liens”.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited liability
partnership, joint stock company, unincorporated organization, government entity
or any political subdivision or agency thereof, or any other entity.

“Prime Rate” means, at any time, the prime rate published in the “Money Rates”
column of The Wall Street Journal at such time, and in the event that The Wall
Street Journal is not available at such time, the prime rate published in
another publication as determined by Agent in its discretion.

“Principal Market” means any of the following markets or exchanges on which the
Common Stock is listed for trading on the date in question: the Nasdaq Stock
Market, the NASDAQ Global Market or the NASDAQ Capital Market (or, in each case,
any successor to the foregoing)

“Pro Rata Share” means, as of any date of determination:

(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the

 

49



--------------------------------------------------------------------------------

Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b)    [reserved], or

(c)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.07), the percentage obtained by dividing (i) the Revolving Loan
Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 13.01; provided, that if all of the
Loans and other Obligations have been repaid in full in cash and all Commitments
have been terminated, Pro Rata Share under this clause shall be determined as if
the Revolving Loan Exposures had not been repaid, collateralized, or terminated
and shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Loan Party or any of a Loan Party’s
Subsidiaries.

“Protective Advances” has the meaning specified therefor in Section 2.02(c)(i).

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Control Agreement and
is maintained by a branch office of the bank or securities intermediary located
within the United States.

“Real Property” means any real property owned, leased, subleased or otherwise
operated or occupied by any Loan Party or any Subsidiary of any Loan Party.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action (e.g., seizure).

“Recipient” means (a) Agent, (b) any Lender, or (c) during any Third Party Agent
Retention Period, the Third Party Agent, as applicable.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Register” has the meaning specified therefor in Section 13.01(i).

“Registered Loan” has the meaning specified therefor in Section 13.01(i).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time and any successor to all or a
portion thereof establishing reserve requirements.

 

50



--------------------------------------------------------------------------------

“Regulatory Required Permit” means any and all licenses, clearances, exemptions,
approvals, registrations, and permits issued by the FDA, DEA or any other
applicable Governmental Authority, including, without limitation, Drug
Applications, any 510(k) premarket clearance, grant of a de novo request,
premarket approval application (“PMA”), or investigational device exemption
(“IDE”), or the foreign equivalent to any of the foregoing necessary for the
design, testing, manufacture, processing, assembly, packaging, labeling,
marketing, distribution, commercialization, import, export, or sale of any
Product by any applicable Loan Party (or Loan Parties) and its (or their)
Subsidiaries as such activities are being conducted by such Loan Party (or Loan
Parties) and its (or their) Subsidiaries with respect to such Product at such
time; and any device listings and device establishment registrations under 21
C.F.R. Part 807, and any drug listings and drug establishment registrations
under 21 U.S.C. Section 510, registrations issued by DEA under 21 U.S.C.
Section 823 (if applicable to any Product) and those issued by State governments
for the conduct of the Loan Parties’ or any of their Subsidiaries’ business.

“Related Fund” means (a) any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers, advises or manages a Lender, or (b) any
Approved Fund.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, attorneys, advisors and representatives of such Person
and of such Person’s Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remaining Original 3.25% Convertible Notes” means the Original 3.25%
Convertible Notes that were not exchanged for (a) 5.00% Convertible Notes on the
Second Amendment Effective Date pursuant to the terms of the 5.00% Exchange
Agreement (Second Amendment) or (b) 5.00% Second Lien Convertible Notes on the
Fourth Amendment Effective Date pursuant to the terms of the 5.00% Exchange
Agreement (Fourth Amendment) .

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction or
inspection.

“Required Lenders” means, at any time, Lenders the aggregate Pro Rata Shares of
which (calculated under clause (d) of the definition of Pro Rata Shares) exceed
50%.

“Reserves” means, as of any date of determination, those reserves that Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) deems necessary or appropriate, in its Permitted Discretion and subject
to Section 2.01(c), to establish and maintain (including reserves with respect
to (a) sums that Borrowers or their Subsidiaries are required to pay under any
Section hereof or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (b) amounts owing by Borrowers or their
Subsidiaries to any Person to the

 

51



--------------------------------------------------------------------------------

extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) likely would have a priority superior to Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the Borrowing Base or the Maximum Revolver
Amount. Without limiting the foregoing, to the extent that any Accounts,
Inventory or Equipment are included in the most recently delivered Borrowing
Base Certificate and such Accounts, Inventory or Equipment are no longer
eligible in accordance with the definitions of “Eligible Domestic Accounts”,
“Eligible Foreign Accounts”, “Eligible Inventory” and “Eligible Equipment”, as
applicable, Agent (and, during any Third Party Agent Retention Period, the Third
Party Agent) may establish Reserves against the Borrowing Base in the amount of
any such Accounts, Inventory or Equipment prior to delivery of an updated
Borrowing Base Certificate that removes such items.

“Restricted Payment” means, with respect to any Person, (i) the declaration or
making of any dividend payment or other distribution of assets, properties,
cash, rights, obligations or securities on account of any of its Stock, (ii) the
purchasing, redemption or other acquisition for value of any of its Stock (other
than, when no Default or Event of Default has occurred or is continuing (or
would occur after giving effect to any such purchase, redemption or other
acquisition) and to the extent there would be pro forma compliance with the
financial covenants in Article VII (after giving effect to any such purchase,
redemption or other acquisition), solely pursuant to Endologix’ stock option
exchange program on the terms set forth, and specifically described (and without
giving effect to any changes thereto that would be adverse to the Lender Group),
in that certain proxy statement of Endologix filed with the SEC on April 20,
2018, Endologix shall have the ability to provide certain qualified employees of
Endologix (which shall not include name executive officers or board of directors
of Endologix and only with respect to “Eligible Participants” (as described
therein)) the option to surrender certain “out-of-the-money” or “underwater”
options with an exercise price of $2.00 or greater (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or
similar recapitalization affecting such shares) that are “Eligible Options” (as
described therein) for cancellation in exchange for a grant of a lesser number
of new restricted stock units of Endologix that may be settled for shares of
Endologix’ common stock under Endologix’ amended and restated 2015 stock
incentive plan of Endologix that is attached to such aforementioned proxy
statement (and without giving effect to any material changes thereto), all as
further specifically described (and without giving effect to any material
changes thereto) in such proxy statement) now or hereafter outstanding or
(iii) the making of any payment or prepayment of principal of, premium, if any,
interest, fees, redemption, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Indebtedness subordinated to the
Obligations as to right and time of payment or as to other rights and remedies
thereunder. For the avoidance of doubt, the entry into, any payments or
deliveries in respect of, and the performance, exercise and/or settlement of the
Remaining Original 3.25% Convertible Notes, the 5.00% Convertible Notes
(including, for the avoidance of doubt, any Permitted Convertible Note
Refinancing), Capped Calls, or under the Term Debt Facility are not Restricted
Payments.

 

52



--------------------------------------------------------------------------------

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender hereunder, as such amounts may be reduced or increased from
time to time pursuant to assignments made in accordance with the provisions of
Section 13.01. Notwithstanding anything to the contrary in this Agreement, the
Revolver Commitment shall never be more than the Maximum Revolver Amount.

“Revolver Exit Payment” has the meaning specified thereof in Section 2.09(g).

“Revolver Usage” means, as of any date of determination, the amount of
outstanding Revolving Loans (inclusive of Protective Advances).

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolver Commitments at such time.

“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.01(a).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by Endologix with the SEC pursuant to the Securities Act or the
Exchange Act since January

 

53



--------------------------------------------------------------------------------

1, 2016 (including all financial statements and schedules included therein, all
exhibits thereto and all documents incorporated by reference therein).

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Date, by and among the Borrowers, the Lenders
party thereto and Agent.

“Second Amendment Date” means March 30, 2019.

“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment.

“Second Lien Security Agreement” means that certain Junior Lien Security
Agreement dated as of the Fourth Amendment Effective Date between Endologix and
Wilmington Trust, National Association, as collateral agent.

“Second Lien Subordination and Intercreditor Agreement” means that certain
Subordination and Intercreditor Agreement, dated as of the Fourth Amendment
Effective Date, by and among Endologix, the Agent, the Term Agent, Wilmington
Trust, National Association, as collateral agent for itself and the other
“Second Lien Creditors” (as therein defined), and the noteholders party thereto.

“Second Period” has the meaning specified in Section 2.09(d)(ii).

“Secured Parties” means Agent (including any Third Party Agent), the Lenders and
all Indemnified Persons.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Securitization” has the meaning specified therefor in Section 13.01(h).

“Settlement” has the meaning specified therefor in Section 2.02(d)(i).

“Settlement Date” has the meaning specified therefor in Section 2.02(d)(i).

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person at a “fair
valuation”’ (as referenced in the Bankruptcy Code) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature, and (c) such Person does not have unreasonably small
capital in relation to such Person’s business as contemplated as of the Closing
Date. In computing the amount of contingent or unliquidated liabilities at any
time, such liabilities shall be computed at the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stifel” has the meaning specified therefor in Section 5.08(viii).

 

54



--------------------------------------------------------------------------------

“Stifel Account” has the meaning specified therefor in Section 5.08(viii).

“Stifel Sweep Agreement” has the meaning specified therefor in
Section 5.08(viii)(a)(1).

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights (other than the Remaining Original 3.25%
Convertible Notes, the 5.00% Convertible Notes, any Permitted Convertible Note
Refinancing permitted hereunder, any Capped Call transactions, the Series DF-1
Preferred Stock (as defined in the Term Credit Agreement) and the Warrants) to
purchase, subscribe for or otherwise acquire any other Stock, whether or not
presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness of the Loan Parties incurred pursuant
to the terms of the Subordinated Debt Documents and with the prior written
consent of Agent and the Lenders, all of which documents must be in form and
substance acceptable to Agent and the Lenders in their sole discretion. As of
the Closing Date, there is no Subordinated Debt. Notwithstanding anything to the
contrary in this Agreement and for the avoidance of doubt, “Subordinated Debt”
shall not include the Permitted Japan Lifeline Unsecured Debt, which is
separately covered by this Agreement.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Indebtedness governed by a Subordination Agreement, all of which documents must
be in form and substance acceptable to Agent and the Lenders in their sole
discretion. As of the Closing Date, there are no Subordinated Debt Documents.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, “Subordinated Debt Documents” shall not include the Permitted Japan
Lifeline Unsecured Debt Documents, which are separately covered by this
Agreement.

“Subordination Agreement” means any agreement between Agent and another creditor
of one or more Loan Parties, as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Indebtedness owing from any Loan Party or Loan Parties
and/or the Liens securing such Indebtedness granted by any Loan Party or Loan
Parties to such creditor are subordinated in any way to the Obligations and the
Liens created under the Guaranty and Security Agreement, the terms and
provisions of such Subordination Agreements to have been agreed to by, and be
acceptable to, Agent in the exercise of its sole discretion. Notwithstanding
anything to the contrary in this Agreement and for the avoidance of doubt,
“Subordination Agreement” shall not include the Japan Lifeline Subordination
Agreement, which is separately covered by this Agreement.

“Subordination Provisions” has the meaning specified therefor in Section 8.19.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, (a) any
corporation of which an aggregate of more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective

 

55



--------------------------------------------------------------------------------

of whether, at the time, capital stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than fifty percent (50%) of such capital stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%) or of which
any such Person is a general partner or may exercise the powers of a general
partner. Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of a Loan Party.

“Swap Contract” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act, not
including Capped Calls.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Affiliate” means (a) the Borrowers and their Subsidiaries and (b) any
Affiliate of the Borrowers with which any Borrower files or is required to file
consolidated, combined or unitary tax returns.

“Term Agent” has the meaning ascribed to such term in the definition of “Term
Credit Agreement” herein.

“Term Credit Agreement” means that certain Amended and Restated Facility
Agreement, dated as of August 9, 2018, by and among Endologix, the other Persons
party thereto from time to time as “Loan Parties” (as defined therein),
Deerfield Private Design Fund IV, L.P., in its capacity as “Agent” (as defined
therein, in such capacity, the “Term Agent”) and the financial institutions or
other entities from time to time party thereto, each as a “Lender (as defined
therein, the “Term Lenders”), as amended, restated, supplemented or otherwise
modified in accordance and in compliance with the Intercreditor Agreement and
this Agreement.

“Term Debt” means the “Facility Obligations” as defined in the Intercreditor
Agreement.

“Term Debt Documents” means the “Facility Documents” as defined in the
Intercreditor Agreement.

“Term Lenders” has the meaning ascribed to such term in the definition of “Term
Credit Agreement” herein.

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of May 31, 2019, by and among the Borrowers, the Lenders party thereto and
Agent.

“Third Period” has the meaning specified in Section 2.09(d)(ii).

 

56



--------------------------------------------------------------------------------

“Third Party Agent” means any Person other than Deerfield Revolver and its
Affiliates that (a) (i) becomes the Agent under the Loan Documents or (ii) is
retained or hired as an agent or a subagent of the Agent to perform certain
duties and responsibilities of (or receive certain rights and benefits provided
to) the Agent under the Loan Documents, (b) Borrower Representative has been
informed of as being a Third Party Agent, and (c) has not (i) been removed from
such role or position of the type set forth in clause (a)(i) or clause (a)(ii)
by Deerfield Revolver (or any such succeeding Agent to Deerfield Revolver”) or
(ii) had such role or position be terminated pursuant to the terms of any
agreement between the Third Party Agent and Agent (each of the events in
clause (c)(i) and clause (c)(ii) above, a “Third Party Agent Termination
Event”). It being understood and agreed that as of the Closing Date, Cortland
shall be deemed to be a Third Party Agent so long as a Third Party Agent
Termination Event has not occurred.

“Third Party Agent Retention Period” means any period of time when any Person is
acting or performing as a Third Party Agent pursuant to the definition of “Third
Party Agent.”

“Third Party Agent Termination Event” has the meaning specified therefor in the
definition of “Third Party Agent”.

“Third Party Obligation” has the meaning provided therefor in the definition of
“Contingent Obligation.”

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private health care
insurers and managed care organizations.

“Third Party Payor Programs” means all private or governmental programs
providing health care benefits, whether directly through insurance or otherwise,
that are sponsored by a Third Party Payor.

“Title IV Plan” means an Employee Benefit Plan subject to Title IV of ERISA,
other than a Multiemployer Plan, to which any ERISA Affiliate incurs or
otherwise has or could reasonably be expected to have any obligation or
Liabilities (including under Section 4069 of ERISA).

“Trademarks” has the meaning specified therefor in the Guaranty and Security
Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Trigger Date” means the date that Borrowers shall have delivered quarterly
financial statements to Agent (and, during any Third Party Agent Retention
Period, also to the Third Party Agent) in accordance with Section 5.05(a) that
demonstrate that Endologix and its Subsidiaries shall have achieved TTM EBITDA
of $20,000,000 or greater.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

 

57



--------------------------------------------------------------------------------

“Trunk Inventory” means “trunk stock inventory” that is in the possession of
sales personnel of the Borrowers.

“TTM EBITDA” means, as of any date of determination, EBITDA for the 12-month
period most recently ended.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.09(b).

“Voidable Transfer” has the meaning specified therefor in Section 17.07.

“Withholding Agent” means any Borrower and Agent.

1.02    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrowers notifies
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions prior to giving effect to such Accounting Change and, until
any such amendments have been agreed upon and agreed to by the Required Lenders,
the provisions in this Agreement shall be calculated as if no such Accounting
Change had occurred; provided, further, that all obligations of any Person that
are or would be characterized as an operating lease as determined in accordance
with GAAP as in effect on the Closing Date (whether or not such operating lease
was in effect on such date) shall continue to be accounted for as an operating
lease (and not as a capital lease obligation) for purposes of this Agreement
regardless of any change in GAAP following the Effective Date that would
otherwise require such obligation to be recharacterized as a capital lease
obligation, to the extent that financial reporting shall not be affected hereby.
When used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Borrowers” is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrowers and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof.

 

58



--------------------------------------------------------------------------------

1.03    Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.04    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Unless expressly stated
otherwise herein or in any other Loan Document, any reference herein or in any
other Loan Document to the satisfaction, repayment, or payment in full of the
Obligations shall mean (a) the payment or repayment in full in cash of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued (or are owed) hereunder or under any other Loan
Document and are unpaid, (b) [reserved], (c) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (d) the payment or repayment in full in cash of all other
outstanding Obligations (other than unasserted contingent indemnification
Obligations), and (e) the termination of all of the Commitments. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns; provided that no assign of any Loan Party of any of its rights or
obligations under this Agreement or the other Loan Documents is permitted and
any such assignment shall be absolutely void ab initio. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record. The terms “shall” and “will” are used interchangeably
in this Agreement and the other Loan Documents and mean for the Loan Parties and
their Subsidiaries to have an absolute obligation to perform or do (or not
perform or do) a certain action or event, as the context may require.

1.05    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time

 

59



--------------------------------------------------------------------------------

or Eastern daylight saving time, as in effect in New York, New York on such day.
For purposes of the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to and including”; provided that, with respect to a
computation of fees or interest payable to Agent (including any Third Party
Agent), any Lender or any other member of the Lender Group, such period shall in
any event consist of at least one full day.

1.06    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

ARTICLE II.

LOANS AND TERMS OF PAYMENT.

2.01    Revolving Loans.

(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (all such loans, collectively,
the “Revolving Loans”) to Borrowers under a revolving credit facility in an
amount at any one time outstanding not to exceed the lesser of:

(i)    such Lender’s Revolver Commitment, or

(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the Revolver
Usage at such time, and

(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
(x) during a Non-Third Party Agent Retention Period, the most recent Borrowing
Base Certificate (Agent) delivered by Borrowers to Agent or (y) during a Third
Party Agent Retention Period, the most recent Borrowing Base Certificate (Third
Party Agent) delivered by Borrowers to Third Party Agent, less (2) the Revolver
Usage at such time.

(b)    Amounts borrowed pursuant to this Section 2.01 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c)    Notwithstanding anything to the contrary in this Section 2.01, Agent may
at any time establish one or more Reserves against the Borrowing Base or the
Maximum Revolver Amount as Agent (or, during any Third Party Agent Retention
Period, a Third Party Agent) may deem proper and appropriate in Agent’s
(including, during any Third Party Agent Retention Period, a Third Party
Agent’s) Permitted Discretion in its capacity as an asset based lender. A
Reserve may limit the Availability, reduce the Borrowing Base (by reduction of
an advance rate

 

60



--------------------------------------------------------------------------------

set forth in the Borrowing Base or otherwise), or otherwise restrict a
Borrower’s ability to borrow hereunder. Agent (or, during any Third Party Agent
Retention Period, a Third Party Agent) shall endeavor to notify Borrower
Representative promptly after the establishment of any Reserve; provided,
however, under no circumstance shall the delivery or receipt of any such notice
constitute a condition to Agent’s (or, during any Third Party Agent Retention
Period, a Third Party Agent’s) establishment of any Reserve. For the avoidance
of doubt, Agent (or, during any Third Party Agent Retention Period, a Third
Party Agent) may in Agent’s (including, during any Third Party Agent Retention
Period, such Third Party Agent’s) Permitted Discretion (but Agent (or such Third
Party Agent, as applicable) shall have no obligation in any circumstance to)
increase, reduce or release any Reserve that was previously established under
this Section 2.01(c).

2.02    Borrowing Procedures and Settlements.

(a)    Procedure for Borrowing Loans. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent (and, during any Third Party
Agent Retention Period, also to the Third Party Agent) and received by Agent
(and, during any Third Party Agent Retention Period, also to the Third Party
Agent) no later than 1:00 p.m. on the Business Day that is three (3) Business
Days prior to the requested Funding Date, specifying (i) the amount of such
Borrowing, and (ii) the requested Funding Date (which shall be a Business Day);
provided, that Agent may, in its sole discretion, elect to accept as timely
requests that are received later than 1:00 p.m. on the applicable Business Day.

(b)    Making of Loans.

(i)    After receipt of a request for a Borrowing pursuant to Section 2.02(a),
Agent (or, during any Third Party Agent Retention Period, the Third Party Agent)
shall promptly notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing. If Agent has
notified the Lenders of a requested Borrowing on the Business Day that is one
(1) Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing (or such
lesser Availability amount) available to the Borrowers on the applicable Funding
Date by transferring immediately available funds equal to such amount to the
Borrowers; provided, that, subject to the provisions of Section 2.02(c)(ii), no
Lender shall have an obligation to make any Revolving Loan, if (1) one or more
of the applicable conditions precedent set forth in Article III will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date. Agent shall charge to the Loan Account usual
and customary fees for the wire transfer of each Borrowing.

(ii)    Each Borrower and each Lender hereby authorizes Agent to make Revolving
Loans on behalf of the Lenders, at any time in its sole discretion, to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges payable by any Loan Party from time to time arising under this Agreement
or any other Loan Document.

(c)    Protective Advances and Optional Overadvances.

(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.02(c)(iv), at any time (A) after the
occurrence and during

 

61



--------------------------------------------------------------------------------

the continuance of a Default or an Event of Default, or (B) that any of the
other applicable conditions precedent set forth in Article III are not
satisfied, Agent hereby is authorized by Borrowers and the Lenders, from time to
time, in Agent’s sole discretion, to make Revolving Loans to, or for the benefit
of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its Permitted
Discretion, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (the Revolving Loans described in this
Section 2.02(c)(i) shall be referred to as “Protective Advances”).
Notwithstanding the foregoing, no Protective Advance shall be made which would
cause (A) the aggregate amount of all Protective Advances outstanding at any one
time to exceed 10% of the Maximum Revolver Amount unless the Required Lenders
otherwise agree or (B) the aggregate amount of Revolver Usage outstanding at any
one time to exceed the Maximum Revolver Amount.

(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.02(c)(iv), the Lenders hereby
authorize Agent, and Agent may, but is not obligated to, knowingly and
intentionally, continue to make Revolving Loans to Borrowers notwithstanding
that an Overadvance exists or would be created thereby, so long as (A) after
giving effect to such Revolving Loans, the outstanding Revolver Usage does not
exceed the Borrowing Base by more than 10% of the Maximum Revolver Amount
(unless Required Lenders agree to a higher amount), and (B) after giving effect
to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that an Overadvance exists, regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable and the Lenders with Revolver Commitments thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrowers intended to eliminate the Overadvance within thirty
(30) days. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of
Section 2.03(e). Each Lender with a Revolver Commitment shall be obligated to
make Revolving Loans in accordance with Section 2.02(b) in, or settle
Overadvances made by Agent with Agent as provided in Section 2.02(d), as
applicable) for, the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.02(c)(ii), and any Overadvances resulting from
the charging to the Loan Account of interest, fees, or Lender Group Expenses.

(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder. Prior to Settlement
with respect to Extraordinary Advances, all payments on the Extraordinary
Advances made by Agent, including interest thereon, shall be payable to Agent
solely for its own account. The Extraordinary Advances shall be repayable on
demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans. The
provisions of this Section 2.02(c) are for the exclusive benefit of Agent and
the Lenders and are not intended to benefit Borrowers (or any other Loan Party)
in any way.

 

62



--------------------------------------------------------------------------------

(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (B) to the extent that the making of any
Extraordinary Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Extraordinary Advance shall be for Agent’s
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.03(b).

(d)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent and the Lenders agree (which agreement shall not be for
the benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to any
Extraordinary Advances shall take place on a periodic basis in accordance with
the following provisions:

(i)    Solely when any Extraordinary Advances are outstanding, Agent shall
request settlement (“Settlement”) with the Lenders on a weekly basis, or on a
more frequent basis if so determined by Agent in its sole discretion (A) for
itself, with respect to the outstanding Extraordinary Advances, and (B) with
respect to Borrowers’ or their Subsidiaries’ payments or other amounts received,
as to each by notifying the Lenders by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 2:00 p.m. on
the Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Extraordinary Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.02(g)): (1) if
the amount of the Revolving Loans (including Extraordinary Advances) made by a
Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of
the Revolving Loans (including Extraordinary Advances) as of a Settlement Date,
then Agent shall, by no later than 12:00 p.m. on the Settlement Date, transfer
in immediately available funds to a Deposit Account of such Lender (as such
Lender may designate), an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Revolving Loans (including Extraordinary Advances), and (2) if the amount of the
Revolving Loans (including Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m. on
the Settlement Date transfer in immediately available funds to Agent’s Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Extraordinary Advances). Such amounts made available to Agent under clause
(2) of the immediately preceding sentence shall be applied against the amounts
of the applicable Extraordinary Advances and shall constitute Revolving Loans of
such Lenders.

(ii)    In determining whether a Lender’s balance of the Revolving Loans
(including Extraordinary Advances) is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, Agent

 

63



--------------------------------------------------------------------------------

shall, as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by Agent with respect to principal,
interest, fees payable by Borrowers and allocable to the Lenders hereunder, and
proceeds of Collateral.

(iii)    Between Settlement Dates, Agent, solely to the extent Extraordinary
Advances for the account of Agent are outstanding, may apply any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, to the
Extraordinary Advances. During the period between Settlement Dates, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Agent, or the Lenders, as applicable.

(e)    Notation. During any Third Party Agent Retention Period, Agent, as a
non-fiduciary agent for Borrowers, shall maintain a register showing the
principal amount of the Loans owing to each Lender and/or Extraordinary Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate. During any Non-Third Party Agent Retention Period, the
Borrower Representative shall maintain such Loan Account and shall make such
Loan Account available to Agent and the Lenders upon request therefrom. Upon the
request of any Third Party Agent upon the commencement of any Third Party Agent
Retention Period, the Borrower Representative shall share such Loan Account and
any of its applicable books and records with the Third Party Agent, and with
respect to any discrepancies between the books, records or Loan Account of the
Borrower Representative, on the one hand, and the books, records or Loan Account
of any Lender, the Agent or the Third Party Agent, on the other hand, the books,
records and Loan Account of such Lender, Agent or Third Party Agent shall govern
and control in the absence of demonstrable error.

(f)    [Reserved].

(g)    Independent Obligations. All Loans (other than Extraordinary Advances)
shall be made by the Lenders contemporaneously and in accordance with their Pro
Rata Shares. It is understood that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Loan (or other
extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

2.03    Payments; Reductions of Commitments; Prepayments.

(a)    Payments by Borrowers. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made to each Lender based on such Lender’s Pro
Rata Share and shall be made in immediately available funds, no later than 1:30
p.m. on the date specified herein. Any payment received by Agent (or, during any
Third Party Agent Retention Period, any Third Party Agent) or any Lender later
than 1:30 p.m. may be deemed to have been received on the

 

64



--------------------------------------------------------------------------------

following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(b)    Apportionment and Application.

(i)    So long as no Application Event has occurred and is continuing, all
principal and interest payments shall be paid by the Borrowers (and any such
amounts received by Agent (or, during any Third Party Agent Retention Period,
the Third Party Agent) shall be apportioned) ratably among the Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and all payments of fees and expenses shall
be paid by the Borrowers (and any such amounts received by Agent (or, during any
Third Party Agent Retention Period, the Third Party Agent) (other than fees or
expenses that are for Agent’s or such Third Party Agent’s (as applicable)
separate account) shall be apportioned) ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee or
expense relates. Subject to Section 2.03(b)(iv), all payments to be made
hereunder by Borrowers shall be remitted to the Lenders (other than amounts owed
specifically to Agent or any Third Party Agent (as applicable)) and all such
payments, and all proceeds of Collateral paid by the Borrowers to the Lenders or
received by Agent (or any Third Party Agent (as applicable)), shall be applied,
so long as no Application Event has occurred and is continuing, to reduce the
balance of the Loans and other Obligations outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under Applicable Law.

(ii)    At any time that an Application Event has occurred and is continuing,
all payments remitted to Agent (or any Third Party Agent (as applicable)) or the
Lenders and all proceeds of Collateral received by Agent (or any Third Party
Agent (as applicable)) or the Lenders shall be applied as follows:

(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full in cash,

(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full in cash,

(C)    third, to pay interest due in respect of all Protective Advances until
paid in full in cash,

(D)    fourth, to pay the principal of all Protective Advances until paid in
full in cash,

(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full in cash,

(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full in cash,

 

65



--------------------------------------------------------------------------------

(G)    seventh, ratably, to pay interest accrued in respect of the Loans (other
than Protective Advances) until paid in full in cash,

(H)    eighth, ratably, to pay the principal of all Loans until paid in full in
cash,

(I)    ninth, to pay any other Obligations until paid in full in cash, and

(J)    tenth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under Applicable Law.

(iii)    Agent (or the Third Party Agent, as applicable) promptly shall
distribute to each Lender, pursuant to the applicable wire instructions received
from each Lender in writing, such funds as it may be entitled to receive that
have been delivered to Agent (or the Third Party Agent, as applicable) instead
of such Lender, subject to a Settlement delay as provided in Section 2.02(d).

(iv)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.03(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v)    For purposes of Section 2.03(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, any premium or prepayment penalty, Commitment Fee, Liquidated Damages
and expense reimbursements, irrespective of whether any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vi)    In the event of a direct conflict between the priority provisions of
this Section 2.03 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid then the terms and provisions of this
Section 2.03 shall control and govern.

(c)    Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. The Revolver Commitments may be reduced by the
Borrowers subject to payment of Liquidated Damages in accordance with
Section 2.09(d), to an amount (which may be zero) not less than the sum of
(i) the Revolver Usage as of such date, plus (ii) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.02(a). Each such reduction pursuant to clause (i) shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $5,000,000), shall be made by providing not less than 10 Business
Days prior written notice to Agent (and, during any Third Party Agent Retention
Period, the Third Party Agent) and the Lenders, and shall be irrevocable. Each
such reduction of

 

66



--------------------------------------------------------------------------------

the Revolver Commitments shall be permanent, shall be accompanied by any payment
of Liquidated Damages required pursuant to Section 2.09(d) and shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof.

(d)    Optional Prepayments. Upon at least one (1) Business Day prior written
notice the Borrowers may prepay the Loans at any time, in whole or in part, plus
accrued and unpaid interest on the principal amount being prepaid to the
prepayment date and all fees, costs, expenses and other amounts related thereto.
No prepayment of Revolving Loans under this Section 2.03(d) shall result in a
permanent reduction of the Revolver Commitments.

(e)    Mandatory Prepayments.

(i)    If, at any time, (i) the Revolver Usage on such date exceeds (ii) either
(A) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrower to Agent (or, during the Third Party Agent Retention
Period, the Third Party Agent) (as adjusted by Agent (or the Third Party Agent,
as applicable) for Reserves established by Agent (or the Third Party Agent, as
applicable) from time to time) or (B) the Maximum Revolver Amount, then Borrower
shall immediately prepay the Obligations in accordance with Section 2.03(f) in
an aggregate amount equal to the amount of such excess. No prepayment pursuant
to this Section 2.03(e) shall result in a reduction in the Maximum Revolver
Amount.

(ii)    If, at any time, a Maximum Decreased Market Capitalization Overadvance
Event occurs, then Borrower shall immediately prepay the Obligations in
accordance with Section 2.03(f) in an aggregate amount equal to the Maximum
Decreased Market Capitalization Overadvance Amount.

(f)    Application of Payments. Each prepayment pursuant to
Section 2.03(e) shall, (i) so long as no Application Event shall have occurred
and be continuing, be applied to the outstanding principal amount of the
Revolving Loans until paid in full in cash, and (ii) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.03(b)(ii).

2.04    Promise to Pay; Promissory Notes.

(a)    Borrowers promise to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in cash to Agent and the Lenders in full on the Maturity Date or, if
earlier, on the date on which the Obligations become due and payable pursuant to
the terms of this Agreement.

(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more Notes. In such event, Borrowers (on a
joint and several basis) shall execute and deliver to such Lender the requested
Notes payable to the order of such Lender in a form furnished by Agent.
Thereafter, the portion of the Commitments and Loans evidenced by such Notes and
interest thereon shall at all times be represented by one or more Notes in such
form payable to the order of the payee named therein.

2.05    Interest Rates: Rates, Payments, and Calculations.

 

67



--------------------------------------------------------------------------------

(a)    Interest Rates. Except as provided in Section 2.05(c), all Revolving
Loans and other Obligations shall bear interest at a per annum rate equal to the
LIBOR Rate plus 5.50%; provided, that, notwithstanding anything to the contrary
in this Agreement, to the extent that the aggregate Revolver Usage was less than
$9,750,000 for any month, then, on the interest payment date in respect of such
month, additional Revolving Loans shall be deemed outstanding in order to
increase Aggregate Revolving Usage for such month to $9,750,000 for purposes of
this Section 2.05(a).

(b)    [Reserved].

(c)    Default Rate. Upon the occurrence and during the continuation of (i) an
Event of Default described in Section 8.04, automatically, and (ii) any other
Event of Default, at the election of Agent or the Required Lenders in its (or
their) sole discretion, all Obligations that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest at a per annum rate
equal to two (2) percentage points above the per annum rate otherwise applicable
hereunder or thereunder.

(d)    Payment. Except to the extent provided to the contrary in Section 2.09,
(i) all interest and all other fees payable hereunder or under any of the other
Loan Documents shall be due and payable in cash, in arrears for the preceding
calendar month, on the first Business Day of each month and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (A) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred or (B) the date on which demand
therefor is made by Agent (including, during any Third Party Agent Retention
Period, the Third Party Agent) or any Lender (it being acknowledged and agreed
that (1) any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (B) and (2) Agent (and, during any Third Party Agent Retention Period,
the Third Party Agent) and each Lender is authorized and directed to deduct and
retain sufficient amounts from any deposits paid by Borrowers to Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) or any Lender on or prior to the Closing Date or pursuant to the terms
hereof or of any other Loan Document, as applicable). Borrowers agree that
(x) its obligations contained in the first sentence of this Section 2.05(d)
shall survive payment or satisfaction in full of all other Obligations and a
termination of all of the Commitments and (y) all payments of the Lender Group
Expenses shall be non-refundable under all circumstances. Borrowers hereby
authorize Agent (including, during any Third Party Agent Retention Period, the
Third Party Agent), from time to time without prior notice to Borrowers, to
charge to the Loan Account (I) on the first day of each month, all interest
accrued during the prior month on the Loans hereunder, (II) [reserved], (III) as
and when incurred or accrued, all fees and costs provided for in
Section 2.09(a), (IV) on the first day of each month, the Unused Line Fee
accrued during the prior month pursuant to Section 2.05(b), (V) as and when due
and payable, all other fees payable hereunder or under any of the other Loan
Documents, (VI) [reserved], (VII) as and when incurred or accrued, all other
Lender Group Expenses, and (VIII) as and when due and payable, all other payment
obligations payable under any Loan Document. All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document) charged to the

 

68



--------------------------------------------------------------------------------

Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans.

(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.

(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

(g)    Inability to Determine Interest Rate. If, at any applicable time, the
basis for determining the LIBOR Rate ceases to be reported on the applicable
page of the Bloomberg screen and if Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Lenders) that, by
reason of circumstances affecting the relevant market, other adequate and
reasonable means do not exist for ascertaining the interest rate applicable to
the offering of Dollar deposits to major banks in the London interbank
eurodollar market for the applicable period, then Agent shall forthwith give
notice thereof to the Borrower Representative. If such notice is given, (i) the
interest rate applicable to the Revolving Loans and other Obligations shall be
the Prime Rate plus 4.50% determined and effective immediately, (ii) each
reference herein to the “LIBOR Rate” shall be deemed thereafter to be a
reference to the Prime Rate, and (iii) subject to Section 2.05(i), such
substituted rate shall thereafter be determined by Agent in accordance with the
terms hereof. Until notice contemplated by Section 2.05(i) is furnished by
Agent, the LIBOR Rate shall not apply to any Loan or any other Obligations.

(h)    LIBOR Rate Unlawful or Impractical. In the event that any change in
market conditions or any Change in Law shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain Loans bearing interest at the LIBOR Rate or to
continue such funding or maintaining, or to determine or charge interest rates
at the LIBOR Rate, such Lender shall give notice of such changed circumstances
to Agent, the other Lenders and the Borrower Representative and (i) in the case
of any outstanding Loans of such Lender bearing interest at the LIBOR Rate, the
date specified in such Lender’s notice shall be deemed to be the last day such
Loans shall bear interest at the LIBOR Rate, and interest upon the Loans of such
Lender thereafter shall accrue interest at the Prime Rate, and (y) such Prime
Rate shall continue to be applicable to the Obligations until such Lender
determines that it would no longer be unlawful or impractical to fund or
maintain Loans bearing interest at the LIBOR Rate.

 

69



--------------------------------------------------------------------------------

(i)    Reinstatement of LIBOR Rate. If there has been at any time an interest
rate substituted for the LIBOR Rate in accordance with this Section 2.05 and if
in the reasonable opinion of Agent, the circumstances causing such substitution
have ceased, then Agent shall promptly notify Borrower Representative in writing
of such cessation, and thereafter the LIBOR Rate shall be determined as
originally defined hereby. Nevertheless, thereafter the provisions of Sections
2.05(a), (g) and (h) shall continue to be effective.

(j)    Special Provisions Applicable to LIBOR Rate. The LIBOR Rate may be
adjusted by Agent with respect to any Lender on a prospective basis to take into
account any additional or increased costs to such Lender of maintaining or
obtaining any eurodollar deposits or increased costs (other than Taxes which
shall be governed by Article XVI), in each case, due to changes in applicable
law, including any Changes in Law and changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give the Borrower
Representative, Agent and the other Lenders notice of such a determination and
adjustment and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (i) require such Lender to
furnish to the Borrower Representative a statement setting forth in reasonable
detail the basis for adjusting such LIBOR Rate and the method for determining
the amount of such adjustment, or (ii) repay the Loans of such Lender with
respect to which such adjustment is made.

2.06    [Reserved].

2.07    Designated Account. Agent (including, during any Third Party Agent
Retention Period, the Third Party Agent) and the Lenders are authorized to make
the Loans under this Agreement based upon written or other instructions received
from anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.05(d). Borrower Representative agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Loans requested by Borrowers and made by Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) or the Lenders hereunder. Unless otherwise agreed by Agent and Borrowers,
any Loan requested by Borrowers and made by Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent) or the Lenders hereunder
shall be made to the Designated Account.

2.08    Maintenance of Loan Account; Statements of Obligations. During any Third
Party Agent Retention Period, the Third Party Agent, as a non-fiduciary agent
for Borrowers, shall maintain an account on its books in the name of Borrower
Representative (the “Loan Account”) on which Borrowers will be charged with the
Loans (including Extraordinary Advances) made by Agent (including by such Third
Party Agent, as applicable) or the Lenders to Borrowers or for Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. During any Non-Third Party Agent Retention Period, the Borrower
Representative shall maintain such Loan Account and shall make such Loan Account
available to Agent and the Lenders upon request therefrom. Upon the request of
any Third Party Agent upon the commencement of any Third Party Agent Retention
Period, the Borrower Representative shall share such Loan Account and any of its
applicable books and records with the Third Party Agent, and with respect to any
discrepancies between the books, records or Loan Account of the Borrower
Representative, on the one hand, and

 

70



--------------------------------------------------------------------------------

the books, records or Loan Account of any Lender, the Agent or the Third Party
Agent, on the other hand, the books, records and Loan Account of such Lender,
Agent or Third Party Agent shall govern and control in the absence of manifest
error. In accordance with Section 2.12, the Loan Account will be credited with
all payments received by Agent or any Lender from Borrowers or for Borrowers’
account (and, during any Third Party Agent Retention Period, that the Third
Party Agent is aware of or has been notified of). During any Third Party Agent
Retention Period, the Third Party Agent shall make available to Borrower
Representative monthly statements regarding the Loan Account, including the
principal amount of the Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrower Representative,
Borrower Representative shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.

2.09    Fees, Changes, Damages and Revolver Exit Payment.

(a)    Agent and Third Party Agent Fees. Borrowers shall pay in cash to Agent,
for the account of Agent (or the Lenders set forth in such agreement), as and
when due and payable under the terms of any agreement between the Borrowers and
Agent (or such Lenders), the fees set forth in such agreement. At any time there
is a Third Party Agent, Borrowers shall timely pay in cash (or timely reimburse
in cash the paying Person for) such fees, costs and expenses of the Third Party
Agent that are charged to (or incurred on behalf of) the Agent, any Lender, any
other member of the Lender Group or any Loan Party (or any Agent-Related Persons
or Lender-Related Persons).

(b)    Unused Line Fee. Borrowers shall pay in cash to the Lenders, based on
their Pro Rata Share of the Revolver Commitments, an unused line fee (the
“Unused Line Fee”) in an amount equal to 0.50% times the result of (i) the
aggregate amount of the Revolver Commitments, less (ii) the greater of
(A) $9,750,000 and (B) the Average Revolver Usage during the immediately
preceding month (or portion thereof), which Unused Line Fee shall be due and
payable on the first Business Day of each month from and after the Closing Date
up to the first day of the month prior to the date on which all of the
Obligations are paid in full in cash and all of the Revolver Commitments are
terminated and on the date on which all of the Obligations are paid in full in
cash and all of the Revolver Commitments are terminated.

(c)    Field Examination and Other Fees. Borrowers shall pay in cash to Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) and the Lenders, field examination, appraisal, and valuation fees and
charges as and when incurred or chargeable; provided, that for so long as no
Default or Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to reimburse Agent for more than (A) two field
examinations in any twelve month period, (B) two Inventory appraisals, and
(C) two Equipment appraisals; provided that any additional field examinations or
appraisals required by Agent in any given twelve month period shall be performed
at the expense of Agent; and, provided, further, that if a Default or Event of
Default shall have occurred and be continuing, Agent may conduct additional
field examinations and appraisals at Borrowers’ sole expense. For the avoidance
of

 

71



--------------------------------------------------------------------------------

doubt, the reimbursement limitations set forth in this Section 2.09(c) shall not
apply to field examinations and appraisals conducted in connection with a
Permitted Acquisition.

(d)    Liquidated Damages.

(i)    Borrowers shall pay in cash liquidated damages in connection with any
termination or reduction of the Revolver Commitments prior to the third
anniversary of the Closing Date or any acceleration (including in connection
with an Insolvency Proceeding) of the Obligations, in each case in accordance
with this Section 2.09(d) (“Liquidated Damages”).

(ii)    If, prior to the third anniversary of the Closing Date, (A) the
Commitments are terminated and the Obligations prepaid in full or (B) pursuant
to the terms of this Agreement or any other Loan Document, either (1) Agent or
the Required Lenders demand prepayment of the outstanding Obligations in whole
or in part during the continuation of an Event of Default, or (2) repayment of
the outstanding Obligations is otherwise accelerated in whole or in part
(including in connection with an Insolvency Proceeding) under Section 9.01,
then, at the time of such termination (in accordance with clause (A)) or the
time of such demand or acceleration (in accordance with clause (B)), and in
addition to the principal balance of the Loans, all accrued and unpaid interest
thereon, all fees, costs, expenses, and other amounts payable to Agent and
Lenders in connection with the Revolving Facility and all other Obligations paid
to Agent and Lenders under this Agreement and the other Loan Documents,
Borrowers shall pay in cash Liquidated Damages to the Lenders (or, during any
Third Party Agent Retention Period, the Third Party Agent for the benefit of the
Lenders), based on their Pro Rata Share, in an amount equal to the (y) Maximum
Revolver Amount multiplied by (z)(I) 2.50% if such prepayment, demand or
acceleration occurs prior to August 9, 2019 (the “First Period”), (II) 1.50% if
such prepayment, demand or acceleration occurs on or after the First Period but
prior to the August 9, 2020 (the “Second Period”), (III) 0.50% if such
prepayment, demand or acceleration occurs at Second Period but prior to
August 9, 2021 (the “Third Period”), and (IV) 0% if such prepayment, demand or
acceleration occurs on or after August 9, 2021.

(iii)    If, prior to the third anniversary of the Closing Date, Borrower
Representative has sent a notice of partial reduction of the Revolving Facility
pursuant to the provisions of Section 2.03(c), then on the date set forth as the
date of reduction in such notice, Borrower shall pay to the Lenders (or, during
any Third Party Agent Retention Period, the Third Party Agent for the benefit of
the Lenders), in cash, the applicable Revolver Reduction Premium determined as
of such date. For purposes of this Section, “Applicable Revolver Reduction
Premium” means, as of any date of determination, an amount equal to (A) during
the First Period, 2.50% times the amount of the reduction of the Revolving
Commitments on such date, (B) during the Second Period, 1.50% times the amount
of the reduction of the Revolving Commitments on such date, (C) during the Third
Period, 0.50% times the amount of the reduction of the Revolving Commitments on
such date and (D) 0% times the amount of the reduction of the Revolving
Commitment on or after August 9, 2021.

(iv)    Borrower acknowledges and agrees that it would be difficult or
impractical to calculate Lenders’ actual damages from early termination of the
Revolving Facility and Lenders’ compensation from Loans hereunder following such
early termination or reduction, the

 

72



--------------------------------------------------------------------------------

Liquidated Damages provided in this Section 2.09(d) are intended to be fair and
reasonable approximations of such damages, and that the Liquidated Damages are
not intended to be penalties.

(e)    Commitment Fee. On the Closing Date, Borrowers shall pay in cash to the
Lenders (or, during any Third Party Agent Retention Period, the Third Party
Agent for the benefit of the Lenders), based on their Pro Rata Share, an amount
equal to $500,000 (the “Commitment Fee”), which shall be fully-earned on the
Closing Date and payable on the following schedule: (i) $200,000 shall be
payable in cash on the Closing Date, (ii) $200,000 shall be payable on the
one-year anniversary of the Closing Date, and (iii) $100,000 shall be payable on
the two-year anniversary of the Closing Date. Notwithstanding the foregoing, if
(A) the Revolver Commitments are terminated and the Loans repaid or (B) the
Revolver Commitments are terminated or the Obligations become due and payable,
in each case of clause (A) and clause (B), on any date prior to the two-year
anniversary of the Closing Date for any reason (such as an acceleration of the
Loans following the occurrence of an Event of Default, an exercise of Agent’s
(including, any Third Party Agent’s) or any Lender’s rights or remedies
available under the Loan Documents or an exercise of any rights or remedies by
the Term Agent, a Term Lender or any other party to the Term Debt Documents,
upon the consummation of a Change in Control, by any optional prepayment or
otherwise), then, on such date, any portion of the Commitment Fee that has not
previously been paid shall be automatically, due and payable. The Commitment Fee
shall be non-refundable upon any payment thereof. The parties hereto acknowledge
and agree that Agent and the Lenders would not have entered into this Agreement
and the Lenders would not provide the Revolver Commitments, the financial
accommodations and other accommodations under this Agreement and the other Loan
Documents without the Loan Parties agreeing to pay the Commitment Fee in the
aforementioned instances. The parties hereto also acknowledge and agree that the
Commitment Fee set forth in this Section 2.09(e) is not intended to act as a
penalty or to punish any Borrower or any other Loan Party for any such payment,
repayment, redemption or prepayment.

(f)    Collateral Monitoring Fee. Borrowers shall pay in cash to the Lenders
(or, during any Third Party Agent Retention Period, the Third Party Agent for
the benefit of the Lenders), based on their Pro Rata Share, an amount equal to
$5,000 (the “Monthly Collateral Monitoring Fee”) monthly in advance on the first
Business Day of each month from and after the Closing Date, commencing with the
first such date after the Closing Date, until all of the Revolver Commitments
have been terminated, all of the Obligations have been repaid and this Agreement
has terminated. The Monthly Collateral Monitoring Fee shall be fully-earned on
each such date such amount is due or payable under this Agreement and is
non-refundable upon being paid.

(g)    Exit Payment. Notwithstanding anything to the contrary in the Loan
Documents, on the date when the Revolver Commitments (in each case, whether
before, at the time of or after the Maturity Date or any acceleration,
bankruptcy, insolvency or otherwise) are reduced or terminated in an amount that
causes (or such lesser amount of Revolver Commitments that are so reduced or
terminated that the Lenders have agreed to cause) the remaining amount of
outstanding Revolver Commitments to be less than $10,000,000, the Borrowers
shall pay in cash at such time to the Lenders (based on their Pro Rata Share of
such Revolver Commitments) a non-refundable exit payment (the “Revolver Exit
Payment”) in a total amount equal to $1,000,000. The parties to this Agreement
acknowledge and agree that the Agent and the Lenders would not have entered

 

73



--------------------------------------------------------------------------------

into this Agreement and the other Loan Documents without the Borrowers agreeing
to pay the Revolver Exit Payment in the aforementioned instances. The parties to
this Agreement further acknowledge and agree that the Revolver Exit Payment set
forth in this Section 2.09(g) is not intended to act as a penalty or to punish
the Borrowers or any other Loan Parties for any such Revolver Commitment
reduction or termination.

2.10    [Reserved].

2.11    Capital Requirements.

(a)    If, after the date hereof, any Lender determines that (i) any Change in
Law regarding capital or reserve requirements for banks or bank holding
companies, or (ii) compliance by such Lender, or their respective parent bank
holding companies, with any guideline, request or directive of any Governmental
Authority regarding capital adequacy (whether or not having the force of law),
has the effect of reducing the return on such Lender’s or such holding
companies’ capital as a consequence of such Lender’s commitments, Loans,
participations or other obligations hereunder to a level below that which such
Lender or such holding companies could have achieved but for such Change in Law
or compliance (taking into consideration such Lender’s or such holding
companies’ then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify Borrower Representative and
Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrower Representative or any other Borrower of such Change in Law giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that if such claim arises by reason of the Change in
Law that is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(b)    If any Lender requests additional or increased costs referred to in
Section 2.05(j) or amounts under Section 2.11(a) or sends a notice under
Section 2.05(h) relative to changed circumstances (such Lender, an “Affected
Lender”), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.05(j) or
Section 2.11(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining Loans bearing interest at the LIBOR
Rate and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially

 

74



--------------------------------------------------------------------------------

disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment.

(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.05(h) and 2.05(j) and this Section 2.11 shall be available to each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders affected thereby to comply
therewith. Notwithstanding any other provision herein, no Lender shall demand
compensation pursuant to this Section 2.11 if it shall not at the time be the
general policy or practice of such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

2.12    Collections; Crediting Payments.

(a)    The Loan Parties shall establish and maintain cash management services of
a type, number, with a financial institution (the “Depositary Bank”) and on
terms, in each case, reasonably satisfactory to Agent (including, during any
Third Party Agent Retention Period, the Third Party Agent), and shall open a
lockbox (the “Lockbox”) with the Depositary Bank. Collected funds in the Lockbox
shall be deposited into an account with the Depository Bank established by Agent
(or, during any Third Party Agent Retention Period, the Third Party Agent) and
subject to Agent’s (or, during any Third Party Agent Retention Period, the Third
Party Agent’s) sole dominion and control (including, but not limited to the sole
power of withdrawal) (the “Blocked Account”). Each Loan Party shall take
reasonable steps to (i) ensure that all of its Account Debtors forward payment
of the amounts owed by such Account Debtors directly to the Lockbox or to the
Blocked Account, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all of the Loan Parties’ collections and proceeds of Collateral (including those
sent directly by Account Debtors to any Loan Party) into the Blocked Account.
Each Deposit Account (excluding any Excluded Account) of a Loan Party and each
Securities Account (excluding any Excluded Account) of a Loan Party shall be
subject to a Control Agreement among such Loan Party, the applicable bank or
securities intermediary, Agent and Term Agent, and no Loan Party will permit any
Investment consisting of cash, Cash Equivalents or amounts credited to a Deposit
Account (excluding any Excluded Account) or a Securities Account (excluding any
Excluded Account) to be maintained in a Deposit Account or Securities Account
unless such Deposit Account or Securities Account, as applicable, is subject to
a Control Agreement among such Loan Party, the applicable bank or securities
intermediary, and Agent. The agreement(s) relating to the Blocked Account
between Agent, such financial institution and Borrowers shall be in form and
content satisfactory to Agent.

(b)    The Loan Parties shall cause Persons processing or collecting any credit
card payments or proceeds of receivables on behalf of the Loan Parties to
deliver such payments or proceeds to the Blocked Account promptly, but not less
frequently than once every week.

(c)    On each Business Day, Agent (or, during any Third Party Agent Retention
Period, the Third Party Agent) shall withdraw available funds from the Blocked
Account, deposit such funds in the Agent’s Account, and credit available funds
received in the Agent’s Account to the payment of the Obligations. Agent shall
credit to the payment of the Obligations any other form

 

75



--------------------------------------------------------------------------------

of funds received by Agent (or Third Party Agent, as applicable) in the Agent’s
Account for which Agent (or Third Party Agent, as applicable) has received
notice that such funds are collected and available to Agent (or Third Party
Agent, as applicable) (i) on the same day of Agent’s (or Third Party Agent, as
applicable) receipt of such notice if such notice is received by Agent (or Third
Party Agent, as applicable) on or before 2 p.m. Eastern Time on a Business Day,
and (ii) on the Business Day immediately following Agent’s (or Third Party
Agent’s, as applicable) receipt of such notice if such notice is received by
Agent (or Third Party Agent, as applicable) after 2 p.m. Eastern Time on a
Business Day, or if such notice is received by Agent (or the Third Party Agent,
as applicable) on a day that is not a Business Day. It is understood and agreed
that transfer of funds from the Blocked Account to the Agent’s Account may take
up to two (2) Business Days. Aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
payments of fees and expenses (other than fees or expenses that are for Agent’s
(or Third Party Agent’s, as applicable) separate account) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Obligation or
Commitment to which a particular fee relates. All payments and proceeds of
Collateral received by Agent (or the Third Party Agent, as applicable) shall be
applied in accordance with Section 2.03(b).

(d)    All funds credited to the payment of the Obligations in accordance with
Section 2.12(a) above are conditional upon final payment to Agent (or the Third
Party Agent, as applicable) in cash or solvent credits of the items giving rise
to such funds. If any item credited to the payment of the Obligations is not
paid to Agent (or the Third Party Agent, as applicable) (or payment thereof is
rescinded or required to be returned by the Agent (or the Third Party Agent, as
applicable)), the amount of any credit given for such item shall be charged to
the balance of the Obligations whether or not the item is returned.

(e)    For purposes of computing interest on the Obligations, Borrowers
acknowledge that interest shall continue to accrue on the amount of any funds
credited to the payment of the Obligations in accordance with this Section 2.12
for three Business Days after the date so credited. The parties acknowledge and
agree that the economic benefit of the foregoing provisions of this
Section 2.12(e) shall be for the exclusive benefit of Agent (and the Third Party
Agent, as applicable) and the Lenders.

2.13     Appointment of Borrower Representative.

(a)    Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans
and other Obligations in the name or on behalf of such Borrower and any other
Borrowers, deliver requests for Borrowings Notices of Borrowing, and Borrowing
Base Certificates, give instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Loan
Documents. Agent (including any Third Party Agent, as applicable) and Lenders
may disburse the Loans to such bank account or Deposit Account of Borrower
Representative or a Borrower or otherwise make such Loans to a Borrower, in each
case as Borrower Representative may designate or direct, without notice to any
other Borrower. Notwithstanding anything to the contrary contained herein, Agent
(or, during any Third

 

76



--------------------------------------------------------------------------------

Party Agent Retention Period, the Third Party Agent) may at any time and from
time to time require that Loans to or for the account of any Borrower be
disbursed directly to an operating account of such Borrower.

(b)    Borrower Representative hereby accepts the appointment by Borrowers to
act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 2.13. Borrower Representative shall ensure that the disbursement of any
Loans that are at any time requested by or to be remitted to or for the account
of a Borrower, shall be remitted or issued to or for the account of such
Borrower.

(c)    Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent and/or Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents.

(d)    Any notice, election, representation, warranty, agreement or undertaking
made or delivered by or on behalf of any Borrower by Borrower Representative
shall be deemed for all purposes to have been made or delivered by such
Borrower, as the case may be, and shall be binding upon and enforceable against
such Borrower to the same extent as if made or delivered directly by such
Borrower.

(e)    No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent (and, during
any Third Party Agent Retention Period, also to the Third Party Agent) and the
Lenders. If the Borrower Representative resigns under this Agreement, Borrowers
shall be entitled to appoint a successor Borrower Representative (which shall be
a Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Loan Documents, and the retiring or
terminated Borrower Representative’s appointment, powers and duties as Borrower
Representative shall be thereupon terminated.

2.14    Joint and Several Liability of Borrowers.

(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the

 

77



--------------------------------------------------------------------------------

Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)    The Obligations of each Borrower under the provisions of this
Section 2.14 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement or any other Loan Document, notice of any action at any
time taken or omitted by Agent (including any Third Party Agent), the Lenders or
any other member of the Lender Group under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement) and the other Loan Documents. Each Borrower hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent (including any Third Party
Agent), the Lenders or any other member of the Lender Group at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent (including any Third Party Agent), the Lenders
or any other member of the Lender Group in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of Agent (including any Third
Party Agent), any Lender or any other member of the Lender Group with respect to
the failure by any Borrower to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.14
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this Section 2.14, it being the
intention of each Borrower that, so long as any of the Obligations hereunder and
under the other Loan Documents remain unsatisfied and unpaid in full in cash and
the Revolver Commitments have not been terminated, the Obligations of each
Borrower under this Section 2.14 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction, division, split, merger,

 

78



--------------------------------------------------------------------------------

consolidation or similar proceeding with respect to any Borrower or any other
Loan Party or Agent (including any Third Party Agent), any Lender or any other
member of the Lender Group.

(f)    Each Borrower represents and warrants to Agent (including any Third Party
Agent), the Lenders and the other members of the Lender Group that such Borrower
is currently informed of the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent (including any Third Party Agent), the Lenders and the
other members of the Lender Group that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of the other Borrowers’
financial condition, the financial condition of other Guarantors and Loan
Parties, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

(g)    Each Borrower waives all rights and defenses arising out of an election
of remedies by Agent (including any Third Party Agent), any Lender or any other
member of the Lender Group, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Agent’s (including any Third Party Agent’s), such Lender’s or such
other member of the Lender Group’s rights of subrogation and reimbursement
against any Borrower by the operation of Section 580(d) of the California Code
of Civil Procedure, any comparable statute, or otherwise.

(h)    Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are or become secured by Real Property. This means,
among other things:

(i)    Agent (including any Third Party Agent), the Lenders and the other
members of the Lender Group may collect from such Borrower without first
foreclosing on any Real Property Collateral or personal property Collateral
pledged by Borrowers.

(ii)    If Agent (including any Third Party Agent), any Lender or any other
member of the Lender Group forecloses on any Real Property Collateral pledged by
any Borrower or any Guarantor:

(A)    the amount of the Obligations may be reduced only by the price for which
such Collateral is sold at the foreclosure sale, even if such Collateral is
worth more than the sale price; and

(B)    Agent (including any Third Party Agent), the Lenders and the other
members of the Lender Group may collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure or any comparable statutes or Applicable Laws.

 

79



--------------------------------------------------------------------------------

(i)    The provisions of this Section 2.14 are made for the benefit of Agent
(including any Third Party Agent), Lenders, the other members of the Lender
Group and their respective successors and assigns, and may be enforced by it or
them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent (including any
Third Party Agent), any Lender, any other member of the Lender Group, any of
their respective successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any Borrower or to
exhaust any remedies available to it or them against any Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 2.14
shall remain in effect until all of the Obligations shall have been paid in full
in cash, and all of the Commitments have been terminated, in accordance with the
terms of this Agreement. If at any time, any payment, or any part thereof, made
in respect of any of the Obligations, is rescinded or must otherwise be restored
or returned by Agent (including any Third Party Agent), any Lender or any other
member of the Lender Group upon the insolvency, bankruptcy or reorganization of
any Borrower, or otherwise, the provisions of this Section 2.14 will forthwith
be reinstated in effect, as though such payment had not been made.

(j)    Until the Obligations have been paid in full in cash and all of the
Commitments have been terminated, each Borrower hereby agrees that it will not
enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent (including any Third
Party Agent), any Lender or any other member of the Lender Group with respect to
any of the Obligations or any collateral security therefor. Any claim which any
Borrower may have against any other Borrower with respect to any payments to
Agent (including any Third Party Agent), any Lender or any other member of the
Lender Group hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and a termination of all of the
Commitments, and, in the event of any Insolvency Proceeding or any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash and all Commitments shall be terminated before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(k)    Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations and
a termination of all of the Commitments. Each Borrower hereby agrees that after
the occurrence and during the continuance of any Event of Default and direction
from Agent or the Required Lenders, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until all of the Obligations shall have been paid in full in cash
and all of the Commitments have been terminated. If, notwithstanding the
foregoing sentence, such Borrower shall collect, enforce or receive any amounts
in respect of such indebtedness, such amounts shall be collected, enforced and
received by such Borrower as trustee for Agent (or, during any Third Party Agent
Retention

 

80



--------------------------------------------------------------------------------

Period, the Third Party Agent), and such Borrower shall deliver any such amounts
to Agent (or, during any Third Party Agent Retention Period, the Third Party
Agent) for application to the Obligations in accordance with Section 2.03(b).

ARTICLE III.

CONDITIONS; TERM OF AGREEMENT.

3.01    Conditions Precedent to the Initial Extension of Credit. The
effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Agent (including any Third Party Agent) and each Lender, of each
of the following conditions precedent:

(a)    a Third Party Agent Retention Period shall exist with Cortland as the
Third Party Agent;

(b)    Agent shall have received appropriate financing statements on Form UCC-1
duly filed (or to be filed) in such office or offices as may be necessary or, in
the opinion of Agent, desirable to perfect Agent’s Liens in and to the
Collateral;

(c)    Agent (including any Third Party Agent) and the Lenders shall have
received each of the following documents, in form and substance satisfactory to
Agent (including any Third Party Agent) and the Lenders, duly executed and
delivered, and each such document shall be in full force and effect:

(i)    this Agreement;

(ii)    a completed Borrowing Base Certificate (Third Party Agent) dated as of
July 31, 2018;

(iii)    the Control Agreements required by Agent or the Lenders to be delivered
on the Closing Date;

(iv)    the Notes;

(v)    the Guaranty and Security Agreement;

(vi)    the Intercompany Subordination Agreement;

(vii)    a Perfection Certificate;

(viii)    the Copyright Security Agreement;

(ix)    the Patent Security Agreement;

(x)    the Intercreditor Agreement; and

(xi)    the Trademark Security Agreement;

 

81



--------------------------------------------------------------------------------

(d)    Agent shall have received a certificate from an Authorized Officer of
each Loan Party:

(i)    attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party,

(ii)    authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,

(iii)    attesting to copies of each Loan Party’s Organizational Documents, as
amended, modified, or supplemented to the Closing Date, which Organizational
Documents shall be (A) certified by an Authorized Officer of such Loan Party,
and (B) with respect to Organizational Documents that are charter documents,
certified as of a recent date (not more than thirty (30) days prior to the
Closing Date) by the appropriate governmental official,

(iv)    attesting to certificates of status with respect to each Loan Party,
dated within ten (10) days of the Closing Date, such certificates to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificates shall indicate that such Loan Party is in good
standing in such jurisdiction, and

(v)    attesting to certificates of status with respect to each Loan Party, each
dated within thirty (30) days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which such Loan Party’s
failure to be duly qualified or licensed would constitute a Material Adverse
Effect, which certificates shall indicate that such Loan Party is in good
standing in such jurisdictions;

(e)    after giving effect to any Loans funded on the Closing Date, the payment
of all fees, costs and expenses required to be paid by Borrowers, Excess
Availability plus Qualified Cash shall be greater than or equal to $22,500,000;

(f)    since December 31, 2017, there shall not have occurred a Material Adverse
Effect;

(g)    [reserved];

(h)    Agent and the Lenders shall have received all requested Collateral Access
Agreements in favor of Agent, from all mortgagees, landlords and operators of
warehouses in which a Loan Party operates or maintains any Collateral; provided
that any locations not subject to such Collateral Access Agreements shall be
subject to a Landlord Reserve at Agent’s (including, during any Third Party
Agent Retention Period, the Third Party Agent’s) Permitted Discretion;

(i)    Agent and the Lenders shall have received a certificate of insurance,
together with the endorsements thereto, as are required by Section 5.03, the
form and substance of which shall be satisfactory to Agent and the Lenders;

(j)    Agent and the Lenders shall have received an opinion of the Loan Parties’
counsel in form and substance reasonably satisfactory to Agent and the Lenders;

 

82



--------------------------------------------------------------------------------

(k)    Agent (including any Third Party Agent) and the Lenders shall have
completed its business, legal, and collateral due diligence, including (i) a
collateral audit and review of Borrowers’ and their Subsidiaries books and
records and verification of Borrowers’ representations and warranties to Agent
(including any Third Party Agent) and the Lenders, the results of which shall be
satisfactory to Agent (including any Third Party Agent) and the Lenders, (ii) an
inspection of each of the locations where the Loan Parties’ and their
Subsidiaries’ Inventory and Equipment is located, the results of which shall be
satisfactory to Agent (including any Third Party Agent) and the Lenders,
(iii) satisfactory review by Agent (including any Third Party Agent) and the
Lenders of all contracts with Federal, state, municipal and governmental
agencies, and (iv) a review of the Loan Parties’ and their Subsidiaries’
insurance, which shall in each case be satisfactory to Agent and the Lenders;

(l)    Agent (including any Third Party Agent) and the Lenders shall have
received completed reference and background checks with respect to Borrowers’
senior management, the results of which are satisfactory to Agent (including any
Third Party Agent) and the Lenders in Agent’s (including any Third Party
Agent’s) and each Lender’s sole discretion;

(m)    Agent (including any Third Party Agent) and the Lenders shall have
received an audit of Eligible Accounts, and an appraisal of the Eligible
Inventory (and, if requested by Agent (or any Third Party Agent), Eligible
Equipment), in each case the results of which shall be satisfactory to Agent
(including any Third Party Agent) and the Lenders;

(n)    Borrowers shall have paid in cash all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement or any other Loan
Documents and paid all fees in cash required to be paid in accordance with the
terms of this Agreement and the other Loan Documents;

(o)    Borrowers and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrowers or their
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby;

(p)    Agent and the Lenders shall have received the Term Debt Documents, in
form and substance reasonably satisfactory to Agent and the Lenders;

(q)    the final corporate and capital structure of Borrowers and their
Subsidiaries shall be reasonably satisfactory to Agent (including any Third
Party Agent) and the Lenders;

(r)    all other documents and legal matters in connection with the transactions
contemplated by this Agreement or any other Loan Document shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Agent and the Lenders.

3.02    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Loans hereunder (or to extend
any other credit hereunder) at any time shall be subject to the following
conditions precedent:

 

83



--------------------------------------------------------------------------------

(a)    the representations and warranties of Borrowers or their Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;

(c)    the receipt by Agent (and/or the Third Party Agent, as applicable) from
Borrower Representative of (A) a request for Borrowing pursuant to the
requirements of Section 2.02(a), and (B) in the case of clause (i) (solely with
respect to Revolving Loans or Revolver Commitments), (x) during a Non-Third
Party Agent Retention Period, if requested by Agent within one Business Day of
receipt of such request for Borrowing, an updated Borrowing Base Certificate
(Agent), and (y) during a Third Party Agent Retention Period, an updated
Borrowing Base Certificate (Third Party Agent) no later than 12:00 p.m. on the
date of such request;

(d)    after giving effect to the making of any such Loan, (i) the Revolver
Usage on such date (after giving effect to any such proposed Loan or credit
extension) does not exceed (ii) either (A) the Borrowing Base reflected in the
Borrowing Base Certificate referred to in Section 3.02(c) above (as adjusted by
Agent (or the Third Party Agent, as applicable) for Reserves established by
Agent (or the Third Party Agent, as applicable) from time to time) or (B) the
Maximum Revolver Amount; and

(e)    after giving effect to the making of any such Loan, a Maximum Decreased
Market Capitalization Overadvance Event shall not have occurred.

3.03    Effect of Maturity. On the Maturity Date, all commitments (including the
Commitments) of the Lender Group to provide additional credit hereunder shall
automatically be terminated and all of the Obligations immediately shall become
due and payable without notice or demand and Borrowers shall be required to
repay all of the Obligations in full in cash. No termination of the obligations
of the Lender Group in accordance with this Agreement (other than payment in
full in cash of all of the Obligations and termination of all of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full in cash and the
Commitments have been terminated. When all of the Obligations have been paid in
full in cash and the Lender Group’s obligations to provide additional credit
under the Loan Documents (and all of the Commitments) have been terminated
irrevocably, Agent will, at Borrowers’ sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent’s Liens and
all notices of security interests and liens previously filed by Agent.

 

84



--------------------------------------------------------------------------------

3.04    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.04 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent in its sole discretion, which Agent may do without obtaining
the consent of the other members of the Lender Group), shall constitute an
immediate Event of Default).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and the Lenders to enter into this Agreement, each
of the Borrowers make the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date (in the form and
substance of the Credit Agreement (as defined in the Second Amendment but
without giving effect to any amendments or modifications thereto)), the Second
Amendment Date (in the form and substance of the Amended Credit Agreement (as
defined in the Second Amendment)), the Second Amendment Effective Date (in the
form and substance of the Amended Credit Agreement (as defined in the Second
Amendment)) and the Fourth Amendment Effective Date (in the form and substance
of the of the Amended Credit Agreement (as defined in the Fourth Amendment), and
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Loan (or other extension of
credit) made thereafter, as though made on and as of the date of such Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

4.01    Due Organization and Qualification; No Event of Default; Solvency.

(a)    Each Loan Party is (i) conducting its business in compliance with its
Organizational Documents and (ii) not in violation of its Organizational
Documents. Each Loan Party’s Organizational Documents are in full force and
effect.

(b)    No Default or Event of Default has occurred or will result from the
transactions contemplated by the Loan Documents.

(c)    Each Loan Party (i) is Solvent and (ii) has not taken action, and no such
action has been taken by a third party, for its winding up, dissolution or
liquidation or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator or other similar
officer for any Loan Party or any or all of its assets or revenues; provided,
however, that, for the avoidance of doubt, no such representation in this
Section 4.01(c) is made in respect of any Immaterial Subsidiary.

 

85



--------------------------------------------------------------------------------

(d)    No Lien exists on any Loan Party’s assets, except for Permitted Liens.

(e)    The obligation of the Loan Parties to make any payment under this
Agreement or the other Loan Documents (together with all charges in connection
therewith) is absolute and unconditional.

(f)    No Indebtedness of any Loan Party exists other than Permitted
Indebtedness.

4.02     Existence; Power and Authority. Each Loan Party is validly existing as
a corporation, limited liability company or limited partnership, as applicable,
and is in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable. Each Loan Party (i) has full power and
authority (and all governmental licenses, authorizations, Permits, consents and
approvals) to (A) own its properties and conduct its business (solely with
respect to governmental licenses, authorizations, Permits, consents and
approvals, except where the failure to have such governmental licenses,
authorizations, Permits, consents and approvals could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect) and (B) to enter into, and perform its obligations under, the Loan
Documents and consummate the transactions contemplated under the Loan Documents,
and (ii) is duly qualified as a foreign corporation, limited liability company
or limited partnership, as applicable, and licensed and in good standing, under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license,
in each case of this clause (ii), where the failure to be so qualified, licensed
or in good standing could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

4.03    Litigation.

(a)    There is no pending, or threatened, action, suit or other proceeding
(i) to which any Loan Party is a party, (ii) which purports to affect or pertain
to (A) the Loan Documents, the Convertible Note Documents or the Transactions,
(B) the execution, delivery or performance by any Loan Party or any of its
Subsidiaries hereunder or thereunder or (C) the rights, remedies and benefits
provided (or purported to be provided) to the Loan Parties hereunder or
thereunder, (iii) which purports to affect or pertain to any other transactions
contemplated by the Loan Documents, the Convertible Note Documents or the
Transactions that are not covered by clause (ii) above, or (iv) which has as the
subject thereof any assets owned by any Loan Party or any of its Subsidiaries,
which (y) in the case of clause (i), clause (iii) and clause (iv), could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, and (z) in the case of clause (ii), could reasonably be
expect to result in monetary judgments or relief, individually or in the
aggregate, in excess of $2,000,000. As of the Closing Date, other than as set
forth on Schedule 4.03, there is no pending or, to the knowledge of the Loan
Parties, threatened, any action, suit or other proceeding before any
Governmental Authority (A) to which any Loan Party is a party, (B) which
purports to affect or pertain to the Loan Documents, the Transactions or any
other transaction contemplated hereby or thereby or (C) which has as the subject
thereof any assets owned by any Loan Party or any of its Subsidiaries, in each
case which could reasonably be expected to result in monetary judgments or
relief, individually or in the aggregate, in excess of $2,000,000.

 

86



--------------------------------------------------------------------------------

(b)    No action, suit, proceeding, claim, event or disclosure set forth on
Schedule 4.03 could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(c)    No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.

(d)    Other than as set forth on Schedule 4.03, (i) at all times on and after
the Closing Date until and including the Second Amendment Effective Date, and
(ii) at all time that this representation and warranty is made on and after the
Second Amendment Effective Date, in each case of clause (A) and clause (B), none
of the current directors (or equivalent persons) or current officers of
Endologix and its Subsidiaries has been (1) convicted or has pled no contest (or
agreed to a settlement or plea agreement related) to, or been subject to any
order of any Governmental Authority relating to, any violations of any
securities laws, rules or regulations, or (2) been enjoined from engaging in any
conduct relating to offers or sales of securities or service as an officer or
director of a public company.

(e)    No Loan Party is subject to any proceeding, suit or, to any Loan Party’s
knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect on
any Loan Party.

4.04    Due Authorization; No Conflict.

(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party and no further
consent or authorization is required by the Loan Party, the Loan Party’s board
of directors (or other equivalent governing body) or the holders of the Loan
Party’s Stock. Each of this Agreement and the other Loan Documents has been duly
executed and delivered by each of the Loan Parties and constitutes a valid,
legal and binding obligation of each Loan Party, enforceable in accordance with
its respective terms, except as such enforceability may be limited by applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally.

(b)    The execution, delivery and performance of this Agreement and the other
Loan Documents by each Loan Party party thereto and the consummation of the
transactions contemplated herein and therein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any assets of any such Loan
Party pursuant to, any agreement, document or instrument to which such Loan
Party is a party or by which any Loan Party is bound or to which any of the
assets or property of any Loan Party is subject, except, with respect to this
clause (i), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (ii) result in any violation of or
conflict with the provisions of the Organizational Documents, (iii) result in
the violation of any Applicable Law,

 

87



--------------------------------------------------------------------------------

(iv) result in the violation of any judgment, order, rule, regulation or decree
of any Governmental Authority, or (v) violate, conflict with or cause a breach
or a default under any agreement or instrument binding upon it, except, with
respect to clauses (iii) and (v) only, as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. No consent,
approval, Authorization or order of, or registration or filing with any
Governmental Authority is required for (x) the execution, delivery and
performance of this Agreement or any of the other Loan Documents, and the
issuance of the Securities hereunder and thereunder, and (y) the consummation by
any Loan Party of the Transactions or the other transactions contemplated hereby
or thereby, except for (A) the filings necessary to perfect the Liens created by
the applicable Loan Documents and (B) any necessary filings with the SEC.

(c)    Other than has been obtained, no Authorization is required for (i) the
execution and delivery of this Agreement or the other Loan Documents, or
(ii) the consummation of the Transactions and the other transactions
contemplated hereby and thereby.

(d)    Each Loan Party and its Subsidiaries are in compliance with Applicable
Law except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

4.05    Permits and Authorizations. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) (i)
each Loan Party holds, and is operating in compliance in all material respects
with, all franchises, grants, Authorizations, licenses, permits, easements,
consents, certificates and orders of any Governmental Authority (collectively,
“Necessary Documents”) required for the conduct of its business and (ii) all
Necessary Documents are valid and in full force and effect and (b) no Loan Party
has (i) received written notice of any revocation, non-renewal, amendment,
expiration, suspension, limitation, withdrawal, cancellation or other
modification of any of the Necessary Documents and (ii) reason to believe that
any of the Necessary Documents will not be renewed in the ordinary course of
business.

4.06    Title to Assets; No Encumbrances. As of the Fourth Amendment Effective
Date, the Real Property listed in Schedule 4.06 constitutes all of the Real
Property of each Loan Party and each of its Subsidiaries. Each Loan Party has
good and marketable title to all of its assets and property free and clear of
all Liens, except Permitted Liens. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the
property held under lease by each Loan Party is held under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of such Loan Party.

4.07    Intellectual Property. Each Loan Party owns, or, to the knowledge of the
Loan Parties and their Subsidiaries, has the right to use pursuant to a valid
and enforceable written license, all IP, in each case (and without any knowledge
qualifier applicable thereto) free and clear of any Liens other than Permitted
Licenses and Permitted Liens. All IP that is registered with or issued by a
Governmental Authority that is currently in the name of a Loan Party is, to the
knowledge of the Loan Parties and their Subsidiaries, valid and enforceable.
Each patent constituting a Material Intangible Asset is, to the knowledge of the
Loan Parties and their Subsidiaries, valid and enforceable and no part of the
Material Intangible Assets has been judged

 

88



--------------------------------------------------------------------------------

invalid or unenforceable, in whole or in part. Except as set forth on Schedule
4.07, as of the Closing Date, there is no pending or, to the knowledge of the
Loan Parties, threatened action, suit, other proceeding or claim by any Person
challenging or contesting the validity, ownership, or enforceability of any
Material Intangible Asset, the use thereof by any Loan Party, or other rights of
any Loan Party in or to any Material Intangible Asset, and no Loan Party has
received any written notice regarding any such action, suit, other proceeding or
claim. At all times after the Closing Date when this representation is made or
deemed made, there is no pending or, to the knowledge of the Borrowers,
threatened action, suit, other proceeding or claim by any Person challenging or
contesting the validity, ownership, or enforceability of any Material Intangible
Asset, the use thereof by any Loan Party, or other rights of any Loan Party in
or to any Material Intangible Asset, and no Borrower has received any written
notice regarding any such action, suit, other proceeding or claim, except that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. With respect to each action, suit, proceeding, claim,
challenge, contest, event and disclosure listed on Schedule 4.07, none of them
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Neither the conduct of the business of any Loan Party,
nor any Loan Party, has infringed, misappropriated or otherwise violated, or is
infringing, misappropriating or otherwise violating, any Intellectual Property
of any Person, except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Other than as set forth
on Schedule 4.03, on the Closing Date, there is no pending or, to the knowledge
of the Loan Parties, threatened action, suit, other proceeding or claim by any
Person alleging that any Loan Party is infringing, misappropriating or
violating, or otherwise using without authorization, any Intellectual Property
of any Person, and no Loan Party has received any written notice regarding, any
such action, suit, other proceeding or claim. With respect to each action, suit,
proceeding, claim, event or disclosure listed on Schedule 4.03, none of them
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Other than as set forth (x) in Section 3.b. of the
Perfection Certificate dated as of (and delivered by the Loan Parties on) the
Closing Date and (y) on Schedule I to the Third Amendment, no Loan Party is a
party to, or bound by, any options, licenses, franchise or other agreements,
written or oral, relating to trademarks, patents, copyrights, other know-how or
IP (or granting any right, title or interest in or to any IP) that require
annual payments in excess of $25,000 individually.

4.08    No Default. No Loan Party is, except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
in breach of or otherwise in default under, and no event has occurred which,
with notice or lapse of time or both, would constitute such breach or other
default in the performance of any agreement or condition contained in any
agreement under which it may be bound, or to which any of its assets is subject

4.09    Taxes.    All U.S. federal, state and local income and franchise and
other material Tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliates have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all Taxes, assessments and other governmental
charges and impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any material Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with

 

89



--------------------------------------------------------------------------------

GAAP. As of the Fourth Amendment Effective Date, no material Tax Return is under
audit or examination by any Governmental Authority, and no Tax Affiliate has
received written notice from any Governmental Authority of any audit or
examination or any assertion of any claim for material Taxes. To the extent
material, proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the Tax, social security and unemployment withholding provisions of
Applicable Law and such withholdings have been timely paid to the respective
Governmental Authorities. No Tax Affiliate has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Tax Affiliate is the common parent.

4.10    Compliance with Laws. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect after the
Closing Date, each Loan Party: (a) at all times has complied with all Applicable
Laws; (b) has not received any warning letter or other correspondence or notice
from the any Governmental Authority alleging or asserting noncompliance with any
Applicable Laws or any Authorizations; (c) possesses and complies with the
Authorizations, which are valid and in full force and effect; (d) has not
received written notice that any Governmental Authority has taken, is taking or
intends to take action to limit, suspend, cancel, withdraw, modify or revoke any
Authorization and has no knowledge that any Governmental Authority is
considering such action; (e) has filed, obtained, maintained or submitted all
reports, documents, forms, notices, applications, records, claims, submissions,
renewals and supplements or amendments as required by any Applicable Laws or
Authorizations and (f) has not received any notice, and are not aware, of any
violation of applicable antitrust laws, employment or landlord-tenant laws of
any federal, state or local government or quasi-governmental body, agency, board
or other authority with respect to the Loan Parties.

4.11    SEC Filings. Endologix has filed all of the SEC Documents, within the
time frames prescribed by the SEC for the filing of such SEC Documents such that
each filing was timely filed with the SEC. Endologix has filed and made publicly
available on the SEC’s Electronic Data Gathering, Analysis, and Retrieval system
(including any successor thereto, “EDGAR”) on or prior to the date this
representation is made, true, correct and complete copies of the SEC Documents.
As of their respective dates, each of the SEC Documents complied in all material
respects with the requirements of the Securities Act and/or the Exchange Act (as
applicable) applicable to the SEC Documents. None of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Since the filing of
the SEC Documents, no event has occurred that would require an amendment or
supplement to any of the SEC Documents and as to which such an amendment or a
supplement has not been filed and made publicly available on EDGAR (and true,
correct and complete copies of such amendment or supplement, if any, have been
delivered to the Secured Parties or their respective representatives) on or
prior to the date this representation is made. Endologix has not received any
written comments from the SEC staff that have not been resolved, to the
knowledge of Endologix, to the satisfaction of the SEC staff.

4.12    Financial Statements. As of their respective dates, the consolidated
financial statements of Endologix and its Subsidiaries included in the SEC
Documents complied as to form

 

90



--------------------------------------------------------------------------------

in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with GAAP, consistently applied
(subject, in the case of unaudited quarterly financial statements, to normal
year-end adjustments and lack of footnote disclosures), and fairly present in
all material respects the consolidated financial position of Endologix and its
Subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders equity for the periods then
ended (subject, in the case of unaudited quarterly financial statements, to
normal year-end audit adjustments and lack of footnote disclosures). The
accounting firm that expressed its opinion with respect to the consolidated
financial statements included in Endologix’s most recently filed annual report
on 10-K, and reviewed the consolidated financial statements included in
Endologix’s most recently filed quarterly report on 10-Q, was independent of
Endologix pursuant to the standards set forth in Rule 2-01 of Regulation S-X
promulgated by the SEC and as required by the applicable rules and guidance from
the Public Company Accounting Oversight Board (United States), and such firm was
otherwise qualified to render such opinion under Applicable Law and the rules
and regulations of the SEC. There is no transaction, arrangement or other
relationship between Endologix (or any of its Subsidiaries) and an
unconsolidated or other off-balance-sheet Person that is required to be
disclosed by Endologix in the SEC Documents that has not been so disclosed in
the SEC Documents. Neither Endologix nor any of its Subsidiaries is required to
file or will be required to file any agreement, note, lease, mortgage, deed or
other instrument entered into prior to the date this representation is made and
to which Endologix or any of its Subsidiaries is a party or by which Endologix
or any of its Subsidiaries is bound that has not been previously filed as an
exhibit (including by way of incorporation by reference) to the Borrower’s
reports filed or made with the SEC under the Exchange Act. Other than (i) the
liabilities assumed or created pursuant to this Agreement and the other Loan
Documents and any fees and expenses in connection therewith, (ii) liabilities
accrued for in the latest balance sheet included in Endologix’s most recent
periodic report (on 10-Q or 10-K) filed prior to the date this representation is
made (the date of such balance sheet, the “Latest Balance Sheet Date”), (iii)
liabilities incurred in the ordinary course of business consistent with past
practice since the later of the (A) Closing Date and (B) the Latest Balance
Sheet Date and (iv) liabilities set forth on the Schedules to this Agreement,
Endologix and its Subsidiaries do not have any other material liabilities
(whether fixed or unfixed, known or unknown, absolute or contingent, asserted or
unasserted, choate or inchoate, liquidated or unliquidated, or secured or
unsecured, and regardless of when any action, claim, suit or proceeding with
respect thereto is instituted). Since December 31, 2016, there has been no
Material Adverse Effect or any event or circumstance which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. All financial performance projections delivered to any Secured Party,
including the financial performance projections delivered on or prior to the
Second Amendment Date, if any, represent Endologix’s and its Subsidiaries’ good
faith estimate of future financial performance and are based on assumptions
believed by Endologix and its Subsidiaries to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by Agent and the
Lenders that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may differ from the projected results and such differences may be material.

4.13    Internal Controls.

 

 

91



--------------------------------------------------------------------------------

(a)    Each Borrower and its respective Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liability is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets and liabilities is
compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences (such internal
accounting controls (including clauses (i) – (iv) above), collectively,
“Internal Controls”).

(b)    Endologix and its Subsidiaries has timely filed and made publicly
available on EDGAR all certifications, statements and documents required by Rule
13a-14 or Rule 15d-14 under the Exchange Act. Endologix and its Subsidiaries
maintain disclosure controls and procedures required by Rule 13a-15 or Rule
15d-15 under the Exchange Act; such controls and procedures are effective to
ensure that the information required to be disclosed by Endologix and its
Subsidiaries in the reports that they file with or submit to the SEC (i) is
recorded, processed, summarized and reported accurately within the time periods
specified in the SEC’s rules and forms and (ii) is accumulated and communicated
to Endologix’s (and, to the extent applicable, its Subsidiaries’) management,
including its or their principal executive officer and principal financial
officer, as appropriate to allow timely decisions regarding required disclosure.
Endologix and its Subsidiaries maintain internal control (including Internal
Controls) over financial reporting required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such internal control (including Internal Controls) over
financial reporting is effective and does not contain any material weaknesses.

4.14    ERISA. (i) No Loan Party has engaged, and to the knowledge of the Loan
Parties, no other Person has engaged in any “prohibited transaction” as defined
under Section 406 of ERISA or Section 4975 of the IRC that is not exempt under
ERISA Section 408 or Section 4975 of the IRC, under any applicable regulations
and published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, except as for such transaction that
could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, (ii) (A) at no time within the last seven years has any Borrower
or any ERISA Affiliate maintained, sponsored, participated in, contributed to or
had any Liability with respect to, and (B) no Loan Party or any ERISA Affiliate
has any Liability or obligation in respect of, any Title IV Plan, Multiemployer
Plan or any multiple employer plan for which any Borrower or any ERISA Affiliate
has incurred or could incur Liability under Section 4063 or 4064 of ERISA,
(iii) each Employee Benefit Plan is and has been operated in compliance with its
terms and all Applicable Laws, including ERISA and the IRC, except for such
failures to comply that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (iv) (A) no ERISA Event has
occurred and (B) no event or condition exists or existed that could reasonably
be expected to subject any Borrower or any ERISA Affiliate to any tax, fine,
lien, penalty or Liability imposed by ERISA, the IRC or other Applicable Law,
except for any such ERISA Event or tax, fine, lien, penalty or liability that
could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (v) no Loan Party maintains or has any obligation or
Liability with respect to any

 

92



--------------------------------------------------------------------------------

Foreign Benefit Plan that, individually or in the aggregate, could be expected
to have a Material Adverse Effect.

4.15    Subsidiaries. As of the Fourth Amendment Effective Date, the Borrower’s
Subsidiaries are set forth in Schedule 4.15 and the information set forth in
Schedule 4.15 is true, correct and complete.

4.16    No Dividends. Subsequent to December 31, 2015, Endologix has not
declared or paid any dividends or made any distribution of any kind with respect
to its Stock, except as permitted hereunder.

4.17    Stock.

(a)    All of the issued and outstanding shares of Stock of Endologix are duly
authorized and validly issued, fully paid and nonassessable, have been issued in
compliance with all applicable federal and state and foreign securities laws,
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities that have not been waived in
writing.

(b)    As of the Second Amendment Effective Date, all of Endologix’s authorized,
issued and outstanding shares of Stock of Endologix and each of its Subsidiaries
are set forth in Schedule 4.17, and, except as set forth in Schedule 4.17, there
are no (i) Stock options or other Stock incentive plans, employee Stock purchase
plans or other plans, programs or arrangements of Endologix or any of its
Subsidiaries under which Stock options, Stock or other Stock-based or
Stock-linked awards are issued or issuable to officers, directors, employees,
consultants or other Persons, (ii) outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exchangeable or exercisable for, any
Stock of Endologix or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which Endologix or any of its Subsidiaries is
or may become bound to issue additional Stock of Endologix or any of its
Subsidiaries, or options, warrants or scrip for rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of Stock of
Endologix or any of its Subsidiaries, (iii) agreements or arrangements under
which Endologix or any of its Subsidiaries is obligated to register the sale of
any of their securities or Stock under the Securities Act (except the
Registration Rights Agreement), (iv) outstanding Stock, securities or
instruments of Endologix or any of its Subsidiaries that contain any redemption
or similar provisions, or contracts, commitments, understandings or arrangements
by which Endologix or any of its Subsidiaries is or may become bound to redeem a
security of Endologix other than under the Convertible Note Documents, (v) Stock
or other securities or instruments containing anti-dilution or similar
provisions that may be triggered by the issuance of securities of Endologix or
any of its Subsidiaries other than under the Convertible Note Documents or
(vii) stock appreciation rights or “phantom stock” plans or agreements or any
similar plans or agreements to which Endologix or any of its Subsidiaries is a
party or by which Endologix or any of its Subsidiaries is otherwise subject or
bound. There are no (X) stockholders’ agreements, voting agreements or similar
agreements to which Endologix or any of its Subsidiaries is a party or by which
Endologix or any of its Subsidiaries is otherwise subject or bound, other than
in connection with clauses (i), (k) and (n) of the definition of “Permitted
Investments”, (Y) preemptive rights or any other similar

 

93



--------------------------------------------------------------------------------

rights to which any Stock of Endologix or any of its Subsidiaries is subject or
(Z) restrictions upon the voting or transfer of any Stock of Endologix or any of
its Subsidiaries (other than restrictions on transfer imposed by U.S. federal
and state securities laws and other than as set forth in the Loan Documents and
the Term Debt Documents).

(c)    Endologix has furnished to Agent and each Lender true, correct and
complete copies of each Loan Party’s Organizational Documents and any
amendments, restatements, supplements or modifications thereto, and all
documents, agreements and instruments containing the terms of all securities and
Stock convertible into, or exercisable or exchangeable for, Common Stock or
other Stock of any Loan Party or its Subsidiaries, and the material rights of
the holders thereof in respect thereto.

4.18    Material Contracts.

(a)    Except for the Operative Documents, the Convertible Note Documents and
the agreements set forth on Schedule 4.18, as of the Fourth Amendment Effective
Date there are no Material Contracts. The consummation of the transactions
contemplated by the Loan Documents will not give rise to a right to termination
in favor of any party to any Material Contract (other than any Loan Party),
except for such Material Contracts the noncompliance with which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(b)    None of the Borrowers nor any of their respective Subsidiaries are in
breach or default under any Material Contract, and, to the knowledge of the
Borrowers, no other party to a Material Contract is in default or breach
thereunder, except where any breach or default would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

4.19    Use of Proceeds. The proceeds of the Loans are intended to be and shall
be used (a) on the Closing Date, to pay the fees, costs, and expenses incurred
in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for general working capital and other
corporate purposes (including that no part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors).

4.20    Environmental Condition. Except as set forth in Schedule 4.20 and except
where any failures to comply could not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, each
Loan Party and each Subsidiary of each Loan Party:

(a)    is and has been in compliance with all applicable Environmental Laws,
including obtaining and maintaining all permits, licenses, consents,
Authorizations and registrations required by any applicable Environmental Law
(“Environmental Permits”),

(b)    is not party to, and no Real Property currently (or to the knowledge of
any Loan Party previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Person is subject to or the subject of, any
contractual obligation or any pending or, to the knowledge of any Loan Party,
threatened, order, action, investigation, suit, proceeding, audit, Lien,

 

94



--------------------------------------------------------------------------------

claim, demand, dispute or notice of violation or of potential liability or
similar notice relating in any manner to any Environmental Law,

(c)    has not caused or suffered to occur a Release of Hazardous Materials at,
to or from any Real Property,

(d)    does not currently (or to the knowledge of any Loan Party, did not
previously) own, lease, sublease operate or otherwise occupy any Real Property
that is contaminated by any Hazardous Materials and

(e)    is not, and has not been, engaged in, and has not permitted any current
or former tenant to engage in, operations in violation of any Environmental Law
and knows of no facts, circumstances or conditions reasonably constituting
notice of a violation of any Environmental Law, including receipt of any
information request or notice of potential responsibility under the
Comprehensive Environmental Response, Compensation and Liability Act or similar
Environmental Laws.

4.21    Governmental Regulation. None of any Loan Party, any Person controlling
any Loan Party or any Subsidiary of any Loan Party is (a) a company registered
or required to be registered as an “investment company,” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of an “investment company” within the meaning of the Investment Company Act, or
otherwise registered or required to be registered, or subject to the
restrictions imposed, by the Investment Company Act, or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, pledge its assets, perform its
obligations under the Loan Documents or which may otherwise render all or any
portion of the Obligations unenforceable.

4.22    Employee and Labor Matters. There are no strikes, boycotts, grievances,
work stoppages, slowdowns, lockouts or other job actions existing, pending (or,
to the knowledge of any Loan Party, threatened) against or involving any Loan
Party or any Subsidiary of any Loan Party, except for those that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as set forth on Schedule 4.22, or except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (a) there is no memorandum of understanding, collective
bargaining or similar agreement, and there is no ongoing negotiation or duty to
negotiate, with any union, labor organization, works council or similar
representative covering any Employee or otherwise binding any Loan Party or any
Subsidiary of any Loan Party, (b) to the Loan Parties’ knowledge, no petition
for certification or election of any such representative is existing or pending
with respect to any Employee, (c) to the Loan Parties’ knowledge, no such
representative has sought certification or recognition with respect to any
Employee, and (d) to the Loan Parties’ knowledge, no Employee or his or her
representative is engaged in any organizing efforts. Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, all current and former Employees are and have been correctly
classified as exempt or non-exempt under, and are and have been paid in
accordance with, all applicable federal, state, and local wage and hour laws.
Further, all individuals who perform or have performed services for any Loan
Party or any Subsidiary of any Loan Party are or were correctly classified under
each Employee Benefit Plan,

 

95



--------------------------------------------------------------------------------

ERISA, the Internal Revenue Code and other Applicable Law as common law
employees, independent contractors or other non-employee basis, or leased
employees, except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Each Loan Party and Subsidiary of
any Loan Party are in material compliance with all Applicable Laws concerning
employment, including without limitation hiring, background checks,
compensation, benefits, wages (including payment of overtime), wage deductions
and withholdings, classification, immigration, work authorization, employment
eligibility verification, reporting, taxation, occupational health and safety,
equal rights, labor relations, accommodations, breaks, notices, employment
policies, paid or unpaid time off work, accessibility, privacy, and workers’
compensation, except for such noncompliance that could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

4.23    Name and Address; Properties. During five (5) years preceding the
Closing Date, no Loan Party has been known by and has used any other name,
whether corporate, fictitious or otherwise, except as set forth on Schedule
4.23. Schedule 4.23 also lists (a) each Loan Party’s jurisdiction of
organization and legal name and (b) each Loan Party’s organizational
identification number. Each Loan Party’s chief executive office or sole place of
business, in each case as of the Fourth Amendment Effective Date, is at the
chief executive office or sole place of business address identified as such in
Schedule 4.23 and no Loan Party maintains any other offices or facilities except
as described therein.

4.24    Sanctions. Each Loan Party and each Subsidiary of each Loan Party is in
compliance in all material respects with all Sanctions laws as administered by
OFAC and the U.S. State Department. No Loan Party and no Subsidiary of a Loan
Party (i) is a Person on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”), (ii) is a Person who is otherwise the target
of Sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person, (iii) is a Sanctioned Entity, (iv) is
owned or controlled by (including by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a Sanctioned Entity such that the entry
into, or performance under, this Agreement or any other Loan Document would be
prohibited by U.S. law, (v) has its assets located in Sanctioned Entities, or
(vi) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

4.25    Anti-Money Laundering. Each Loan Party and each Subsidiary of each Loan
Party is in compliance with all Anti-Money Laundering Laws. No action, suit or
proceeding by or before any court or Governmental Authority with respect to
compliance with such Anti-Money Laundering Laws is pending or threatened to the
knowledge of each Loan Party and each Subsidiary of each Loan Party.

4.26    Anti-Corruption. Each Loan Party and each Subsidiary of each Loan Party
is in compliance in all material respects with all applicable Anti-Corruption
Laws, including the FCPA. None of any Loan Party or any Subsidiary of a Loan
Party, nor to the knowledge of any Loan Party or any Subsidiary thereof, any
director, officer, agent, employee or other Person acting on behalf of the Loan
Party or any Subsidiary of a Loan Party, has taken any action, directly or
indirectly, that would result in a violation of applicable Anti-Corruption Laws.
No part of the proceeds of the

 

96



--------------------------------------------------------------------------------

Loans will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA. The Loan
Parties and each Subsidiary of a Loan Party maintains and implements policies
and procedures designed to ensure compliance by the Loan Parties, their
Subsidiaries and their respective directors, officers, employees and agents with
Sanctions, Anti-Money Laundering Laws and Anti-Corruption Laws.

4.27    Anti-Terrorism. To the extent applicable, each Loan Party and each of
its Affiliates is in compliance, in all material respects, with all
Anti-Terrorism Laws.

4.28    Sarbanes-Oxley. Each Borrower and its Subsidiaries are in all material
respects in compliance with applicable provisions of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

4.29    Accounting Practices. No Borrower, any their respective Subsidiaries
nor, to the Borrowers’ or such Subsidiaries’ knowledge, any director, officer or
employee, of any of the Borrowers or any of their respective Subsidiaries, has
received or otherwise obtained any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of such Borrower or any of its Subsidiaries
or its internal accounting controls, including any complaint, allegation,
assertion or claim that such Borrower or any of its Subsidiaries has engaged in
questionable accounting or auditing practices. No attorney representing any
Borrower or any of its Subsidiaries, whether or not employed by such Borrower or
any of its Subsidiaries, has reported evidence of a material violation of
securities laws or breach of fiduciary duty or similar violation by such
Borrower or any of its Subsidiaries or any of their respective officers,
directors, employees or agents to the Borrower’s or any of its Subsidiaries’
board of directors (or equivalent governing body) or any committee thereof or to
any director (or equivalent person) or officer of such Borrower or any of its
Subsidiaries pursuant to Section 307 of Sarbanes-Oxley, and the SEC’s rules and
regulations promulgated thereunder. There have been no internal or SEC
investigations regarding accounting or revenue recognition discussed with,
reviewed by or initiated at the direction of the chief executive officer, the
principal financial officer or the principal accounting officer (in each case,
or officer holding such equivalent position) of any Borrower or any of their
respective Subsidiaries, any Borrower’s or any of their respective Subsidiaries’
board of directors (or equivalent governing body) or any committee thereof.

4.30    Common Stock. The Common Stock is registered pursuant to Section 12(b)
of the Exchange Act, and neither Endologix nor any of its Subsidiaries has
taken, or will take, any action designed to terminate, or which to the knowledge
of Endologix and its Subsidiaries is likely to have the effect of terminating,
the registration of the Common Stock under the Exchange Act, nor has Endologix
or any of its Subsidiaries received any notification that the SEC is
contemplating terminating such registration. Neither Endologix nor any of its
Subsidiaries is in violation of any of the rules, regulations or requirements of
the Principal Market (other than Endologix’s violation of the Principal Market’s
minimum bid price requirement under Rule 5550(a)(2)), and, to the knowledge of
Endologix and its Subsidiaries, there are no facts or circumstances (other than
Endologix’s violation of the Principal Market’s minimum bid price requirement
under Rule 5550(a)(2)) that could reasonably lead to suspension or termination
of trading of the Common

 

97



--------------------------------------------------------------------------------

Stock on the Principal Market. For not less than five (5) years preceding the
Fourth Amendment Effective Date through the date this representation is made,
(i) the Common Stock has been listed or designated for quotation, as applicable,
on the Principal Market, and (ii) trading in the Common Stock has not been
suspended or deregistered by the SEC or the Principal Market. For not less than
five years preceding the Fourth Amendment Effective Date through the Fourth
Amendment Effective Date, neither Endologix nor any of its Subsidiaries has
received any communication, written or oral, from the SEC or the Principal
Market regarding the suspension or termination of trading of the Common Stock on
the Principal Market (other than in respect of Endologix’s prior violation of
the Principal Market’s minimum bid price requirement, which was cured on or
around March 20, 2019).

4.31    DTC. The Common Stock is eligible for clearing through The Depository
Trust Company (“DTC”), through its Deposit/Withdrawal At Custodian (DWAC)
system, and Endologix is eligible for and participating in the Direct
Registration System (DRS) of DTC with respect to the Common Stock. The transfer
agent for the Common Stock is a participant in, and the Common Stock is eligible
for transfer pursuant to, DTC’s Fast Automated Securities Transfer Program. The
Common Stock is not, and has not at any time been, subject to any DTC “chill,”
“freeze” or similar restriction with respect to any DTC services, including the
clearing of transactions in shares of Common Stock through DTC.

4.32    Fees. The Borrowers and the other Loan Parties are solely and jointly
and severally responsible for the payment of any fees, costs, expenses and
commissions of any placement agent, broker or financial adviser relating to or
arising out of the transactions contemplated by the Loan Documents. The
Borrowers and the other Loan Parties will pay, and hold each of the Secured
Parties harmless against, any liability, loss or expense (including attorneys’
fees, costs and expenses) arising in connection with any claim for any such
payment, other than those arising from the gross negligence or willful
misconduct of Agent or any Lender as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

4.33    Products; Regulatory Required Permits.

(a)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries has made all notifications, submissions, and reports required by
the FDA, any other Governmental Authority or any Healthcare Law, and all such
notifications, submissions and reports were true, complete, and correct in all
respects as of the date of submission to FDA, any other Governmental Authority
or to such other Person required by any Healthcare Law. There has not been any
violation of any Healthcare Laws by any Loan Party or its Subsidiaries in its
product development efforts, submissions, record keeping and reports to the FDA
or any other Governmental Authority that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, there are no civil or criminal proceedings relating to
any Loan Party or any of its Subsidiaries or any officer, director or employee
of any Loan Party or Subsidiary of any Loan Party that involve a matter within
or related to the FDA’s or any other Governmental Authority’s jurisdiction or
any off-label promotion or allegations of non-compliance with Healthcare Laws.
Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Loan Party nor any Affiliate thereof has
received any notice (written or oral)

 

98



--------------------------------------------------------------------------------

from the FDA or any other Governmental Authority that has not been finally and
fully resolved in accordance and compliance with Applicable Law and all FDA and
other Governmental Authority standards, regulations and requirements regarding
any Product or regarding (i) any actions or inactions of any Loan Party or any
of its Subsidiaries or any officer, director or employee of any Loan Party or
Subsidiaries of any Loan Party, including with respect to any off-label
promotion or (ii) alleging non-compliance with Healthcare Laws. At all times
after the Closing Date when this representation is made or deemed made, except
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Loan Party nor any Affiliate thereof has received
(A) any notice (written or oral) from the FDA or any other Governmental
Authority regarding (y) any Product or (z) any actions or inactions of any Loan
Party or any of its Subsidiaries or any officer, director or employee of any
Loan Party or Subsidiaries of any Loan Party, and (B) any material adverse
notice (written or oral) from the FDA or any Governmental Authority (i) any
actions or inactions of any Loan Party or any of its Subsidiaries or any
officer, director or employee of any Loan Party or Subsidiaries of any Loan
Party, including with respect to any off-label promotion or (ii) alleging
non-compliance with Healthcare Laws.

(b)    With respect to any Product, (i) the Loan Parties and their respective
Subsidiaries have received, and such Product is the subject of, all Regulatory
Required Permits needed in connection with the design, testing, manufacture,
processing, assembly, packaging, labeling, marketing, distribution,
commercialization, import, export or sale of such Product as currently being
conducted by or on behalf of such Loan Parties or Subsidiaries, except where the
failure to have such Regulatory Required Permits would not have a Material
Adverse Effect, and (ii) such Product is being designed, tested, manufactured,
processed, assembled, packaged, labeled, marketed, distributed, commercialized,
imported, exported or sold, as the case may be, except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, in compliance with all Applicable Laws and Authorizations.

4.34    No Violation of Healthcare Laws.

(a)    No Loan Party is in violation of any Healthcare Laws, except where any
such violation would not have a Material Adverse Effect.

(b)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries is in compliance with the written procedures, record-keeping and
reporting requirements required by (or of) (i) the FDA or any comparable
Governmental Authority pertaining to the reporting of adverse events involving
the Products or concerning the actions or inactions of the Loan Parties and
their Subsidiaries and the directors, officers and employees of the Loan Parties
and their Subsidiaries, including with respect to off-label promotion, as
applicable, and (ii) Healthcare Laws.

4.35    No Third Party Payor Program. No Loan Party is a participating provider
under contract to provide health care services and receive payment or
reimbursement for such services under any Third Party Payor Program.

4.36    Conduct of Business at Facilities. No Loan Party has received any
written notice that any Governmental Authority, including, without limitation,
the FDA, the Office of the Inspector General of the United States Department of
Health and Human Services or the United

 

99



--------------------------------------------------------------------------------

States Department of Justice has commenced or threatened to initiate any
investigation or action against a Loan Party; or any action to enjoin a Loan
Party, or any of its officers, directors, employees, equityholders, agents or
Affiliates, from conducting their businesses at any facility owned or used by
them or for any civil penalty, injunction, seizure or criminal action, in each
case, which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

4.37    No Adulteration; Product Manufacturing. Each Product, except as would
not be reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (a) is not adulterated or misbranded within the meaning
of the FDCA; (b) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (c) has
been and/or shall be manufactured, imported, possessed, owned, warehoused,
marketed, promoted, sold, labeled, furnished, distributed and marketed, and each
service has been conducted, in accordance with all applicable Authorizations and
Applicable Laws; and (d) has been and/or shall be manufactured in accordance
with Good Manufacturing Practices.

4.38    FDA.

(a)    To the knowledge of the Loan Parties’ Authorized Officers, neither any of
the Loan Parties nor any of the Loan Parties’ officers, directors, employees,
equityholders, agents or Affiliates has ever (i) made an untrue statement of
material fact, fraudulent statement to the FDA or any other Governmental
Authority or in any documents or records prepared or maintained to comply with
the FDCA; (ii) failed to disclose a material fact required to be disclosed to
the FDA or any other Governmental Authority; (iii) been investigated by the FDA,
National Institutes of Health, Office of the Inspector General for the
Department of Health and Human Services, Department of Justice, or other
comparable Governmental Authority for data or healthcare program fraud; or
(iv) committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(b)    No Loan Party has received from the FDA a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws or regulations enforced
by the FDA, or any comparable correspondence from any state or local authority
responsible for regulating drug or device products and establishments, or any
comparable correspondence from any foreign counterpart of the FDA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case, which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

(c)    None of the Loan Parties has engaged in any material Recalls, Market
Withdrawals or other forms of product retrieval from the marketplace of any
Products that has not been finally and fully completed prior to the Closing Date
in accordance and compliance with Applicable Law and all FDA and other
Governmental Authority standards, regulations and requirements, except to the
extent any such engagement or action could not reasonably be expected,
individually or in the

 

100



--------------------------------------------------------------------------------

aggregate, to result in a Material Adverse Effect. None of the Products (for the
avoidance of doubt, including those in the immediately preceding two sentences
that have been so finally and fully completed) have been subject to a Recall,
Market Withdrawal, or other Correction or Removal, nor is any such action
currently under consideration by Endologix or, to the knowledge of Endologix,
any manufacturer or supplier of a Product, that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
Endologix has not been restrained in its ability to manufacture, process,
distribute, supply, import, export, market, or sell any of the Products, except
to the extent that would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

4.39    Margin Stock. None of the proceeds from the Loans have been or will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any Margin Stock or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board. No Loan
Party nor any of their Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

4.40    Complete Disclosure. None of the written information (financial or
otherwise) (other than projections, other forward-looking information and
industry information) furnished by or on behalf of any Borrower to Agent
(including any Third Party Agent), any Lender or any other member of the Lender
Group in connection with the consummation of the transactions contemplated by
the Loan Documents contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances under which such
statements were made.

4.41    Investments. The Loan Parties do not own any stock, partnership
interests, limited liability company interest or other equity securities or
Subsidiaries except for Permitted Investments. As of the Fourth Amendment
Effective Date, set forth on Schedule P-1 (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Stock of the
Subsidiaries of the Loan Parties, by class, and a description of the number of
shares of each such class that are issued and outstanding.

4.42    Schedules. All information set forth in the Schedules to this Agreement
is true, accurate and complete in all material respects as of the Fourth
Amendment Effective Date and any other subsequent date in which the Loan Parties
are requested (or required pursuant to the terms of this Agreement or the other
Loan Documents) to update such Schedules. All information set forth in the
Perfection Certificate is true, accurate and complete in all material respects
as of the Closing Date and any other subsequent date in which the Loan Parties
are requested (or required pursuant to the terms of this Agreement or the other
Loan Documents) to update such certificate.

4.43    Eligible Accounts. As to each Account that is identified by the
Borrowers as Eligible Account in a Borrowing Base Certificate submitted to Agent
(or to any Third Party Agent, as applicable), such Account is (a) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of a Loan Party’s business, (b) owed to a Loan Party without

 

101



--------------------------------------------------------------------------------

any known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Accounts.

4.44     Eligible Inventory. As to each item of Inventory that is identified by
the Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent (or any Third Party Agent), such Inventory is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Inventory.

4.45    Location of Inventory and Equipment. The Inventory and Equipment of the
Borrowers is located only at, or in-transit between, the locations identified on
Schedule 4.45 (as such Schedule may be updated pursuant to Section 5.18). With
respect to any Inventory and Equipment listed at locations that are outside the
United States (and with respect to any Inventory and Equipment on consignment at
any location (other than, with respect to clause (ii), in which case such clause
shall not apply to all consignment locations but only those outside the United
States)), (i) any failure of the Agent and the other Secured Parties to (A) be
fully protected on the Inventory or be fully protected or perfected with respect
to any Liens granted to the Agent (for the benefit of the Secured Parties) on
any such Inventory, or (B) have absolute or full access to such locations when
exercising rights and remedies after the occurrence and during the continuance
of an Event of Default, in each case of clause (i)(A) and clause (i)(B), does
not, individually or in the aggregate, cause a Material Adverse Effect to occur,
and (ii) as of the Fourth Amendment Effective Date, the cost paid by the
Borrowers and its Subsidiaries for such Inventory and Equipment listed at such
locations outside the United States, or on consignment at any location outside
the United States, does not exceed $10,000,000.

4.46    Inventory and Equipment Records. Each Loan Party keeps correct and
accurate records itemizing and describing the type, quality, and quantity of its
and their Subsidiaries’ Inventory and Equipment and the book value thereof.

4.47     No Violation of Usury Laws. The rate of interest paid on any of the
Obligations, and the method and manner of the calculation thereof, do not
violate any usury laws or other Applicable Laws, any of the Organizational
Documents, or any of the Loan Documents.

4.48    Eligible Equipment. As to each item of Equipment that is identified by
the Borrowers as Eligible Equipment in a Borrowing Base Certificate submitted to
Agent (or any Third Party Agent), such Equipment is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Equipment.

ARTICLE V.

AFFIRMATIVE COVENANTS.

Borrowers covenant and agree that, until termination of all of the Commitments
and payment in full in cash of the Obligations:

 

102



--------------------------------------------------------------------------------

5.01    Existence; Permits.

(a)    The Loan Parties shall and shall cause their Subsidiaries to (i) preserve
and maintain in full force and effect its organizational existence and good
standing under the Applicable Laws of its jurisdiction of incorporation,
organization or formation, as applicable, other than as permitted under
Section 6.01, and (ii) preserve and maintain all qualifications to do business
in each other jurisdiction not covered by clause (i) above that the failure to
be so qualified could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

(b)    The Loan Parties shall, and shall cause their Subsidiaries to, obtain,
make and keep in full force and effect all licenses, certificates, approvals,
registrations, clearances, Authorizations and permits required to conduct their
businesses, except where the failure to make and keep such licenses,
certificates, approvals, registrations, clearances, authorizations and permits
in full force and effect could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(c)    Each Loan Party shall, except as otherwise permitted by this Agreement,
maintain, and shall cause each of its Subsidiaries to maintain, and preserve all
its assets and property which is used or useful in its business in good working
order and condition, ordinary wear and tear excepted and shall make all
necessary repairs thereto and renewals and replacements thereof, except, in each
case, where the failure to do so could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

5.02    Compliance with Laws. The Loan Parties will, and will cause each of
their Subsidiaries to, (a) comply in all material respects with all Applicable
Laws, except where the necessity of compliance therewith is contested in good
faith by appropriate proceedings or where failure to do so could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, and (b) maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws, Anti-Money
Laundering Laws, Anti-Terrorism Laws and applicable Sanctions.

5.03    Insurance. The Loan Parties shall, and shall cause each of their
Subsidiaries to, maintain with financially sound and reputable insurance
companies with respect to their assets, properties and business, against such
hazards and liabilities, of such types and in such amounts, as is customarily
maintained by companies in the same or similar businesses similarly situated.
All property insurance policies covering the Collateral are to be made payable
to Agent for the benefit of Agent, the Lenders and the other members of the
Lender Group, as their interests may appear, in case of loss, pursuant to a
standard lender’s loss payable endorsement with a standard noncontributory
“lender” or “secured party” clause and are to contain such other provisions as
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies. All certificates
and endorsements of property and general liability insurance are to be delivered
to Agent by the Loan Parties, with the lender’s loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation or
any modification thereof; provided, however, that, for the avoidance of doubt,
Agent need not be named on any workers compensation

 

103



--------------------------------------------------------------------------------

or D&O policies. If Loan Parties or their Subsidiaries fail to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. The Loan Parties shall give Agent prompt written notice of
any loss exceeding $500,000 covered by any of the Loan Parties’ or any of their
Subsidiaries’ casualty or business interruption insurance. Upon the occurrence
and during the continuance of an Event of Default, Agent shall have the sole
right to file claims under any property and general liability insurance policies
in respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. A true and complete listing of such
insurance, including issuers, coverages and deductibles, shall be provided by
the Loan Parties to Agent promptly following Agent’s request (or to the Third
Party Agent promptly following the Third Party Agent’s request during any Third
Party Agent Retention Period).

5.04    Taxes. Each Loan Party shall, and shall cause each of its Subsidiaries
to, pay, discharge and perform as the same shall become due and payable or
required to be performed (i) all material Tax liabilities, assessments and
governmental charges or levies upon it or its property, unless the same are
being contested in good faith by appropriate proceedings diligently prosecuted
which stay the enforcement of any Lien and for which adequate reserves in
accordance with GAAP are being maintained by such Person and (ii) all Tax
liabilities, assessments and governmental chares or levies upon it or its
property that would create, or otherwise cause to exist, a Lien with respect
thereto that is not a Permitted Lien under clause (d) of the definition of
“Permitted Liens”.

5.05    Reports, Notices.

(a)    Endologix and its Subsidiaries shall (i) timely (without giving effect to
any extensions pursuant to Rule 12b-25 of the Exchange Act) file all reports
required to be filed with the SEC pursuant to the Exchange Act, and Endologix
and its Subsidiaries shall not terminate the registration of the Common Stock
under the Exchange Act or otherwise terminate its status as an issuer required
to file reports under the Exchange Act, even if the securities laws would
otherwise permit any such termination, and (ii) deliver to Agent (and, during
any Third Party Agent Retention Period, also the Third Party Agent) a Compliance
Certificate with each of its 10-Q and 10-K filings on the date such filings are
made (or, if earlier, are required by the SEC to be made) with the SEC; provided
that, with respect to clause (ii) only, solely to the extent any earnings or
revenue report for the same period is publicly reported or is filed with the SEC
prior to the time when any 10-Q or 10-K containing the applicable quarterly or
annual financial statements is filed with the SEC and to the extent the earnings
or revenue set forth in any such earnings or revenue report would result in a
financial covenant default under Article VII, the Compliance Certificate shall
instead be delivered by the Loan Parties to the Agent (and, during any Third
Party Agent Retention Period, also the Third Party Agent) and the Lenders on the
same day as such earnings or revenue report is publicly reported or is filed
with the SEC. Each of such reports in clause (i) of the immediately preceding
sentence will comply in all material respects with the applicable requirements
of the Exchange Act and each of such reports and such Compliance Certificate
will not contain any untrue statement of a material fact or omit to state a
material fact required to be

 

104



--------------------------------------------------------------------------------

stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
consolidated financial statements included in such reports will comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, will be
prepared in accordance with GAAP, consistently applied (subject, in the case of
unaudited quarterly financial statements, to normal year-end adjustments and
lack of footnote disclosures), and will fairly present in all material respects
the consolidated financial position of Endologix and its Subsidiaries as of the
dates thereof and the consolidated results of their operations, cash flows and
changes in stockholders equity for the periods presented (subject, in the case
of unaudited quarterly financial statements, to normal year-end audit
adjustments and lack of footnote disclosures). Each Borrower hereby agrees that
the Borrower Representative shall send to each Secured Party copies of (A) any
notices and other information made available or given to the holders of the
Stock of Endologix generally, contemporaneously with Endologix making available
or giving such notices and other information to such holders of Stock (it being
understood and agreed that delivery shall be deemed to have occurred if such
notices or other information is posted to EDGAR) and (B) all other documents,
reports, financial data and other information not available on EDGAR that does
not contain any material nonpublic information of any Borrower, that any Secured
Party may reasonably request.

(b)    Each of the Borrowers and their Subsidiaries will deliver to (x) during
any Non-Third Party Agent Retention Period, subject to Section 5.20, Agent, and
(y) during any Third Party Agent Retention Period, the Third Party Agent, each
of the reports, certificates or other items set forth below at the following
times in form satisfactory to Agent (or such Third Party Agent):

(i)     (A) within five (5) Business Days after the filing of its 10-K or 10-Q,
as the case may be, an updated Perfection Certificate (provided that Endologix
shall include in the 10-K or 10-Q, as the case may be, any material nonpublic
information included in the Perfection Certificate delivered during any
Non-Third Party Agent Retention Period (or delivered to Agent (other than the
Third Party Agent) or any Lender at any time) that would not otherwise be
included in such 10-Q or 10-K); and (B) upon the reasonable request of any
Secured Party, the such additional business, financial, corporate affairs,
perfection certificates, items or documents related to creation, perfection or
priority of Agent’s Liens in the Collateral and other information as any Secured
Party may from time to time reasonably request;

(ii)    promptly, but in any event within two (2) Business Days after the
knowledge of the occurrence of (A) written notice of any Default or Event of
Default and (B) so long as such type of notification would not be material
nonpublic information of any Borrower (except during a Third Party Agent
Retention Period, in which case, such material nonpublic information shall be
provided but only to the Third Party Agent), written notice of any claims (other
than in connection with the denial of plan claims in the ordinary course of
business), litigation, arbitration, mediation or administrative or regulatory
proceedings that are instituted or threatened against any Loan Party, or claims
of infringement by any Person with respect to any Intellectual Property rights
of a Loan Party, in each case of this clause (B), to the extent such claim,
litigation, arbitration, mediation or administrative or regulatory proceeding
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and

 

105



--------------------------------------------------------------------------------

(iii)    during any Third Party Agent Retention Period, as soon as available,
but in any event within thirty (30) days after the end of each fiscal month
during each fiscal year, an unaudited consolidated and consolidating balance
sheet and income statement of Endologix and its Subsidiaries’ operations during
such month and for the portion of the fiscal year then ended, including
comparisons to the figures in the corresponding month and year-to-date portion
of the immediately preceding fiscal year of Endologix and its Subsidiaries.

(c)    Further, if Endologix is not required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act, the Loan Parties will provide to Agent
(and, during any Third Party Agent Retention Period, also the Third Party Agent)
and each Lender (A) quarterly financial statements for Endologix and its
Subsidiaries within 45 days after the end of each fiscal quarter of Endologix,
and an audited annual financial statements within 120 days after the end of each
fiscal year of Endologix prepared in accordance with GAAP with a report thereon
by Endologix’s independent certified public accountants, which accountants shall
be reasonably acceptable to Agent, and (B) on the same day as delivery to Term
Agent, any Term Lender or any other secured party under the Term Debt Documents,
any additional financial statements, certificates, reports, notices, agreements,
instruments and documents provided under (or in connection with) the Term Debt
Documents. Any such annual audited financial statements, audit or report of
Endologix’s independent certified public accountants (and any annual audited
financial statements, audit or report of Endologix’s independent certified
public accountants on any consolidated financial statements included in any SEC
Document) shall (i) contain an unqualified opinion (subject to the exception set
forth below in clause (ii) of this sentence), stating that such consolidated
financial statements present fairly in all material respects the financial
position and condition and results of operations of Endologix and its
Subsidiaries as of the dates and for the periods and have been prepared in
conformity with GAAP applied on a basis consistent with prior years, and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status (other than any such paragraph arising from the impending
maturity of the Loans solely in the case of the audit delivered with respect to
the fiscal year immediately prior to the fiscal year during which the applicable
maturity is scheduled). No financial statements delivered pursuant to this
Section 5.05(c) or included in any SEC Document shall include any statement in
the footnotes thereto that indicates there is substantial doubt about the
Borrower’s ability to continue as a going concern within one year after the date
that such financial statements are issued, filed or delivered.

(d)    Endologix and its Subsidiaries shall, prior to making any prepayment
pursuant to Section 6.18(a), deliver to Agent, subject to Section 5.20 (or,
during any Third Party Agent Retention Period, the Third Party Agent), a budget
and projections of cash flows for the one-year period following such prepayment
reflecting such prepayment and showing sources and uses for all required
repayments of Indebtedness coming due during such one-year period.

5.06     Inspection. The Loan Parties will, and will cause each of their
Subsidiaries to, permit Agent (including any Third Party Agent), any Lender, and
each of their respective duly authorized representatives or agents to, with
respect to each owned, leased or controlled property, at all times and without
notice, at the sole option of Agent or any Lender: (i) provide access to such
property to Agent (including any Third Party Agent), the Lenders and their
respective representatives and agents, as frequently as Agent or any Lender
determines to be appropriate; and (ii) permit Agent (including any Third Party
Agent) or any Lender to conduct field examinations,

 

106



--------------------------------------------------------------------------------

appraise, inspect, and make extracts and copies (or take originals if reasonably
necessary) from all of such Loan Party’s and its Subsidiaries’ books and
records, and evaluate and conduct appraisals and evaluations in any manner and
through any medium that Agent or any Lender considers advisable, in each
instance, subject to Section 2.09(c), at the Loan Parties’ sole expense. Any
Lender may accompany Agent (including any Third Party Agent) or its
representatives in connection with such inspection. Notwithstanding the
foregoing, the Loan Parties shall (and shall cause each of their respective
Subsidiaries to) comply with (and coordinate with Agent and the Lenders and
their representatives and agents to make sure of compliance with) Section 5.20
in connection with any such inspection, examination, audit or analysis.

5.07    Disclosure Updates. Each Loan Party shall ensure that all written
information, exhibits and reports furnished to any Agent (including any Third
Party Agent), any Lender or any other member of the Lender Group, when taken as
a whole, do not and will not contain any untrue statement of a material fact and
do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose, after knowledge of any
defect of a material fact, untrue statement of material fact, material
misstatement or error of a material fact, to Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent) and the Lenders and correct
any such defect, untrue statement of material fact, material misstatement or
error of a material fact that has been discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof; it being
acknowledged and agreed that any projections provided to the Lender Group are
not to be viewed as facts, are not a guarantee of financial performance, and are
subject to uncertainties and contingencies.

5.08    Cash Management. Each Loan Party shall enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements with respect to each deposit, securities, commodity or
similar account maintained by such Person (other than (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Borrowers’ employees and identified to
Agent by the Borrower Representative as such, (ii) zero balance accounts;
provided that such accounts have been identified to Agent by the Borrower
Representative as such, (iii) such other petty cash deposit accounts, amounts on
deposit in which do not exceed $100,000 in the aggregate at any one time,
(iv) escrow, trust and fiduciary accounts, (v) each account of Excluded Foreign
Subsidiaries, (vi) deposit account #XXXXX7912 of TriVascular Canada LLC at Bank
of Montreal; provided the aggregate amount on deposit in such deposit account(s)
does not exceed 1,000,000 Canadian dollars at any time, (vii) the Bank of
America Cash Collateral Account and (viii) account number XXXX1317 of Endologix
(the “Stifel Account”) maintained at Stifel, Nicolaus & Company, Incorporated
(“Stifel”) while, and only so long as (and for the avoidance of doubt, not at
any other time shall the Stifel Account be an Excluded Account), (a) all funds,
amounts or other items on deposit in the Stifel Account are swept by Stifel
every Business Day (1) pursuant to the terms of the Permanent Letter of
Authorization for Wires With Further Credit, signed by Endologix (as the account
owner) as of August 15, 2018 (as in effect on November 20, 2018, the “Stifel
Sweep Agreement”), and (2) by wiring the funds, amounts and other items in the
Stifel Account to deposit account number XXXXXX1702 at Bank of America, N.A., in
each case of this clause (a), unless Agent and Term Agent consent otherwise in
writing (including by electronic mail), (b) the deposit account to which the
funds, amounts and other items from the Stifel Account are swept is subject

 

107



--------------------------------------------------------------------------------

to a Control Agreement at all times, (c) subject to clause (e) below, no more
than $5,000,000 of cash, Cash Equivalents, other assets and/or other items are
in the Stifel Account at any time, (d) neither the wire instructions nor any
other term or provision in the Stifel Sweep Agreement is amended, restated,
supplemented, modified, waived or otherwise changed (or any departure therefrom
consented to) without the prior written consent of Agent and Term Agent (and
Endologix shall immediately modify the Stifel Sweep Agreement, including the
wire instructions therein, in such manner as Agent and Term Agent may request
while an Event of Default exists), (e) (x) upon and during the continuance of an
Event of Default, (1) the Stifel Account is not used (including no cash, Cash
Equivalents, other assets or other items being held in such Stifel Account other
than those being swept pursuant to clause (a) above on the Business Day
immediately after the first day such Event of Default occurs), (2) Endologix
shall take no action with Stifel with respect to the Stifel Account or otherwise
(other than having Stifel sweep the Stifel Account pursuant to clause (a) above)
and (3) no cash or other items shall be kept or maintained in the Stifel Account
or otherwise held by Stifel, and (y) after the occurrence of an Event of
Default, Endologix immediately closes the Stifel Account upon request by Agent,
and (f) (x) Endologix provides quarterly certifications of compliance with the
conditions and requirements in this Section 5.08(viii)(a)-(e), and (y) by 5pm ET
on the Tuesday of the week following delivery of each such quarterly
certification in clause (f)(x) directly above, Endologix (or Stifel on behalf of
Endologix) shall provide a detailed description of activity for the prior week
(including daily account balances and other item inventory) to Katten Muchin
Rosenman LLP (at the address provided in Article XI) on behalf of Agent; (such
accounts in clauses (i) through (viii), the “Excluded Accounts”) as of and after
the Closing Date; provided that (x) the Loan Parties shall have until the date
that is forty-five (45) days following the closing date of any Permitted
Acquisition (or such later date as may be agreed to by Agent in its sole
reasonable discretion) to comply with the provisions of this Section 5.08) with
regard to such accounts (other than Excluded Accounts) of the Borrowers acquired
in connection with such Permitted Acquisition, and (y) for deposit accounts,
securities accounts and commodities accounts opened after the Closing Date, the
Loan Parties shall have until the date that is thirty (30) days following the
opening of any such new account (or such later date as may be agreed to by Agent
in its sole reasonable discretion) to comply with this Section 5.08. Upon
written request by the Agent, the Loan Parties shall provide the Agent with
written evidence reasonably satisfactory to the Agent as of such Business Day or
the next Business Day showing compliance with Section 7.01(b)..

5.09    Further Assurances. Promptly upon request by Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent), the Borrowers shall (and,
subject to the limitations set forth herein and in the other Loan Documents,
shall cause each of their Subsidiaries to) take such additional actions and
execute such documents as Agent (or, during any Third Party Agent Retention
Period, the Third Party Agent) may reasonably require from time to time in order
(i) to carry out more effectively the purposes of this Agreement or any other
Loan Document, (ii) to subject to the Liens created by any of the Loan Documents
on any of the assets or properties, rights or interests covered by any of the
Loan Documents, (iii) to perfect and maintain the validity, effectiveness and
priority of any of the Loan Documents and the Liens intended to be created
thereby, and (iv) to better assure, grant, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. The Loan Parties will notify Agent
in writing prior to (and on) (x) the date of formation or acquisition of any
Subsidiary and (y) any division or split of any Loan Party into two or more

 

108



--------------------------------------------------------------------------------

Subsidiaries, limited liability companies, other entities or other Persons.
Without limiting the generality of the foregoing, the Loan Parties shall cause
(y) each of their Subsidiaries (other than Excluded Subsidiaries) promptly after
(but, in any event, (A) within fifteen (15) days thereof for any Subsidiary that
is not an Immaterial Subsidiary and (B) within thirty (30) days thereof for any
Immaterial Subsidiary) after the date of the formation or acquisition thereof
(and any Subsidiaries, limited liability companies, other entities or other
Persons for which any Loan Party divides or splits itself into), to guaranty the
Obligations and to cause each such Subsidiary to grant to Agent, for the benefit
of the Secured Parties, a security interest in, subject to the limitations set
forth herein and in the Loan Documents, all of such Subsidiary’s (and, with
respect to any such division or split of a Loan Party, all such Subsidiary’s
limited liability company’s, other entity’s or other Person’s) assets and
property (including any assets or property allocated, distributed, conveyed or
otherwise transferred pursuant to any division or split of any Loan Party into
any Subsidiaries, limited liability companies, other entities or other Persons
for which any Loan Party divides or splits itself into) assets and property to
secure such guaranty and (z) any holder (that is a Loan Party) of the Stock of
such Subsidiary to provide, promptly after (but, in any event, (A) within
fifteen (15) days thereof for any Loan Party or any Subsidiary that is not an
Immaterial Subsidiary and (B) within thirty (30) days thereof for any Immaterial
Subsidiary) the date (x) of the formation or acquisition of such Subsidiary or
(y) any division or split of any Loan Party into two or more Subsidiaries,
limited liability companies, other entities or other Persons, in each case,
supplements and further pledges to the Loan Documents as are necessary (or
requested by Agent) to evidence Agent’s Lien in such Stock of such Subsidiary.
Furthermore, the Borrowers shall notify Agent and the Lenders in writing
promptly after (but, in any event, (A) within fifteen (15) days thereof for any
Loan Party or any Subsidiary that is not an Immaterial Subsidiary and (B) within
thirty (30) days thereof for any Immaterial Subsidiary) the date of the issuance
by or to any Loan Party (other than by Endologix) of any Stock of any
corporation or any other Person that has “opted into” Article 8 of the UCC (in
each case, other than Excluded Property) to have its Stock constitute
“securities” under Article 8 of the UCC and each Loan Party shall pledge, and
shall cause each of its Subsidiaries (other than Excluded Subsidiaries but
including any Subsidiaries, limited liability companies, other entities or other
Persons for which any such Loan Party divides or splits itself into) to pledge,
all of the Stock of each of its Subsidiaries (other than Excluded Subsidiaries),
and sixty-five percent (65%) of the outstanding voting Stock and one hundred
percent (100%) of the outstanding non-voting Stock of each Excluded Foreign
Subsidiary and each Excluded Domestic Holdco, directly owned by a Loan Party, in
each instance, to Agent, for the benefit of the Secured Parties, to secure the
Obligations, promptly after formation or acquisition (or division or split) of
such Subsidiary. The Loan Parties shall deliver, or cause to be delivered, to
Agent, appropriate resolutions, secretary certificates, certified Organizational
Documents and, if reasonably requested by Agent, legal opinions relating to the
matters described in this Section 5.09 (which opinions shall be in form and
substance reasonably acceptable to Agent and, to the extent applicable,
substantially similar to the opinions delivered on the Closing Date), in each
instance with respect to (1) each Loan Party or Subsidiary formed or acquired
(and each Subsidiary, limited liability company, other entity or other Person
for which a Loan Party divides or splits itself into), (2) and each Loan Party
or Person (other than a Loan Party) whose Stock is being pledged, and (3) the
assets and property that are allocated distributed, conveyed or otherwise
transferred pursuant to any division or split of any Loan Party into any
Subsidiaries, limited liability companies, other entities or other Persons for
which any Loan Party divides or splits itself into, in each case of clauses
(1) through (3), after the Closing Date. In connection with each pledge of
Stock, the Loan Parties shall deliver, or cause

 

109



--------------------------------------------------------------------------------

to be delivered, to Agent, irrevocable proxies and Stock powers and/or
assignments, as applicable, duly executed in blank.

5.10    Environmental. The Loan Parties will, and will cause each of their
Subsidiaries to, comply with, and maintain its Real Property, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with all
applicable Environmental Laws and Healthcare Laws or that is required by orders
and directives of any Governmental Authority, except where the failure to comply
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

5.11    ERISA. Promptly upon becoming aware that any of the following events has
occurred, the Borrowers will provide written notice to the Agent (and, during
any Third Party Agent Retention Period, also the Third Party Agent) specifying
the nature of such event, what action the Loan Party or any ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, if
applicable, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto: (i) any ERISA Event which
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (ii) a “prohibited transaction” as defined under
Section 406 of ERISA or Section 4975 of the IRC that is not exempt under ERISA
Section 408 or Section 4975 of the IRC, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, or
(iii) the imposition of any Lien on any asset of a Loan Party or a Subsidiary of
a Loan Party with respect to any Title IV Plan or Multiemployer Plan.

5.12    FDA; Healthcare Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with (a) in all respects with all Healthcare Laws and
their implementation by any applicable Governmental Authority, except as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (b) (i) in all respects with all lawful requests of any
Governmental Authority applicable to its Products, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (ii) in all material respect with requests of any
Governmental Authority applicable to its Products that is required by Applicable
Law (or court order or proceeding) to be complied with. Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, all Products developed, manufactured, tested, distributed,
promoted or marketed by or on behalf of any Loan Party or any of its
Subsidiaries that are subject to the jurisdiction of the FDA or comparable
Governmental Authority shall be (A) developed, tested, manufactured,
distributed, promoted and marketed in compliance with the Healthcare Laws and
each other Applicable Law, including Healthcare Laws and other Applicable Laws
governing or relating to product approval or premarket notification, good
manufacturing practices, promoting, labeling, advertising, record-keeping, and
adverse event reporting, and (B) tested, investigated, distributed, labeled,
promoted, marketed, and sold in compliance with Healthcare Laws and all other
Applicable Laws.

5.13    Regulatory Required Permits. Except as could not reasonably be expected,
individually or in the aggregate to have a Material Adverse Effect, Endologix
shall, and shall cause each Loan Party to, (a) obtain all Regulatory Required
Permits necessary for compliance in all

 

110



--------------------------------------------------------------------------------

respects with Applicable Laws with respect to the design, testing,
manufacturing, developing, processing, assembly, packaging, labeling,
distribution, commercialization, import, export, selling or marketing of
Products, and (ii) maintain and comply fully and completely in all respects with
all such Regulatory Required Permits.

5.14    Material Contracts. Each Loan Party will comply, and cause each
Subsidiary to comply, with the requirements of all Applicable Laws and Material
Contracts, except to the extent that failure to so comply could not reasonably
be expected to (a) individually or in the aggregate, have a Material Adverse
Effect, or (b) result in any Lien upon either (i) a material portion of the
assets of any such Person in favor of any Governmental Authority, or (ii) any
Collateral (other than Permitted Liens).

5.15    Notices Regarding Indebtedness. Borrowers shall within two (2) Business
Days after delivery by a Loan Party or receipt or knowledge thereof, provide
written notice to Agent (and, during any Third Party Agent Retention Period,
also the Third Party Agent) of (a) any default or event of default under any of
the Convertible Note Documents or any Term Debt Documents, and of any
amendments, restatements, supplements, waivers or other modifications to (or any
consents to any events or actions under) any of the Convertible Note Documents
or any Term Debt Documents, and (b) any prepayment of any Indebtedness.

5.16    Reporting.

(a)    Borrower Representative will deliver, on behalf of each of the Borrowers,
each of the documents set forth below at the following times in form
satisfactory to Agent (and, during any Third Party Agent Retention Period, also
the Third Party Agent):

(i)    (A) subject to Section 5.20, during any Non-Third Party Agent Retention
Period, upon the request of Agent, to Agent, monthly (no later than the
fifteenth (15th) Business Day of each month), and with each request for a
Borrowing, an executed Borrowing Base Certificate (Agent), together with all
supporting documentation that is not material nonpublic information unless
expressly requested in writing by Agent; and (B) during any Third Party Agent
Retention Period, to the Third Party Agent, monthly (no later than the fifteenth
(15th) Business Day of each month), and with each request for a Borrowing, an
executed Borrowing Base Certificate (Third Party Agent), together with all
supporting documentation;

(ii)    during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the fifteenth (15th) Business Day of each month), and
with each request for a Borrowing, (A) a detailed aging, by total, of each
Borrower’s Accounts, together with a reconciliation and supporting documentation
for any reconciling items noted (delivered electronically in an acceptable
format, if such Borrower has implemented electronic reporting), (B) a general
ledger trial balance and a detailed calculation of those Accounts that are not
eligible for the Borrowing Base, if such Borrower has not implemented electronic
reporting, and (C) a summary aging, by vendor, of such Borrower’s accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if each Loan Party has implemented electronic reporting) and an aging,
by vendor, of any held checks;

 

111



--------------------------------------------------------------------------------

(iii)    during any Third Party Agent Retention Period, to the Third Party
Agent, monthly (no later than the fifteenth (15th) Business Day of each month),
and with each request for a Borrowing, an Account roll-forward from the previous
Borrowing Base Certificate delivered or most recent request for a Borrowing, in
a format acceptable to Agent and such Third Party Agent in their discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of each Loan Party’s general ledger;

(iv)    during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the fifteenth (15th) Business Day of each month), (A) a
detailed report regarding each Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, (B) a perpetual Inventory report and Equipment report, and a
calculation of the net book value (calculated in accordance with GAAP on a basis
consistent with such Borrower’s historical accounting practices) of Eligible
Inventory and Eligible Equipment at the end of such period and (C) a
determination of the Market Capitalization of Endologix as of the last day of
the previous month;

(v)    during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the thirtieth (30th) day of each month), a reconciliation
of Accounts and trade accounts payable of each Loan Party’s general ledger
accounts to its monthly financial statements including any book reserves related
to each category;

(vi)    during any Third Party Agent Retention Period, to the Third Party Agent,
(A) on the last day of each fiscal quarter, (I) a report regarding each
Borrower’s and its Subsidiaries’ accrued but unpaid, ad valorem taxes and
(II) unless required to be provided under Section 5.05(b)(i) for the same fiscal
quarter, a Perfection Certificate or a supplement to the Perfection Certificate,
and (B) no later than the fifteenth (15th) Business Day after the end of each
fiscal quarter, an updated report of the reserves established on the Borrowers’
books regarding excess and obsolete Inventory and excess and obsolete Equipment;

(vii)    during any Third Party Agent Retention Period, to the Third Party
Agent, on the last day of each fiscal year, a detailed list of each Borrower’s
customers, with address and contact information;

(viii)    during any Third Party Agent Retention Period, to the extent a
Borrower conducts any physical inventory audits or physical equipment audits
during the course of any fiscal year, it shall provide the Third Party Agent
with a certified report of such audit within ten (10) Business Days after the
completion thereof;

(ix)    (A) promptly, and in any event within two (2) Business Days after the
knowledge that Borrowers do not maintain Global Excess Liquidity in an amount of
at least $17,500,000, notice thereof and (B) promptly within one (1) Business
Day after written request by the Agent (or, during any Third Party Agent
Retention Period, the Third Party Agent), to Agent (or such Third Party Agent,
as applicable) written evidence reasonably satisfactory to the Agent (or such
Third Party Agent, as applicable) demonstrating compliance with Section 7.01(b);
and

(x)    promptly, upon request by Agent, subject to (other than with respect to
the Third Party Agent during any Third Party Agent Retention Period)
Section 5.20, (A) an insurance

 

112



--------------------------------------------------------------------------------

claim report, (B) a detailed report describing accrued expenses or (C) such
other reports as to the Collateral or the financial condition of each Borrower
and its Subsidiaries, as Agent may reasonably request.

(b)    Notwithstanding clause (a) above, to the extent (i) Borrowers do not have
at least $17,500,000 of Global Excess Liquidity, or (ii) any Event of Default
then exists, the items, certificates and information set forth in clause (a)(i),
(a)(ii), (a)(iii) and (a)(iv) shall be delivered to the Agent (or Third Party
Agent, as applicable) on a weekly basis (on the second (2nd) Business Day of
such week).

5.17    Lender Meetings. Borrowers will, within ninety (90) days after the close
of each fiscal year of Borrowers, at the request of Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent) or of the Required Lenders
and upon reasonable prior notice, hold a meeting (at a mutually agreeable
location and time or, at the option of Agent, by conference call) with Agent
(or, during any Third Party Agent Retention Period, the Third Party Agent) and
any Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrowers and their Subsidiaries and the projections presented for the current
fiscal year of Borrowers.

5.18    Location of Collateral. The Loan Parties will keep its Inventory and
Equipment (other than Inventory or Equipment that is in-transit, Trunk Inventory
or subject to consignment) only at the locations identified on Schedule 4.45 and
their chief executive offices only at the locations identified on Schedule 4.23;
provided, that Borrowers may amend Schedule 4.45 or Schedule 4.23 so long as
such amendment occurs by written notice to Agent not less than ten (10) days
prior to the date on which such Inventory and Equipment is moved to such new
location listed on the amended Schedule 4.45 or such chief executive office is
relocated to such address listed on the amended Schedule 4.23 and so long as
such new location or such chief executive office is within the continental
United States.

5.19    Updated Borrowing Base Certificate. Within three (3) Business Days of
the written request of Required Lenders, Borrower Representative shall deliver
an updated executed Borrowing Base Certificate reflecting changes in the
Eligible Accounts availability since the last Borrowing Base Certificate.

5.20    Announcing Form 8-K. At or prior to 7:30 a.m. (New York City time) on
the first (1st) Business Day following the Closing Date, Endologix shall file a
Form 8-K with the SEC describing the terms of the transactions contemplated by
the Loan Documents and the Term Debt Documents and including as exhibits to such
Form 8-K this Agreement (including the schedules, annexes and exhibits hereto),
the other Loan Documents listed on Schedule 5.20 (other than the Perfection
Certificated executed and delivered on the Closing Date to the Agent), the Term
Credit Agreement and the other agreements and instruments required to be filed
pursuant to Section 5.1(q) of the Term Credit Agreement (such Form 8-K, the
“Announcing Form 8-K”). Subject to the foregoing, no Borrower or its
Subsidiaries shall issue any press releases or any other public statements with
respect to the transactions contemplated by any Loan Document or disclosing the
name of Agent, any Lender or any other member of the Lender Group; provided,
however, that Endologix shall be entitled, without the prior approval of Agent
or any Lender, to make any press release or other public disclosure with respect
to such transactions (i) in substantial conformity

 

113



--------------------------------------------------------------------------------

with the Announcing Form 8-K and contemporaneously therewith and (ii) as is
required by Applicable Laws (provided that each of the Agent and Lenders shall
be consulted by Endologix in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy thereof
other than filings required by the Exchange Act to be made with the SEC, which
Endologix may make without such consultation or notice). From and after
Endologix’s filing of the Announcing Form 8-K, no member of the Lender Group
shall be (or shall be deemed to be) in possession of any material nonpublic
information received from the Borrowers or any of their respective Subsidiaries
or Affiliates or any of its or their respective officers, directors, employees,
attorneys, representatives or agents, except, during any Third Party Agent
Retention Period, information provided solely to the Third Party Agent as and to
the extent required hereby that is marked as material nonpublic information by
the Borrower Representative in good faith at the time such information is
provided to the Third Party Agent. Without limiting the foregoing, the Loan
Parties represent and warrant that no Loan Document or other agreement,
instrument, certificate, information or other document provided by any Loan
Party or any of its Related Parties to any member of the Lender Group on or
about the Closing Date that is not filed as an exhibit to the Announcing Form
8-K constitutes, or contains, reflects or references any information that
constitutes material nonpublic information with respect to the Loan Parties or
any of their Subsidiaries or Affiliates (except to the extent the same
information is expressly set forth in the Announcing Form 8-K or an exhibit
thereto). Notwithstanding any other requirement of this Agreement or other Loan
Document, each Borrower shall not, and shall cause each of its Subsidiaries and
Affiliates and its and each of their respective officers, directors, employees,
attorneys, representatives and agents (it being understood and agreed that the
Third Party Agent is not an agent, employee, attorney or representative of any
Borrower, its Subsidiaries or its Affiliates) to not, provide any member of the
Lender Group with any material nonpublic information regarding the Borrowers or
any of their Subsidiaries or Affiliates from and after the filing of the
Announcing Form 8-K with the SEC without the express prior written consent of
such member of the Lender Group; provided, however, that a Borrower may provide
material nonpublic information to the Third Party Agent during any Third Party
Agent Retention Period as and to the extent required hereby and to the extent
such information is marked as material nonpublic information by the Borrower
Representative in good faith at the time such information is provided to the
Third Party Agent. Each of the parties hereto acknowledges and agrees that no
member of the Lender Group nor any Affiliate of any member of the Lender Group
(other than the Third Party Agent) shall be deemed to be in possession of any
material nonpublic information provided to any Third Party Agent unless and
until such Third Party Agent actually provides such information to such member
of the Lender Group or Affiliate thereof (as applicable); and the Borrowers
agree not to (and the Borrowers agree to not have their Subsidiaries or
Affiliates) assert any contrary position. Each Borrower hereby acknowledges and
agrees that no member of the Lender Group (nor any Affiliate thereof) shall have
any duty of trust or confidence with respect to, or obligation not to trade in
any securities on the basis of, any material nonpublic information regarding the
Borrowers or any of their respective Subsidiaries or Affiliates (A) provided by,
or on behalf of, the Borrowers or any of their respective Subsidiaries or
Affiliates, or any of its or their respective officers, directors, employees,
attorneys, representatives or agents, in breach or violation of any of the
representations, covenants, provisions or agreements set forth in this
Section 5.20 or otherwise or (B) otherwise possessed (or continued to be
possessed) by any member of the Lender Group (or any Affiliate thereof) as a
result of a breach or violation of any representation, covenant, provision or
agreement set forth in this Section 5.20. Notwithstanding anything to the
contrary herein or in

 

114



--------------------------------------------------------------------------------

any other Loan Document, in the event that a Borrower believes in good faith
that a notice or communication to any member of the Lender Group contains
material nonpublic information relating to the Borrowers or any other Loan Party
or any of their Affiliates or Subsidiaries (other than material nonpublic
information being contemporaneously publicly disclosed through the filing with
the SEC of a Form 8-K, 10-K or 10-Q or issuance of a broadly disseminated press
release, in any such case as identified to any member of the Lender Group, as
applicable), such Borrower shall so indicate to such member of the Lender Group
contemporaneously with delivery of such notice or communication, and such
indication shall provide such member of the Lender Group (other than the Third
Party Agent during any Third Party Agent Retention Period) the means to refuse
to receive such notice or communication; and in the absence of any such
indication, such member of the Lender Group shall be allowed to presume that all
matters relating to such notice or communication do not constitute material
nonpublic information relating to the Borrowers, any other Loan Party or any of
their Affiliates or Subsidiaries, or any of their respective property or
Stock. Upon receipt or delivery by any Loan Party or any of its Subsidiaries of
any notice or other communication in accordance with the terms of the Loan
Documents, unless the Borrower Representative has in good faith determined that
the matters relating to such notice do not constitute material, nonpublic
information relating to the Borrowers or any other Loan Party or any of their
Affiliates or Subsidiaries or their respective property or Stock (and other than
a notice or communication delivered to the Third Party Agent during any Third
Party Agent Retention Period), Endologix shall, within one Business Day after
any such receipt or delivery publicly disclose the material, nonpublic
information contained in the notice or communication; provided, however, that
Endologix shall in no event be obligated to make public disclosure of any
material nonpublic information contained in any Borrowing Base Certificate
(Agent) delivered solely at the written request of Agent or any Lender in
accordance herewith at a time when the Borrower Representative notifies Agent or
such Lender in writing in good faith that such Borrowing Base Certificate
(Agent) would contain material nonpublic information and Agent or such Lender
agrees in writing to accept such Borrowing Base Certificate (Agent)
notwithstanding such material nonpublic information included therein (in each
case, other than, for the avoidance of doubt, a Borrowing Base Certificate
(Agent) delivered in connection with the filing of a 10-Q or 10-K or with
respect to any other filing with the SEC)). In the event of a breach of any of
the foregoing covenants by any Borrower or any of its Subsidiaries or
Affiliates, or any of its or their respective officers, directors (or equivalent
persons), employees, attorneys, representatives or agents (it being understood
and agreed that the Third Party Agent is not an agent, employee, attorney or
representative of any Borrower, its Subsidiaries or its Affiliates), in addition
to any other remedies provided in the Loan Documents or otherwise available at
law or in equity, the members of the Lender Group shall have the right to make a
public disclosure in the form of a press release, public advertisement or
otherwise, of the applicable material nonpublic information regarding the
Borrowers or its Subsidiaries or Affiliates without the prior approval by any
Borrower or its Subsidiaries or Affiliates, or any of its or their respective
officers, directors (or equivalent persons), employees, attorneys,
representatives or agents, and no member of the Lender Group shall have any
liability to any Borrower, any of its Subsidiaries or Affiliates or any of its
or their respective officers, directors (or equivalent persons), employees,
equityholders, attorneys, representatives or agents for any such disclosure.

5.21    Eligible Equipment. Each Borrower will use commercially reasonable
efforts to at all times keep its furniture, fixtures and Equipment in good
repair and physical condition. In

 

115



--------------------------------------------------------------------------------

addition to the foregoing, from time to time, Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent) may require Borrowers to
obtain and (a) subject to Section 5.20, deliver to Agent, or (b) during any
Third Party Agent Retention Period, deliver to the Third Party Agent, in each
case of clause (a) and clause (b), appraisal reports in form and substance and
from appraisers reasonably satisfactory to Agent (or, as applicable, the Third
Party Agent) stating the then current fair market values of all or any portion
of furniture, fixtures and equipment owned by each Borrower or any of its
Subsidiaries.

5.22    Maximum Revolver Related Notices. Each Borrower will provide written
notice to Agent (and, during any Third Party Agent Retention Period, also the
Third Party Agent) immediately upon the occurrence of: (a) any Maximum Revolver
Decreased Market Capitalization Notice Trigger Event (including reasonable
details related thereto) and (b) any Maximum Revolver Decreased Market
Capitalization Overadvance Event (including reasonable details related thereto
and reasonable details and calculations of the Maximum Revolver Decreased Market
Capitalization Overadvance Amount).

5.23    Collateral Access Agreements. Each Borrower will enter into (and will
cause each landlord, warehouseman and bailee (as applicable), and all other
applicable Persons, to enter into) a Collateral Access Agreement in favor of
Agent (for the benefit of the Lender Group) and in form and substance reasonably
satisfactory to Agent and the Lenders, in respect of each location where
Collateral, assets or property (other than Inventory or Equipment that is
in-transit, Trunk Inventory or subject to consignment) of any Borrower is held,
stored or maintained at such location, in each case, at or prior to the time any
such Collateral, assets or property is held, stored or maintained at such
location; provided that, solely with respect to the location of the Flexential
Colorado Corp.’s data center at 3330 E. Lone Mountain Road, North Las Vegas, NV
89081 (the “Flexential Data Center Location”), no Collateral Access Agreement
shall be required unless and until any such Collateral, property or assets of
any Borrower is held, stored or maintained at the Flexential Data Center
Location other than computer servers with a maximum aggregate book value of
$125,000 (which book value shall be determined by Endologix in accordance with
GAAP and with using reasonable and justifiable calculations and estimations
thereof).

ARTICLE VI.

NEGATIVE COVENANTS.

Borrowers covenant and agree that, until termination of all of the Commitments
and payment in full in cash of the Obligations:

6.01    Restrictions on Fundamental Changes. The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, (I) merge with,
consolidate with or into, dissolve or liquidate into or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except (a) a Subsidiary that
is not a Loan Party may merge into any Loan Party or any Subsidiary of a Loan
Party (provided that, (w) to the extent such Subsidiary that is not a Loan Party
has its equity pledged to Agent, then any Person it merges with must also have
its equity pledged to Agent by at least the same percentage and (x) if such
merger is with a Loan Party, such Loan Party must be the surviving entity of any
such merger), (b) a Loan Party may merge into any other Loan Party (provided
that, (y) to the extent such Loan Party

 

116



--------------------------------------------------------------------------------

being merged has its equity pledged to Agent, then any Person it merges with
must also have its equity pledged to Agent by at least the same percentage and
(z) to the extent any Borrower is part of such transaction, a Borrower must be
the surviving Person), (c) any Subsidiary of Endologix may liquidate or dissolve
if (i) the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and it is not materially
disadvantageous to the Secured Parties and (ii) to the extent such Subsidiary is
a Loan Party, any such assets or business held by such subject Subsidiary shall
be transferred to, or otherwise owned or conducted by, a Loan Party after giving
effect to such liquidation or dissolution, and (d) in connection with Permitted
Acquisitions, or (II) divide (or otherwise split) itself or themselves into two
or more limited liability companies or other entities or Persons. None of the
Loan Parties shall establish or form any Subsidiary, unless such Subsidiary
complies with Section 5.09, if applicable, and such Subsidiary (if not an
Excluded Subsidiary) executes and/or delivers all other documents, agreements
and instruments reasonably requested by Agent or the Required Lenders to perfect
a Lien in favor of Agent (for the benefit of the Secured Parties and Lender
Group) on such Subsidiary’s (if not an Excluded Subsidiary) assets and to make
such Subsidiary (if not an Excluded Subsidiary) a Loan Party under the Loan
Documents.

6.02    Joint Ventures; Restricted Payments. The Loan Parties will not, and will
not permit any of its Subsidiaries to, (a) enter into any joint venture or any
similar arrangement, other than as may be permitted under Permitted Investments,
or (b) make any Restricted Payments, other than (i) dividends by any direct or
indirect Subsidiary of any Loan Party (A) that are not Loan Parties to such Loan
Party’s parent or parent entities or (B) that are Loan Parties, to such Loan
Party’s parent or parent entities that are Loan Parties; (ii) dividends payable
solely in common Stock; (iii) repurchases of Stock of former employees,
directors or consultants so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $2,500,000
in the aggregate per fiscal year; (iv) any Restricted Payments made under
Subordinated Debt Documents to the extent permitted under the terms of the
applicable Subordination Agreement; (v) any Restricted Payments made to the
“Secured Parties” (as defined in the Term Credit Agreement) pursuant to the
terms of the Term Debt Documents, the “Warrants” (as defined in the Term Credit
Agreement) and the “Registration Rights Agreement” (as defined in the Term
Credit Agreement); and (vi) interest payments expressly permitted under both
clause (r) of the definition of “Permitted Indebtedness” and the Japan Lifeline
Subordination Agreement so long as (A) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (B) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (C) no Default or Event of Default has
occurred and is continuing.

6.03    Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to directly or indirectly make, create, incur, assume or suffer to
exist any Lien upon or with respect to any of its assets or property, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Liens.

6.04    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Section 6.01, Borrowers will not, and will not permit any
of their Subsidiaries to directly or indirectly Dispose of (whether in one or a
series of transactions) any assets or property

 

117



--------------------------------------------------------------------------------

(including the Stock of any Subsidiary of any Loan Party, whether in a public or
private offering or otherwise, and accounts and notes receivable, with or
without recourse).

6.05    Indebtedness; Contingent Obligations. The Loan Parties will not, and
will not permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume, guarantee, permit to exist or be liable with respect to any
Indebtedness, other than Permitted Indebtedness. The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, create,
assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.

6.06    Investments. The Loan Parties will not, and will not permit any of its
Subsidiaries to, directly or indirectly, (a) purchase or acquire any Stock, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, (b) make or commit to
make any Acquisitions, or any other acquisition of any of the assets of another
Person other than (i) Permitted Investments or (ii) in the Ordinary Course of
Business, or of any business or division of any Person, including by way of
merger, consolidation, other combination or otherwise other than Permitted
Investments, (c) make, purchase or acquire any advance, loan, extension of
credit (other than trade payables in the ordinary course of business) or capital
contribution to or any other investment in, any Person including any Borrower,
any Affiliate of any Borrower or any Subsidiary of any Borrower or (d) enter
into any joint venture or any similar arrangement (the items described in
clauses (a), (b), (c) and (d) are referred to as “Investments”), except for
Permitted Investments.

6.07    Transactions with Affiliates. Except as otherwise disclosed on Schedule
6.07, and except for transactions that contain terms that are no less favorable
to the applicable Loan Party or any Subsidiary of a Loan Party, as the case may
be, than those which might be obtained from a third party not an Affiliate of
any Loan Party, no Loan Party will, or permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Loan Party that is not itself a Loan Party;
provided that, Loan Parties may enter into and maintain written agreements
between any Loan Party and any Foreign Subsidiary of a Loan Party for management
services for compensation in the Ordinary Course of Business consistent with
past practices that are customary and reasonably appropriate to do for companies
in the same industry as the Loan Parties provided by management and officers of
the Loan Parties to such Foreign Subsidiaries that do not have certain
management or officers, and such transactions may result in non-interest bearing
accounts payables for the unpaid compensation owed by such Foreign Subsidiaries
to the Loan Parties for such management services in an amount not to exceed
$40,000,000 (which payables may be equitized by the Loan Parties, provided that
(y) equitization of such payables shall not reduce the outstanding amount of
payables that count towards the $40,000,000 cap above for purposes of
determining whether the Loan Parties have complied with this provisions (with
such equitized amounts deemed to be outstanding at all times thereafter for
purposes of the $40,000,000 capped amount) and (z) at the time of any such
equitization, any such Stock received by any Loan Party in connection with such
equitization shall be pledged, and a first priority security interest and Lien
thereon shall be granted, to the Agent (for the benefit of the Lender Group) and
such Loan Party shall take such perfection and priority actions reasonably
requested by the Agent in accordance with the Loan Documents), in each case of
the foregoing in this

 

118



--------------------------------------------------------------------------------

proviso, so long as (a) any such management or officers of the Loan Parties
involved in such transactions, agreements and arrangements will have sufficient
and reasonable time, energy and resources to still represent and service such
Loan Parties themselves after taking into such transactions, agreements and
arrangements, (a) any such agreement, instrument, arrangement or document
evidencing any of the foregoing transactions, equitization or actions shall be
entered into (i) in good faith by such Loan Party, (A) in a manner to not
contravene or impair the Collateral and benefits that are intended to be
provided and afforded to the Lender Group under the Loan Documents, and
(B) without (I) the intention of such Loan Party of causing (or resulting in)
the Collateral to be taken from the Secured Parties and provided to Foreign
Subsidiaries that are not Loan Parties at the detriment of the Secured Parties
and for the benefit of such Foreign Subsidiaries, and (II) the effect of
defrauding the Secured Parties, (C) the upstream economics received (or
potentially to be received) by any applicable Loan Party in connection with any
such transaction, agreement or arrangement described above in this proviso, when
combined with the potential downstream economics, time, energy and recourses
exhausted or disposed of in connection therewith shall be reasonably adequate
and sufficient to enable the Loan Parties to timely satisfy all of the
Obligations and all of their other obligations and agreements under the Loan
Documents, (D) all cash, Cash Equivalents, other assets and proceeds received or
provided to the Loan Parties in connection with the foregoing shall all be part
of the (and constitute) Collateral and the Agent (for the benefit of the Lender
Group) shall have a first priority security interest and Lien thereon, (E) at
the reasonable request of the Agent, all such account payables will be evidenced
by a promissory note issued to the applicable Loan Party by the applicable
Foreign Subsidiary and pledged to the Agent and the original thereof delivered,
along with an executed allonge to the Agent in form and substance satisfactory
to the Agent, (F) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (G) no such agreement, arrangement, transaction
or action could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

6.08    ERISA. No ERISA Affiliate shall cause or suffer to exist (a) any event
that could result in the imposition of a Lien on any asset of a Loan Party or a
Subsidiary of a Borrower with respect to any Title IV Plan or Multiemployer
Plan, or (b) any other ERISA Event, which other ERISA Event could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

6.09    Nature of Business. The Loan Parties will not, and will not permit any
of their Subsidiaries to engage in any line of business different from those
lines of business carried on by it on the Closing Date and businesses reasonably
related thereto.

6.10    Amendments to Organizational Documents and Material Contracts. Except as
permitted under Section 6.01 or as expressly provided in the February 2020
Exchange Agreement and Fourth Amendment, no Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly amend, restate,
supplement, change, waive or otherwise modify (A) any of its Organizational
Documents or, after the execution thereof, any agreements or documents
evidencing or contemplating any Permitted Acquisition in any respect materially
adverse to any Secured Party or (B) any Material Contract (other than
Indebtedness covered by Section 6.24), which amendment, restatement, supplement,
change, waiver or modification in any case of this clause (B): (a) is contrary
to (or is in violation or breach of) the terms and provisions of this

 

119



--------------------------------------------------------------------------------

Agreement or any other Loan Document (including the Intercreditor Agreement, the
Second Lien Subordination and Intercreditor Agreement and the Japan Lifeline
Subordination Agreement); or (b) could reasonably be expected to be materially
adverse to the rights, interests or privileges of Agent or the Lenders or their
ability to enforce the same; provided, however, that the foregoing shall not
restrict any modifications of the Term Credit Agreement expressly permitted by
the Intercreditor Agreement.

6.11    Changes to Fiscal Year; GAAP. No Loan Party shall, and no Loan Party
shall suffer or permit any of its Subsidiaries to, (a) make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, (b) change the fiscal year or method for determining the fiscal quarters
of any Loan Party or of any Subsidiary of any Loan Party, (c) change its name as
it appears in official filings in its jurisdiction of organization or formation,
or (d) change its jurisdiction of organization or formation, in the case of
clauses (c) and (d), without, subject to Section 5.20, at least ten (10) days’
prior written notice to Agent (or such shorter period as may be agreed by Agent
in its sole reasonable discretion).

6.12    Payments and Amendments. The Loan Parties shall not, and shall not
permit any of their Affiliates to (i) declare, pay, make or set aside any amount
for prepayment, payment, redemption or repayment in respect of (A) Subordinated
Debt, except for payments made in full compliance with and permitted under the
Subordination Agreement, or (B) any Permitted Japan Lifeline Unsecured Debt,
except with respect to any interest payments expressly permitted under both
clause (r) of the definition of “Permitted Indebtedness” and the Japan Lifeline
Subordination Agreement so long as (1) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (2) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (3) no Default or Event of Default has
occurred and is continuing, (ii) amend, restate, supplement, change, waive or
otherwise modify (or consent to any departure from) the terms of (A) any
Subordinated Debt Documents, except for amendments and modifications expressly
permitted by the Subordination Agreement, or (B) any Permitted Japan Lifeline
Unsecured Debt Documents, except as both (1) expressly permitted by the Japan
Lifeline Subordination Agreement and (2) previously consented to in writing by
the Agent and all of the Lenders; or (iii) declare, prepay, pay, redeem, repay,
make or set aside any amount for prepayment, payment, redemption or repayment in
respect of any Indebtedness hereinafter incurred that, by its terms, or by
separate agreement, is subordinated to the Obligations, except (A) for payments
made in full compliance with and permitted under the subordination provisions
applicable thereto or (B) solely with respect to the Permitted Japan Lifeline
Unsecured Debt, any interest payments expressly permitted under both clause
(r) of the definition of “Permitted Indebtedness” and the Japan Lifeline
Subordination Agreement so long as (1) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (2) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (3) no Default or Event of Default has
occurred and is continuing.

6.13    Restrictions on Distributions. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any

 

120



--------------------------------------------------------------------------------

Loan Party or Subsidiary to pay dividends or make any other distribution on any
of such Loan Party’s or Subsidiary’s Stock or to pay fees, including management
fees, or make other payments and distributions to any Loan Party or any other
Loan Party, except for those in the Loan Documents and the Term Debt Documents.
No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
directly or indirectly (a) enter into, assume or become subject to any
contractual obligation prohibiting or otherwise restricting the existence of any
Lien upon any of its assets in favor of Agent, whether now owned or hereafter
acquired or (b) create or otherwise suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to (i) pay any Indebtedness owed to any Borrower or any of its
Subsidiaries, (ii) make loans or advances to any Borrower or any of their
Subsidiaries or (iii) transfer any of its property or assets to any Borrower or
any of their Subsidiaries, except (A) those in the Loan Documents and the Term
Debt Documents, (B) an encumbrance or restriction consisting of customary
non-assignment provisions in leases or licenses entered into in the Ordinary
Course of Business, (C) customary provisions in joint venture agreement and
other similar agreements that restrict the transfer of ownership interests in
such joint ventures or provisions limiting the disposition or distribution of
assets or property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture, which limitation is applicable only
to the assets that are the subject of such agreements; provided that such
agreement was not entered into in contravention of the terms of this Agreement,
and (D) limitations set forth in Subordinated Debt (if acceptable to the Agent
in its sole discretion).

6.14    Sanctions; Anti-Corruption. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to fail to comply with the Anti-Money Laundering
Laws and Anti-Terrorism Laws. No Loan Party or Subsidiary of a Loan Party, nor
to the knowledge of any Loan Party or any of its Subsidiaries, any director,
officer, agent, employee or other Person acting on behalf of any Loan Party or
any such Subsidiary, will request or use the proceeds of any Loan, directly or
indirectly, (a) for any payments to any Person, including any government
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, or otherwise
take any action, directly or indirectly, that would result in a violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Person on the SDN List or
a government of a country or territory subject to comprehensive Sanctions, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto, or (d) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
sanctions pursuant to any Anti-Terrorism Laws. Furthermore, the Loan Parties
will not, directly or indirectly, use the proceeds of the Transaction, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Affiliate, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person participating in the Transaction of any
Sanctions. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to directly or indirectly, knowingly enter into any Material
Contracts with any Person on the SDN List.

 

121



--------------------------------------------------------------------------------

6.15    Sale Leaseback Transactions. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, engage in a sale leaseback, synthetic
lease or similar transaction involving any of its assets, including pursuant to
a substantially contemporaneous transaction, whereby a Loan Party or one of its
Subsidiaries sells or transfers all or substantially all of its right, title and
interest in an asset and, in connection therewith, acquires or leases back the
right to use such asset.

6.16    Environmental. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, cause or suffer to exist any Release of any Hazardous
Material at, to or from any Real Property that would violate or form the basis
of Liability under any Environmental Law or Healthcare Law, other than such
violations or liabilities that could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

6.17    Investment Company. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, be an “investment company” or a company “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act, or to otherwise be registered or required to be registered, or be subject
to the restrictions imposed by, the Investment Company Act.

6.18    Intercreditor Agreement; Term Debt. No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to, (a) make any prepayment, payment,
redemption or repayment or take any action, with respect to the Term Debt that
is in violation or breach of the Intercreditor Agreement, (b) make any
amendment, restatement, supplement or modification of any Term Debt Document in
violation or breach of the Intercreditor Agreement or that is materially adverse
to Agent or the Lenders; or (c) join any Subsidiary or any Affiliate of any Loan
Party as a borrower, guarantor or obligor, or have such Person pledge or grant a
Lien on any of its property or assets, under the Term Debt Documents, unless, in
each case, the same Person becomes a Loan Party in the same capacity (and/or
pledges and grants Liens on the same property or assets (and with the same Lien
priority and which such Liens shall be subject to the terms of the Intercreditor
Agreement) under the Loan Documents and such Person executes and delivers such
agreements, instruments and documents reasonably requested by Agent to
effectuate any of the foregoing in this clause (c) and such Subsidiary or
Affiliate shall be subject to the terms of the Intercreditor Agreement.

6.19    Payment of Convertible Notes and Permitted Japan Lifeline Unsecured
Debt. No Loan Party will, or will permit any Subsidiary to, declare, pay, make
or otherwise provide any payment, prepayment, repayment, redemption, conversion,
cash settlement or distribution in respect of (I) any 3.25% Original Convertible
Note, except as expressly provided in the February 2020 Exchange Agreement and
Fourth Amendment, (II) any Remaining Original 3.25% Convertible Note, any other
3.25% Convertible Note Document, any 5.00% Convertible Note, any other 5.00%
Convertible Note Document or any other Convertible Note Documents, except for:
(a) regularly scheduled payments of interest and principal as set forth in the
applicable Convertible Note Documents in effect as of the Fourth Amendment
Effective Date (in addition to allowing any cash principal payments at maturity
of the applicable Remaining Original 3.25% Convertible Notes and the 5.00%
Convertible Notes, such amounts may also be paid in the applicable Stock (other
than Disqualified Stock) of Endologix or through any other conversion feature
that does not effectively cause more payments, prepayments, repayments,
redemptions, conversions, cash

 

122



--------------------------------------------------------------------------------

settlements and/or distributions to be made at or prior to the maturity thereof
than the cash principal payments currently provided for in the applicable
Convertible Note Documents as of the Fourth Amendment Effective Date), (b) any
Permitted Convertible Note Refinancing, (c) the issuance of shares of common
stock of Endologix in connection with any non-cash conversion of the Remaining
Original 3.25% Convertible Notes, the 5.00% Convertible Notes or any convertible
notes that are not Disqualified Stock issued in a Permitted Convertible Note
Refinancing, and any cash payments solely in lieu of fractional shares (but no
other payments, prepayments, repayments, redemptions, conversions, cash
settlements or distributions other than as otherwise expressly permitted by this
clause (xx)), (d) payments and conversions (other than for any Disqualified
Stock) made in connection with the repurchase (whether for cash, upon exchange
and/or for other consideration), redemption and retirement in respect of the
Remaining Original 3.25% Convertible Notes, the 5.00% Convertible Notes or any
convertible notes that are not Disqualified Stock issued in a Permitted
Convertible Note Refinancing in a single or series of related transactions;
provided that (1) no Default or Event of Default exists at the time such
payments are made or would exist after giving effect thereto and (2) such cash
payments are made solely (A) with proceeds received by Endologix from the
issuance of its common stock (for the avoidance of doubt, other than any common
stock or other Stock issued under or in connection with the Equity Financing
Documents or the New Equity Financing Documents (as defined in the February 2020
Exchange Agreement and Fourth Amendment) after the Second Amendment Effective
Date for the purpose of making such payment, prepayment, repayment, redemption,
conversion, cash settlement or distribution, (B) [reserved] and (C) regarding
the Remaining Original 3.25% Convertible Notes and the 5.00% Convertible Notes,
with the proceeds of Indebtedness raised in a Permitted Convertible Note
Refinancing, and (e) if the foregoing conditions do not otherwise permit such
payment, prepayment, repayment, redemption, conversion, cash settlement or
distribution, then, with the express prior written consent of the Agent (which
may be withheld in its sole discretion), payments, prepayments, repayments,
redemptions, conversions, cash settlements or distributions in connection with
the retirement, redemption and repurchase of the Remaining Original 3.25%
Convertible Notes or the 5.00% Convertible Notes, or (III) any of the Permitted
Japan Lifeline Unsecured Debt, except with respect to any interest payments
expressly permitted under both clause (h) of the definition of “Permitted
Indebtedness” and the Japan Lifeline Subordination Agreement so long as (a) the
Japan Lifeline Subordination Agreement is in full force and effect and binding
and enforceable against all parties thereto at all times, (b) no breach,
violation or default has occurred under any of the Permitted Japan Lifeline
Unsecured Debt Documents or the Japan Lifeline Subordination Agreement and
(c) no Default or Event of Default has occurred and is continuing or would exist
after giving effect thereto.

6.20    Commingling of Assets. (a) No Loan Party will, or permit any Subsidiary
to commingle any of its assets (including any bank accounts, cash or Cash
Equivalents) with the assets of any Person (other than the consignment of
Inventory and Equipment contemplated elsewhere in this Agreement); and (b) no
Loan Party will, or permit any Subsidiary to enter into or own any interest in a
joint venture that is not itself a corporation or limited liability company or
other legal entity in respect of which the equity holders are not liable for the
obligations of such entity as a matter of law.

6.21    Limitation on Issuance of Stock. Except as provided in the February 2020
Exchange Agreement and Fourth Amendment, Endologix shall not issue any Stock
(a) senior to

 

123



--------------------------------------------------------------------------------

its shares of Common Stock or (b) convertible into or exercisable or
exchangeable for Stock senior to its Common Stock.

6.22    Use of Proceeds. The Loan Parties will not, and will not permit any of
their Subsidiaries to use the proceeds of any Loan or other extension of credit
made hereunder for any purpose other than as described in Section 4.19.

6.23    Anti-Layering. No Loan Party shall, or permit any Subsidiary to, create,
incur or suffer to exist any Indebtedness which is subordinated or junior
(either in respect of Lien priority or in right of payment or any combination
thereof) to any of the Term Debt unless such Indebtedness is expressly
subordinated or junior to the Obligations (both in terms of Lien Priority and in
right of payment) on terms and conditions acceptable to Agent and the Lenders
(it being understood and agreed that this Section 6.23 shall in no way limit the
incurrence of unsecured Indebtedness otherwise permitted under this Agreement
that is not payment subordinated to the Term Debt when not also payment
subordinated to the same extent to the Obligations).

6.24    Convertible Notes Restrictions. No Loan Party shall, or shall permit any
Subsidiary to, amend, restate, supplement, change, waive or otherwise modify the
terms of any Indebtedness referred to in Section 6.19 (other than with respect
to the 3.25% Original Convertible Notes as expressly provided in the February
2020 Exchange Agreement and Fourth Amendment or other than with respect to
Remaining Original 3.25% Convertible Notes and the 5.00% Convertible Notes in
connection with a Permitted Convertible Note Refinancing) if the effect of such
amendment, restatement, supplement, change, waiver or modification (a) increases
the interest rate or fees on, or changes the manner or timing of payment of,
such Indebtedness if in any way adverse to the Agent or the Lenders,
(b) accelerates or shortens the dates upon which payments of principal or
interest are due on, or the principal amount of, such Indebtedness, (c) changes
in a manner adverse to any Loan Party, any of its Subsidiaries, Agent or any
Lender any event of default or add or make more restrictive any covenant with
respect to such Indebtedness, (d) changes the prepayment provisions of such
Indebtedness or any of the defined terms related thereto in a manner adverse to
Agent or the Lenders, (e) changes or amends any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to any Loan Party, any of its Subsidiaries, Agent or Lenders, (f) is
contrary to (or is in violation or breach of) the terms and provisions of this
Agreement or any other Loan Document (including the Intercreditor Agreement, the
Second Lien Subordination and Intercreditor Agreement and the Japan Lifeline
Subordination Agreement); or (g) could reasonably be expected to be materially
adverse to the rights, interests or privileges of Agent or the Lenders or their
ability to enforce the same (it being understood that any amendments,
restatements, supplements, changes, waivers or other modifications that (1) move
the stated maturity date of the Remaining Original 3.25% Convertible Notes or
the 5.00% Convertible Notes to an earlier date, (2) are part of any refinancing
or extension of any 3.25% Convertible Note Documents or any 5.00% Convertible
Note Documents (or any Indebtedness evidenced thereby or related thereto) that
is not a Permitted Convertible Note Refinancing or (3) changes the conversion
rate or conversion period or otherwise adds or changes any required or mandatory
conversions or cash settlements, in each case of clauses (1)—(3), shall be
deemed to be materially adverse to Agent and the Lenders); provided, however,
that (y) the foregoing shall not restrict any changes expressly required under
the terms

 

124



--------------------------------------------------------------------------------

of the Remaining Original 3.25% Convertible Notes as in effect on the Fourth
Amendment Effective Date, the 5.00% Convertible Notes as in effect as of the
Fourth Amendment Effective Date, any changes contemplated in the February 2020
Exchange Agreement and Fourth Amendment or any changes that are permitted to be
made hereunder in connection with a Permitted Convertible Note Refinancing or
any changes expressly required under any indenture governing any Permitted
Convertible Note Refinancing that satisfies the conditions and requirements set
forth in the definition of “Permitted Convertible Note Refinancing” and (z) for
the avoidance of doubt, the exchange of the “Exchanged Deerfield Convertible
Notes” (as defined in the Term Credit Agreement) for the “Last Out Waterfall
Loans” (as defined in the Term Credit Agreement) shall not be restricted by this
Section 6.24. The Loan Parties will, prior to entering into any such amendment,
restatement, supplement, change, waiver or modification (including, for the
avoidance of doubt, those that are permitted by this Section 6.24), deliver to
Agent (and, during any Third Party Agent Retention Period, also the Third Party
Agent) reasonably in advance of the execution thereof, any final or execution
form copy thereof.

ARTICLE VII.

FINANCIAL COVENANTS.

7.01    Financial Covenants. Each of the Borrowers covenant and agree that,
until termination of all of the Commitments and payment in full in cash of the
Obligations, the Loan Parties will not permit:

(a)    Fixed Charge Coverage Ratio. Commencing as of the Trigger Date, the Fixed
Charge Coverage Ratio for any Measurement Period, tested quarterly beginning
with the fiscal quarter ending September 30, 2018, to be less than 1.00:1.00.

(b)    Minimum Global Excess Liquidity. On the (i) the last Business Day of each
month and (ii) each date that a Borrowing Base Certificate is required to be
delivered in accordance with Section 5.16, Global Excess Liquidity to be less
than $17,500,000.

(c)    TTM Minimum Net Revenue. Their consolidated Net Revenue for any
Measurement Period, tested quarterly beginning with the fiscal quarter ending
September 30, 2018, to be less than the amounts set forth below:

 

Measurement Period Ending

   Minimum Net
Revenue for
Measurement Period  

September 30, 2018

   $ 155,000,000  

December 31, 2018

   $ 145,000,000  

March 31, 2019 and the last day of each fiscal quarter ending thereafter through
(and including) December 31, 2019

   $ 119,000,000  

 

125



--------------------------------------------------------------------------------

March 31, 2020 and the last day of each fiscal quarter ending thereafter

   $ 129,000,000  

(d)    Quarterly Minimum Net Revenue. Their consolidated Net Revenue for any
fiscal quarter of Endologix, tested quarterly beginning with the fiscal quarter
ending March 31, 2019 and on the last day of each fiscal quarter ending
thereafter, to be less than $27,000,000.

(e)    Maximum Consolidated Capital Expenditures. The aggregate amount of
consolidated Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed the amounts set forth below:

 

Fiscal Year

   Amount  

2018

   $ 2,500,000  

2019

   $ 3,000,000  

2020

   $ 5,000,000  

2021

   $ 2,000,000  

(f)    Maximum Consolidated Operating Expenditures. The aggregate amount of
Operating Expenditures made by the Loan Parties and their Subsidiaries for any
Measurement Period, tested for the fiscal quarters of Endologix ending
December 31 2018 and December 31, 2019, to exceed the amounts set forth below:

 

Fiscal Year

   Amount  

December 31, 2018

   $ 160,000,000  

December 31, 2019

   $ 140,000,000  

ARTICLE VIII.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.01    Payments. Any Borrower or any other Loan Party shall have failed (i) to
pay when and as required to be paid herein or in any other Loan Document, any
amount of principal of any Loan, including after maturity of the Loans, or
(ii) to pay within three (3) Business Days after the same shall become due, all
or any portion of the Obligations consisting of interest, fees, or charges due
the Lender Group, reimbursement of Lender Group Expenses, or other amounts
(other than any portion thereof constituting principal) constituting Obligations
(including Liquidated Damages or any remaining Commitment Fee, as applicable,
and any portion of the Obligations that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding).

 

126



--------------------------------------------------------------------------------

8.02    Covenants. If any Loan Party or any of their Subsidiaries shall have
failed to comply with or observe (a)(i) Section 3.04, 5.01(a)(i), 5.01(b), 5.02,
5.03, 5.04, 5.05, 5.06, 5.08, 5.09, 5.10, 5.13, 5.14, 5.15, 5.16, 5.17, 5.19,
5.20, 5.21, 5.22 or 5.23 of this Agreement, Article VI of this Agreement,
Article VII of this Agreement, (ii) Section 5.2(a), 5.2(c), 5.2(d), 5.3, 5.4,
5.5, 5.7, 5.9 or 5.10 of the Guaranty and Security Agreement, (iii) any
provision of any Note or (iv) Section 3, 6, 7, 8, 15 or 18 of the Second
Amendment, (b) Section 5.1 of the Guaranty and Security Agreement and such
failure, with respect to this Section 8.02(b) only, shall not have been cured
within ten (10) days after the earlier to occur of (y) the date upon which any
officer of any Loan Party or any of its Subsidiaries becomes aware of such
failure and (z) the date upon which written notice thereof is given to any Loan
Party or any of its Subsidiaries by any Secured Party or (c) any covenant
contained in any Loan Document (other than the covenants described in
Section 8.01, Section 8.02(a) or Section 8.02(b) above), and such failure, with
respect to this Section 8.02(c) only, shall not have been cured within thirty
(30) days after the earlier to occur of (y) the date upon which any officer of
any Loan Party or any of its Subsidiaries becomes aware of such failure and
(z) the date upon which written notice thereof is given to any Loan Party or any
of its Subsidiaries by any Secured Party.

8.03    Representations, etc. Any representation, warranty, or certification,
made by any Loan Party in any Loan Document or delivered in writing to Agent
(including any Third Party Agent), any Lender or any other member of the Lender
Group in connection with this Agreement or any other Loan Document shall have
been incorrect, false or misleading in any material respect (except to the
extent that such representation or warranty is qualified by reference to
materiality or Material Adverse Effect, to which extent it shall have been
incorrect, false or misleading in any respect) as of the date it was made; it
being acknowledged and agreed that any projections provided to the Secured
Parties are not to be viewed as facts, are not a guarantee of financial
performance, and are subject to uncertainties and contingencies.

8.04    Insolvency; Bankruptcy. (a) Any Loan Party or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall generally be unable to pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts as they come due or shall make a general assignment for the benefit of
creditors; (b) any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall declare a moratorium on the payment of its debts; (c) the
commencement by any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) of proceedings to be adjudicated bankrupt or insolvent, or the
consent by it to the commencement of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization, intervention or other similar relief under any Applicable Law,
or the consent by it to the filing of any such petition or to the appointment of
an intervenor, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of all or substantially all of its assets; (d) the commencement
against any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) of a proceeding in any court of competent jurisdiction under any
bankruptcy or other Applicable Law (as now or hereafter in effect) seeking its
liquidation, winding up, dissolution, reorganization, arrangement or adjustment,
or the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator or other similar official, and any of the following events occur:
(i) such Loan Party or such Subsidiary consents to the institution of such
Insolvency Proceeding against it, (ii) the petition commencing the Insolvency
Proceeding is not timely controverted, (iii) the petition commencing any such
proceeding shall continue

 

127



--------------------------------------------------------------------------------

undismissed, or any order, judgment or decree approving or ordering any of the
foregoing shall continue unstayed or otherwise in effect, for a period of sixty
(60) calendar days of the date of filing thereof, or (iv) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary; (e) the making by any Loan Party or any of
its Subsidiaries (other than Immaterial Subsidiaries) of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debt generally as they become due; or (f) any other event shall have
occurred which under any Applicable Law would have an effect analogous to any of
those events listed above in this Section 8.04.

8.05    Judgments. One or more judgments, orders or decrees or settlements shall
be rendered against any Loan Party or any Subsidiary of a Loan Party that
exceeds by more than $1,000,000 any insurance coverage applicable thereto (to
the extent the relevant insurer has been notified of such claim and has not
denied coverage therefor) or one or more non-monetary judgments, orders or
decrees or settlements shall be rendered against any Loan Party or any
Subsidiary of a Loan Party that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, and in either case
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order or decree or (ii) there shall be any period of twenty
(20) consecutive days during which such judgment, order or decree shall not have
been vacated or discharged or there shall not be in effect (by reason of a
pending appeal or otherwise) any stay of enforcement thereof.

8.06    No Governmental Authorization. Any authorization of a Governmental
Authority necessary for the execution, delivery or performance of any Loan
Document or for the validity or enforceability of any of the Obligations under
any Loan Document is not given or is withdrawn or ceases to remain in full force
or effect.

8.07    Agreement Invalid Under Applicable Law. Any Applicable Law shall purport
to render any material provision of any Loan Document invalid or unenforceable
or shall purport to prevent or materially delay the performance or observance by
any Loan Party or any of its Subsidiaries of the Obligations (which, for the
avoidance of doubt, shall not apply to the process of SEC comments in respect of
share registration).

8.08    Cross-Default. Any Loan Party or any Subsidiary of any Loan Party
(a) shall fail to make any payment in respect of any Indebtedness having an
individual principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) in excess of $3,000,000 or having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $8,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the documents
relating thereto on the date of such failure; or (b) shall fail to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness of the type covered in Section 8.08(a) above, if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, such Indebtedness to be

 

128



--------------------------------------------------------------------------------

declared to be due and payable (or otherwise required immediately to be prepaid,
redeemed, purchased or defeased) prior to its stated maturity (without regard to
any subordination terms with respect thereto) or cash collateral in respect
thereof to be demanded; provided however that, notwithstanding the foregoing,
any event or condition that occurs that permits holders of convertible
Indebtedness permitted hereunder to convert such Indebtedness into Stock (other
than Disqualified Stock) or such other consideration permitted pursuant to
Section 6.19 pursuant to the terms of the applicable indenture shall not
constitute a Default or Event of Default hereunder on such basis alone.

8.09    Loan Documents; Security Interests. Any material provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against any Loan Party or any Subsidiary of any Loan Party party thereto or any
Loan Party or any Subsidiary of any Loan Party shall so state in writing or
bring an action to limit its obligations or liabilities thereunder or otherwise
contest the validity, binding effect or enforceability of the Loan Documents; or
any Loan Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in any of the Collateral in
excess of such Collateral that has a fair market value of $50,000 as determined
by the Agent in its sole reasonable discretion (to the extent that such
perfection or priority is required hereby) purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest (subject only to the prior priority of the Permitted
Priority Liens).

8.10    ERISA. (a) The occurrence of any ERISA Event that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(b) the imposition of a Lien on any asset of a Loan Party or a Subsidiary of a
Loan Party with respect to any Title IV Plan or Multiemployer Plan.

8.11    Product Withdrawal. The voluntary withdrawal or institution of any
action or proceeding by the FDA or similar Governmental Authority to order the
withdrawal of any Product or Product category from the market or to enjoin a
Loan Party, such Loan Party’s Subsidiaries or any representative of a Loan Party
or its Subsidiaries from testing, manufacturing, processing, assembly,
packaging, labeling, marketing, importing, exporting, selling or distributing
any Product or Product category that has, individually or in the aggregate,
resulted (or could reasonably be expected, individually or in the aggregate, to
result) in a Material Adverse Effect, (ii) the institution of any action or
proceeding by the DEA, the FDA, or any other Governmental Authority to revoke,
suspend, reject, withdraw, limit, or restrict any Regulatory Required Permit
held by a Loan Party, its Subsidiaries or any representative of a Loan Party or
its Subsidiaries, which, in each case of this clause (ii), has, individually or
in the aggregate resulted (or could reasonably be expected, individually or in
the aggregate, to result) in a Material Adverse Effect, (iii) the commencement
of any enforcement action against a Loan Party, a Loan Party’s Subsidiaries or
any representative of a Loan Party or its Subsidiaries (with respect to the
business of a Loan Party or its Subsidiaries) by the DEA, the FDA, or any other
Governmental Authority which has, individually or in the aggregate, resulted (or
could reasonably be expected, individually or in the aggregate, to result) in a
Material Adverse Effect, or (iv) the occurrence of adverse test results in
connection with a Product which has, individually or in the aggregate, resulted
(or could reasonably be expected, individually or in the aggregate, to result)
in a Material Adverse Effect.

 

129



--------------------------------------------------------------------------------

8.12    Change in Law. The introduction of, or any change in, any law or
regulation governing or affecting the healthcare industry, including any
Healthcare Laws, that has or could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

8.13    Material Contract Default. Any Loan Party defaults under or breaches any
Material Contract (after any applicable grace period contained therein), or a
Material Contract shall be terminated by a third party or parties party thereto
prior to the expiration thereof (other than in accordance with its terms), the
Remaining Original 3.25% Convertible Notes, the 5.00% Convertible Notes, any
Permitted Convertible Note Refinancing, any Term Debt Document, the Second Lien
Subordination and Intercreditor Agreement or any Permitted Japan Lifeline
Unsecured Debt Documents or there is a loss of a material right of a Loan Party
under any such Material Contract to which it is a party, in each case which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

8.14    Other Default or Breach. The occurrence of any breach or default under
any terms or provisions of any 3.25% Convertible Note Document, any Convertible
Note Document, any Term Debt Document, any Permitted Japan Lifeline Unsecured
Debt Documents, the Second Lien Subordination and Intercreditor Agreement or any
Subordinated Debt Document or the occurrence of any event requiring the
prepayment or mandatory redemption of any Remaining Original 3.25% Convertible
Note, any other 3.25% Convertible Note Document, any 5.00% Convertible Note or
any other 5.00% Convertible Note Document (or any Permitted Convertible Note
Refinancing thereof or any indenture or related document governing any Permitted
Convertible Note Refinancing), any Term Debt Document, any Permitted Japan
Lifeline Unsecured Debt Documents or of any Subordinated Debt; provided,
however, that, notwithstanding the foregoing, any event or condition that occurs
that permits holders of convertible Indebtedness permitted hereunder to convert
such Indebtedness into Stock (other than Disqualified Stock) or such other
consideration permitted pursuant to Section 6.19 pursuant to the terms of the
applicable agreement shall not constitute a Default or Event of Default
hereunder on such basis alone.

8.15    Criminal Proceedings. The institution by any Governmental Authority of
criminal proceedings against any Loan Party.

8.16    Payment of Subordinated Debt. Any Loan Party makes any prepayment,
payment, redemption or repayment on account of any Subordinated Debt or any
other Indebtedness that has been subordinated to any of the Obligations, other
than (i) payments specifically permitted by the terms of such subordination or
the applicable Subordination Agreement and (ii) solely with respect to the
Permitted Japan Lifeline Unsecured Debt, any interest payments expressly
permitted under both clause (r) of the definition of “Permitted Indebtedness”
and the Japan Lifeline Subordination Agreement so long as (A) the Japan Lifeline
Subordination Agreement is in full force and effect and binding and enforceable
against all parties thereto at all times, (B) no breach, violation or default
has occurred under any of the Permitted Japan Lifeline Unsecured Debt Documents
or the Japan Lifeline Subordination Agreement and (C) no Default or Event of
Default has occurred and is continuing.

8.17    Any Intercreditor Agreement Provisions Invalid. Any provisions of the
Intercreditor Agreement or the Second Lien Subordination and Intercreditor
Agreement shall for

 

130



--------------------------------------------------------------------------------

any reason be revoked or invalidated, or otherwise cease to be in full force and
effect, other than in accordance with the terms thereof, or any Person shall
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder.

8.18    Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement).

8.19    Subordination Provisions. (a) Any subordination provisions in respect of
the documents evidencing or governing any Subordinated Debt (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Debt; or (b) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions exist for the benefit of the Lender Group or (iii) that
all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

8.20    Change in Control. A Change in Control shall occur.

8.21    Not Publicly Traded. The Common Stock shall cease to be registered under
the Exchange Act or to be listed on the Principal Market.

8.22    Term Debt Defaults. Any Loan Party or any Subsidiary (a) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Term Debt, or (b) fails to
observe or perform any other agreement or condition relating to the Term Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Term Debt or the
beneficiary or beneficiaries of any Guarantee related thereto (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Term Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Term Debt to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded.

8.23    Invalidity of any Subordination Agreement. Any terms or provisions of
the Japan Lifeline Subordination Agreement or any other Subordination Agreement
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect, other than in accordance with the terms thereof, or any Person
shall breach, violate or default any of the terms thereof or contest in any
manner the validity or enforceability thereof or deny that such Person has any
further liability or obligation thereunder.

8.24    3.25% Convertible Note Document or 5.00% Convertible Note Document
Defaults. Any event, circumstance or other action shall occur that causes any
holder of, or party to, any Remaining Original 3.25% Convertible Note, any other
3.25% Convertible Note Document, any 5.00% Convertible Note, any other 5.00%
Convertible Note Document, any indenture, note, agreement, instrument or
document with respect to (or evidencing) any Permitted

 

131



--------------------------------------------------------------------------------

Convertible Note Refinancing or any indenture, note, agreement, instrument or
document under (or evidencing) any Permitted Convertible Note Refinancing, any
other Convertible Note Document or any related agreement, instrument or document
to cause the payment, prepayment, repayment, redemption, conversion or cash
settlement thereof, or provides such holder or party with the right (whether
exercised or not) to cause such payment, prepayment, repayment, redemption,
conversion or cash settlement thereof; provided, however, that, notwithstanding
the foregoing, any event, circumstance or other action that permits holders of,
or party to, any Remaining Original 3.25% Convertible Note, any other 3.25%
Convertible Note Document, any 5.00% Convertible Note, any other 5.00%
Convertible Note Document, or any indenture, note, agreement, instrument or
document with respect to (or evidencing) any Permitted Convertible Note
Refinancing to convert such Indebtedness into Stock (other than Disqualified
Stock) or such other consideration expressly permitted by the terms and
provisions of Section 5.2(xx) pursuant to the terms of the applicable agreement,
instrument or document shall not constitute a Default or Event of Default solely
under this Section 5.4(z) on such basis alone.

ARTICLE IX.

RIGHTS AND REMEDIES.

9.01    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower
Representative), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

(a)    declare the principal of, and any and all accrued and unpaid interest and
fees (including Liquidated Damages, as applicable) in respect of, the Loans and
all other Obligations, whether evidenced by this Agreement or by any of the
other Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full in cash, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrowers;

(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with any obligation of any Revolving Lender
to make Revolving Loans; and

(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

Notwithstanding anything to the contrary in this Agreement, and the other Loan
Documents, each Borrower hereby irrevocably and unconditionally constitutes and
appoints Agent and any of Agent’s Affiliates, attorneys, representatives or
agents, with full power of substitution, as such Borrower’s true and lawful
attorney-in-fact with full irrevocable and unconditional power and authority in
the place and stead of such Borrower and in the name of such Borrower or in its
own name, for the purpose of carrying out the terms of this Agreement, and the
other Loan Documents, to take any appropriate steps or actions and to execute
and deliver (and perform under on such Borrower’s behalf) any agreement,
document or instrument that may be necessary or desirable to

 

132



--------------------------------------------------------------------------------

accomplish the purposes and/or effectuate the items and actions set forth in
this Agreement, and the other Loan Documents, in each case, (i) that any such
Loan Party fails to take that are required under such documents, agreements or
instruments or (ii) during the existence of any Event of Default.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.04, in addition to the remedies set forth
above, without any notice to Borrower Representative or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees (including Liquidated Damages, as applicable) in respect of,
the Loans and all other Obligations, whether evidenced by this Agreement or by
any of the other Loan Documents, shall automatically become and be immediately
due and payable and Borrowers shall automatically be obligated to repay all of
such Obligations in full in cash, without presentment, demand, protest, or
notice or other requirements of any kind, all of which are expressly waived by
Borrowers.

9.02    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

ARTICLE X.

WAIVERS; INDEMNIFICATION.

10.01    Demand; Protest; etc. Borrowers waive demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrowers may in any way be liable.

10.02    The Lender Group’s Liability for Collateral. Borrowers hereby agree
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.03    Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all losses, claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses, joint and several, actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and

 

133



--------------------------------------------------------------------------------

irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such claim,
litigation, investigation or proceeding are brought by Borrowers or their equity
holders, affiliates, creditors or any other person, or the transactions
contemplated hereby or thereby or the monitoring of Borrowers’ and their
Subsidiaries’ compliance with the terms of the Loan Documents, and to reimburse
each Indemnified Person within thirty (30) days after written demand for any
reasonable, actual documented out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing (provided, that the
indemnification in this clause (a) shall not extend to any Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim), (b) with respect to any actual or prospective investigation, litigation,
or proceeding related to this Agreement, any other Loan Document, the making of
any Loans hereunder, or the use of the proceeds of the Loans provided hereunder
(irrespective of whether any Loan Party or Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Borrowers or any of their Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to Borrowers, any of their Subsidiaries or any assets, properties,
operations or actions of Borrowers or any of their Subsidiaries or any other
violations of or liabilities arising under Environmental Law or Environmental
Permits by or relating to Borrowers or any of their Subsidiaries or any assets
or properties owned, leased or operated by Borrowers or any of their
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrowers shall have no obligation to
any Indemnified Person under this Section 10.03 with respect to any Indemnified
Liability (A) that a court of competent jurisdiction finally determines to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person or its Affiliates or any officers, directors, employees,
controlling persons or members of the foregoing or (B) arising out of a material
breach by such Indemnified Person of its obligations hereunder. This provision
shall survive the termination of this Agreement, the termination of the
Commitments and the repayment in full in cash of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. THE PROVISIONS OF THIS SECTION 10.03
SHALL SURVIVE THE RESIGNATION OR TERMINATION OF AGENT AND TERMINATION OF THIS
AGREEMENT.

 

134



--------------------------------------------------------------------------------

ARTICLE XI.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower Representative or Agent, as the case may be, they shall be
sent to the respective address set forth below:

 

 

If to Borrower    Representative:    Endologix, Inc.    2 Musick    Irvine, CA
92618    E-mail: vmahboob@endologix.com    E-mail: jtejedor@endologix.com   
Attn: Vaseem Mahboob, CFO    Attn: James Tejedor, Treasury Manager with copies
to (which shall not be deemed to constitute notice): DLA Piper LLP    1251
Avenue of the Americas    New York, New York 10020-1104    Email:
gregory.ruback@dlapiper.com    Attn: Greg Ruback, Esq.    Fax No.: (212)
884-8682 If to Agent:    Deerfield ELGX Revolver, LLC   

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

   New York, NY 10017    Facsimile: 212-599-3075    E-mail: dclark@deerfield.com
   Attn: David J. Clark, Esq with copies to (which shall not be deemed to
constitute notice):    Katten Muchin Rosenman LLP 575 Madison Avenue    New
York, NY 10022-2585    Facsimile: (212) 940-9776    E-mail:
mark.ramsey@katten.com and mark.wood@katten.com    Attn: Mark Ramsey, Esq.   
Attn: Mark D. Wood, Esq.

 

135



--------------------------------------------------------------------------------

  

and, solely to the extent that Cortland Capital Market

Services LLC is the Third Party Agent during any Third

Party Agent Retention Period:

  

Cortland Capital Market Services LLC

225 W. Washington Street, 9th Floor

   Chicago, IL 60606    E-mail: CortlandABLServices@cortlandglobal.com and
legal@cortlandglobal.com    Attn: ABL Services

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other party
(or, in the case of any Third Party Agent, in the notice delivered to Borrower
Representative pursuant to clause (b) of the definition of “Third Party Agent”
herein). All notices or demands sent in accordance with this Article XI, shall
be deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

ARTICLE XII.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;

JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE

 

136



--------------------------------------------------------------------------------

AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY
BE FOUND. BORROWERS AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWERS AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d)    BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COMMERCIAL DIVISION, NEW YORK STATE SUPREME COURT AND THE
FEDERAL COURTS, IN EACH CASE, SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN (AND, IN EACH CASE, THE APPLICABLE STATE AND FEDERAL APPEALS COURTS
SITTING IN THE CITY OF NEW YORK OR, IF NOT AVAILABLE OR APPLICABLE, THE STATE OF
NEW YORK), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT (INCLUDING ANY THIRD
PARTY AGENT), ANY LENDER OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR

 

137



--------------------------------------------------------------------------------

EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES,
RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

ARTICLE XIII.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.01    Assignments and Participations.

(a)        (i)      Subject to the conditions set forth in clause (a)(ii) below,
any Lender may assign and delegate all or any portion of its rights and duties
under the Loan Documents (including the Obligations owed to it and its
Commitments) to one or more Eligible Assignee (each, an “Assignee”), without the
prior written consent of any other Person (other than as expressly required in
the definition of “Eligible Assignee”).

(ii)    Assignments shall be subject to the following additional conditions:

(A)    [reserved];

(B)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $1,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, (II) an assignment or
delegation of all remaining Commitments held by such assigning Lender or (III) a
group of new Lenders, each of which is an Affiliate of each other or a Related
Fund of such new Lender to the extent that the aggregate amount to be assigned
to all such new Lenders is at least $1,000,000);

(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until (1) such Lender and the Assignee have
delivered Agent an Assignment and Acceptance, and (2) unless waived by Agent,
the assigning Lender or Assignee has paid to Agent, for Agent’s separate
account, a processing fee in the amount of $3,500; and

(E)    the assignee, if it is not a Lender, unless waived by Agent, shall
deliver to Agent an Administrative Questionnaire in a form approved by Agent
(the “Administrative Questionnaire”) and all documentation and other information

 

138



--------------------------------------------------------------------------------

required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act.

(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.03) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Article XV and Section 17.08(a).

(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent (and, during any Third Party Agent
Retention Period, the Third Party Agent) to take such actions and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to Agent (or the Third Party Agent, as applicable), by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, and
(vi) such Assignee agrees that it will perform all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.01(b), this Agreement shall be deemed to be amended to the extent,
but only to the extent, necessary to reflect the addition of the Assignee and
the resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

139



--------------------------------------------------------------------------------

(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent (any Third Party Agent), and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent (or any Third Party Agent), Borrowers, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.08, disclose all documents and information which it
now or hereafter may have relating to Borrowers and their Subsidiaries and their
Affiliates and their respective businesses and Stock and properties.

(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal

 

140



--------------------------------------------------------------------------------

Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law. Notwithstanding anything to the contrary herein,
(i) any Lender shall be permitted to pledge or grant a security interest in all
or a portion of such Lender’s rights hereunder including, but not limited to,
any Loans (without the consent of, or notice to or any other action by, any
other party hereto) to secure the obligations of such Lender or any of its
Affiliates to any Person providing any loan, letter of credit or other extension
of credit to or for the account of such Lender or any of its Affiliates and any
agent, trustee or representative of such Person and (ii) Agent shall be
permitted to pledge or grant a security interest in all or any portion of its
rights hereunder or under the other Loan Documents, including, but not limited
to, rights to payment (without the consent of, or notice to or any other action
by, any other party hereto), to secure the obligations of Agent or any of its
Affiliates to any Person providing any loan, letter of credit to or for the
account of Agent or any of its Affiliates and any agent, trustee or
representative of such Person; provided in each case, that no such pledge or
assignment of a security interest shall release such Lender or Agent from its
obligations hereunder or substitute any such pledgee or assignee for such Lender
or Agent as a party hereto.

(h)    The Loan Parties hereby acknowledge that the Lenders and their Affiliates
may securitize the Loans (a “Securitization”) through the pledge of the Loans as
collateral security for loans to the Lenders or their Affiliates or through the
sale of the Loans or the issuance of direct or indirect interests in the Loans
to their controlled Affiliates, which loans to the Lenders or their Affiliates
or direct or indirect interests may be rated by Moody’s, S&P or one or more
other rating agencies. The Loan Parties shall, to the extent commercially
reasonable, cooperate with the Lenders and their Affiliates to effect any and
all Securitizations. Notwithstanding the foregoing, no such Securitization shall
release the Lender party thereto from any of its obligations hereunder except in
accordance with Section 13.01(a).

(i)    During any Third Party Agent Retention Period, the Third Party Agent (as
a non-fiduciary agent on behalf of Borrowers) shall maintain, or cause to be
maintained, a register (the “Register”) on which it enters the name and address
of each Lender as the registered owner of the Loans and/or Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). During any Non-Third Party Agent Retention
Period, the Borrower Representative shall maintain such Register and shall make
such Register available to any member of the Lender Group at any reasonable time
upon reasonable prior notice to the Borrower Representative. Upon the request of
any Third Party Agent upon the commencement of any Third Party Agent Retention
Period, the Borrower Representative shall share such Register with the Third
Party Agent, and with respect to any discrepancies between the records or
Register of the Borrower Representative, on the one hand, and the records or
Register of any Lender, the Agent or the Third Party Agent, on the other hand,
the records and Register of such Lender, Agent or Third Party Agent shall govern
and control absent manifest error. Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Loans and/or Revolver
Commitments to an Affiliate of such Lender or a Related Fund of such Lender
(i) a Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so provide)
and (ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by

 

141



--------------------------------------------------------------------------------

registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrowers shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Loans and/or Revolver Commitments to an Affiliate of such Lender
or a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

(j)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(k)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.

13.02    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrowers and other Loan Parties may not assign this Agreement or any of the
other Loan Documents or any rights, obligations or duties hereunder or
thereunder without Agent’s and all the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio. No consent to
assignment by Agent and/or the Lenders shall release Borrowers from their
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.01 and,
except as expressly required pursuant to Section 13.01, no consent or approval
by Borrowers is required in connection with any such assignment. For the
avoidance of doubt, Agent may delegate any of its rights, duties and obligations
to any Third Party Agent during any Third Party Agent Retention Period.

ARTICLE XIV.

AMENDMENTS; WAIVERS.

14.01    Amendments and Waivers.

(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers

 

142



--------------------------------------------------------------------------------

therefrom, shall be effective unless the same shall be in writing and signed by
the Agent, the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, that no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.03(c)(i),

(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees (including Liquidated
Damages), or other amounts due hereunder or under any other Loan Document,

(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (A) in connection with the
waiver of applicability of Section 2.05(c) (which waiver shall be effective with
the written consent of the Required Lenders) and (B) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

(v)    amend, modify, or eliminate 3.02,

(vi)    amend, modify, or eliminate Section 15.11,

(vii)    other than as permitted by Section 15.11, release Agent’s Lien in and
to all or substantially all of the Collateral,

(viii)    amend, modify, or eliminate the definitions of “Required Lenders” or
“Pro Rata Share”,

(ix)    contractually subordinate any of Agent’s Liens,

(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrowers or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by Borrowers or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

(xi)    amend, modify, or eliminate any of the provisions of Section 2.03(b)(i)
or (ii) Section 2.03(e), or

 

143



--------------------------------------------------------------------------------

(xii)    amend, modify, or eliminate any of the provisions of Section 13.01 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of Loan Parties;

(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,

(i)    [reserved], and

(ii)    any provision of Article XV pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders.

14.02    [Reserved].

14.03    No Waivers; Cumulative Remedies. No failure by Agent (including any
Third Party Agent), any Lender or any other member of the Lender Group to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent (including any Third Party Agent), any Lender or any
other member of the Lender Group in exercising the same, will operate as a
waiver thereof. No waiver by Agent (including any Third Party Agent), any Lender
or any other member of the Lender Group will be effective unless it is in
writing, and then only to the extent specifically stated. No waiver by Agent
(including any Third Party Agent), any Lender or any other member of the Lender
Group on any occasion shall affect or diminish Agent’s (including any Third
Party Agent’s), each Lender’s and each other member of the Lender Group’s rights
thereafter to require strict performance by Borrowers and the other Loan Parties
of any provision of this Agreement or any other Loan Document. Agent’s
(including any Third Party Agent’s), each Lender’s and each other member of the
Lender Group’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent (including
any Third Party Agent), any Lender or any other member of the Lender Group may
have.

ARTICLE XV.

AGENT; THE LENDER GROUP.

15.01    Appointment and Authorization of Agent (and any Third Party Agent).
Each Lender hereby irrevocably appoints and authorizes Agent (including any
Third Party Agent) to enter into each of the Loan Documents to which it is a
party (other than this Agreement) on its behalf and to take such actions as
Agent (or such Third Party Agent) on its behalf and to exercise such powers
under the Loan Documents as are delegated to Agent (or such Third Party Agent)
by the terms thereof, together with all such powers as are reasonably incidental
thereto. Subject to the terms of Section 14.01 and to the terms of the other
Loan Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Loan Documents on behalf of Lenders.
The provisions of this Article XV are solely for the benefit of Agent (including
any Third Party Agent) and Lenders and neither any Borrower nor any other Loan
Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
Agent (and any Third Party Agent) shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any

 

144



--------------------------------------------------------------------------------

obligation toward or relationship of agency or trust with or for any Borrower or
any other Loan Party. Agent may perform any of its duties hereunder, or under
the Loan Documents, by or through its agents, subagents, servicers, trustees,
investment managers or employees or any Third Party Agent. Agent shall have the
same rights and powers under the Loan Documents as any other Lender and may
exercise or refrain from exercising the same as though it were not Agent, and
Agent and its Affiliates may lend money to, invest in and generally engage in
any kind of business with each Loan Party or Affiliate of any Loan Party as if
it were not Agent hereunder. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement or
the other Loan Documents a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any of the other Loan Documents is intended to or
shall be construed to impose upon Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.

15.02    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees, attorneys
in fact or any Third Party Agent and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent, attorney in fact or Third Party
Agent that it selects as long as such selection was made without a final,
non-appealable binding decision of a court of competent jurisdiction to be from
the gross negligence or willful misconduct of Agent.

15.03    Liability of Agent. Neither Agent nor any of its directors, officers,
agents, subagents, trustees, investment managers, servicers or employees shall
be liable to any Lender for any action taken or not taken by it in connection
with the Loan Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction. Neither
Agent nor any of its directors, officers, agents, subagents, trustees,
investment managers, servicers or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements specified in any Loan Document; (c) the satisfaction of any condition
specified in any Loan Document; (d) the validity, effectiveness, sufficiency or
genuineness of any Loan Document, any Lien purported to be created or perfected
thereby or any other instrument or writing furnished in connection therewith;
(e) the existence or non-existence of any Default or Event of Default; or
(f) the financial condition of any Loan Party. Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them). Agent may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

 

145



--------------------------------------------------------------------------------

15.04    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or any other Loan
Party or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

15.05    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.04, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Article IX; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.06    Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrowers or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking

 

146



--------------------------------------------------------------------------------

or not taking action under this Agreement and the other Loan Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers or any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.
Each Lender acknowledges that Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender with any credit or other
information with respect to Borrowers, their Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

15.07    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including with respect to due diligence expenses
and periodic reviews of insurance and Collateral, court costs, attorneys’ fees
and expenses, fees and expenses of financial accountants, advisors, consultants,
and appraisers, costs of collection by outside collection agencies, auctioneer
fees and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers or the other Loan Parties are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from (a) any deposits paid on or prior to the Closing Date
and any subsequent deposits paid by Borrowers or any other Loan Party to Agent
hereunder or under any other Loan Document, or (b) payments or proceeds of the
Collateral received by Agent to reimburse Agent for such out-of-pocket costs and
expenses prior to the distribution of any amounts to Lenders. In the event Agent
is not reimbursed for such costs and expenses by Borrowers, any other Loan Party
or their Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable thereof. Whether or not the
transactions contemplated hereby are consummated, (i) Agent is authorized and
directed to deduct and retain sufficient amounts from any deposits paid on or
prior to the Closing Date and any subsequent deposits paid by Borrowers or any
other Loan Party to Agent hereunder or under any other Loan Document for the
payment of the Indemnified Liabilities and (ii) each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct as determined
by a final, non-appealable and binding decision of a court of competent
jurisdiction. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan

 

147



--------------------------------------------------------------------------------

Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers and the other Loan Parties. The undertaking in this Section
shall survive the payment of all Obligations hereunder and the resignation or
replacement of Agent (and any resignation, replacement or termination of any
Third Party Agent).

15.08    Agent in Individual Capacity. Agent and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Stock in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrowers and their Subsidiaries
and Affiliates and any other Person party to any Loan Document as though Agent
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The terms “Lender” and “Lenders” include
Agent in its individual capacity.

15.09    Assignment by Agent; Resignation of Agent; Successor Agent.

(a)    Agent may resign as Agent upon thirty (30) days’ notice to the Lenders
(or such lesser period agreed to by the Required Lenders). If Agent resigns
under this Agreement, Agent may appoint, with the consent of the Required
Lenders, a successor Agent. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, the Required Lenders may appoint a
successor Agent from among the Lenders or may appoint another Person as a
successor Agent. Upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent, and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. If no successor Agent has accepted appointment as Agent by the date
which is 30 days (or such lesser period agreed to by the Required Lenders)
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Required
Lenders shall perform all of the duties of Agent hereunder (and all payments,
communications and determinations provided to be made by, to or through Agent
shall instead be made by or to each Lender directly) until such time, if any, as
the Required Lenders appoint a successor Agent as provided for above.

(b)    Upon (i) an assignment permitted by Section 15.09(a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to Section 15.09(a)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this Section 15.09). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article XV and Section 15.09 shall continue in effect for
the benefit of such retiring Agent and its agents and subagents and its Third
Party Agents in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting or was continuing to act as Agent.

(c)    Notwithstanding anything to the contrary in any of the Loan Documents,
any Third Party Agent that becomes the Agent or a subagent of Agent and any
delegation, assignment or other transfer of duties, responsibilities or rights
of Agent to any Third Party Agent, in each case,

 

148



--------------------------------------------------------------------------------

does not require the consent of any Person (other than Agent) and shall be
permitted at all times under the Loan Documents.

15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Stock in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group.

15.11    Collateral Matters.

(a)    Lenders irrevocably authorize Agent, at its sole option and in its sole
discretion, to release any Lien granted to or held by Agent under any Loan
Document (a) upon termination of all of the Commitments and payment in full in
cash of all Obligations; (b) constituting property sold or disposed of as part
of or in connection with any disposition permitted by Section 6.04 that is not
to another Loan Party (it being understood and agreed that Agent may (but is not
required to) conclusively rely without further inquiry on a certificate of an
Authorized Officer as to the sale or other disposition of property being made in
full compliance with Section 6.04 and the other provisions of the Loan
Documents); or (c) in connection with a credit bid or purchase authorized under
this Section 15.11. Upon request by Agent at any time, Lenders will confirm
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 15.11.

(b)    The Loan Parties and the members of the Lender Group hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to
(A) consent to, credit bid or purchase (either directly or indirectly through
one or more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (B) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (C) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (1) the Obligations owed to the Lenders
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Stock of the any entities that are used
to consummate such credit bid or purchase), and (2) Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate

 

149



--------------------------------------------------------------------------------

such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent at any time, the
Lenders will confirm in writing Agent’s authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 15.11;
provided, that (x) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (y) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers and the other Loan Parties
in respect of) any and all interests retained by Borrowers and the other Loan
Parties, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Each Lender further hereby irrevocably
authorizes Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.

(c)    Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by Borrowers, the other
Loan Parties or their Subsidiaries or is cared for, protected, or insured or has
been encumbered, (ii) to verify or assure that Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise expressly provided herein.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.

(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrowers, the other Loan Parties or their
Subsidiaries or any deposit accounts of Borrowers, the other Loan Parties or
their Subsidiaries now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce

 

150



--------------------------------------------------------------------------------

any Loan Document against Borrowers or any Guarantor or to foreclose any Lien
on, or otherwise enforce any security interest in, any of the Collateral.

(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13    Agency for Perfection. Agent and each other member of the Lender Group
hereby appoint each other member of the Lender Group and any Third Party Agent
as agent for the purpose of perfecting Agent’s security interest and Liens in
the Collateral and assets which, in accordance with the Uniform Commercial Code
in any applicable jurisdiction, can be perfected by possession or control.
Should any member of the Lender Group (other than Agent) obtain possession or
control of any such assets, such member of the Lender Group shall notify Agent
thereof, and, promptly upon Agent’s request therefor, shall deliver such assets
to Agent or in accordance with Agent’s instructions or transfer control to Agent
in accordance with Agent’s instructions. Each member of the Lender Group (other
than Agent) agrees that it will not have any right individually to enforce or
seek to enforce any Loan Document or to realize upon any Collateral unless
instructed to do so by Agent (or consented to by Agent), it being understood and
agreed by the members of the Lender Group that such rights and remedies may be
exercised only by Agent.

15.14    Payments by Agent to the Lenders. All payments to be made by Agent (or
any Third Party Agent) to the Lenders shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent (or such Third Party
Agent). Concurrently with each such payment, Agent (or, during any Third Party
Agent Retention Period, the Third Party Agent with the approval of Agent) shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, interest or other amounts of the Obligations.

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers

 

151



--------------------------------------------------------------------------------

that are reasonably incidental thereto, shall be binding upon all of the members
of the Lender Group.

15.16    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.07, no member of the Lender Group shall have
any liability for the acts of any other member of the Lender Group. No Lender
shall be responsible to Borrowers, any other Loan Party, any of their
Subsidiaries or Affiliates or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender or on its behalf, nor to take any other action on behalf
of such Lender hereunder or in connection with the financing contemplated
herein.

15.17    Right to Request and Act on Instructions. Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the other Loan Documents Agent is permitted
or desires to take or to grant, and if such instructions are promptly requested,
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting under this Agreement or any of the other Loan Documents in
accordance with the instructions of Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate Applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 15.07.

ARTICLE XVI.

WITHHOLDING TAXES.

16.01    Payments.

(a)    All payments by or on account of any obligation of any Loan Party under
any Loan Document will be made free and clear of, and without deduction or
withholding for, any present or future Taxes except as otherwise required by
applicable law, and in the event any deduction or withholding of Indemnified
Taxes is required, Borrowers shall comply with the next sentence of

 

152



--------------------------------------------------------------------------------

this Section 16.01. If any Applicable Law requires the deduction or withholding
of any Tax from any such payment by a Withholding Agent, then (a) the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law, and (b) if such Taxes
are Indemnified Taxes, then the sum payable by the applicable Loan Party shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 16.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. Borrowers will furnish to Agent (including any Third Party Agent) and
the Lenders as promptly as possible after the date the payment of any
Indemnified Tax is due pursuant to Applicable Law, the original or certified
copy of tax receipts issued by such Governmental Authority evidencing such
payment by Borrowers, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent and the Lenders.
Borrowers agree to pay any present or future stamp, value added or documentary
Taxes or any other excise or property Taxes, charges, or similar levies that
arise from any payment made hereunder or from the execution, delivery,
performance, recordation, or filing of, or otherwise with respect to this
Agreement or any other Loan Document.

(b)    Borrowers shall reimburse and indemnify, within ten days after receipt of
demand therefor, each Recipient for all Indemnified Taxes (including all
Indemnified Taxes imposed on amounts payable under this Section 16.01(b)) paid
or payable by such Recipient, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the applicable Recipient(s)
setting forth the amounts to be paid thereunder and delivered to the Borrowers
shall be conclusive, absent manifest error.

16.02    Exemptions.

(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement (a “Portfolio Interest Certificate”) of the Lender or
Participant, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of
Borrowers (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to Borrowers within the meaning of
Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments). If such Lender
or Participant is a partnership and one or more direct or indirect partners of
such Lender or Participant are claiming the portfolio interest exemption, such
Lender or Participant may provide a Portfolio Interest Certificate on behalf of
such partners.

(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;

 

153



--------------------------------------------------------------------------------

(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments);

(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax; or

(vi)    a properly completed form or forms, and other required documentation (to
be designated under Sections 1471 and 1472 of the IRC) to claim an exemption
from any withholding tax imposed under FATCA.

(b)    Each Lender or Participant shall provide new forms (or successor forms)
to Agent (or, in the case of a Participant, to the Lender granting the
participation only) at the time or times reasonably requested by Agent (or, in
the case of a Participant, the Lender granting the participation only), but only
if such Lender or such Participant is legally able to deliver such forms, and
shall promptly notify of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, and at the time or
times reasonably requested by Agent, but only if such Lender or such Participant
is legally able to deliver such forms, provided, that nothing in this
Section 16.02(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) and shall promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers and the other Loan Parties to such Lender or Participant, such Lender
or Participant agrees to notify Agent (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers and the other Loan Parties to such Lender or Participant. To the
extent of such percentage amount, Agent will treat such Lender’s or such

 

154



--------------------------------------------------------------------------------

Participant’s documentation provided pursuant to Section 16.02(a) or 16.02(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.02(a) or
16.02(c), if applicable. Borrowers and the other Loan Parties agree that each
Participant shall be entitled to the benefits of this Article XVI with respect
to its participation in any portion of the Commitments and the Obligations so
long as such Participant complies with the obligations set forth in this Article
XVI with respect thereto.

(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Agent (or, in the case of a Participant, to the Lender granting
the participation only) at the time or times prescribed by law and at such time
or times reasonably requested by Agent (or, in the case of a Participant, the
Lender granting the participation) such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent (or, in the case of a
Participant, the Lender granting the participation) as may be necessary for
Agent or Borrowers to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

16.03    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Article XVI, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Article XVI with respect to Indemnified Taxes giving
rise to such a refund), net of all out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that Borrowers,
upon the request of Agent or such Lender, agree to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Article XVI shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers, the other Loan
Parties, their Subsidiaries, their Affiliates or any other Person.

ARTICLE XVII.

GENERAL PROVISIONS.

17.01    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrowers, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

 

155



--------------------------------------------------------------------------------

17.02    Article and Section Headings. Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Article and Section applies equally to this entire
Agreement.

17.03    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrowers, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.04    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.05    Debtor-Creditor Relationship. The relationship between the members of
the Lender Group, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor. No member of the Lender Group has (or shall
be deemed to have) any fiduciary relationship or duty to any Loan Party arising
out of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

17.06    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.07    Revival and Reinstatement of Obligations; Certain Waivers. If any
member of the Lender Group repays, refunds, restores, or returns in whole or in
part, any payment or property (including any proceeds of Collateral) previously
paid or transferred to such member of the Lender Group in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group related thereto, the
liability of the Loan Parties with

 

156



--------------------------------------------------------------------------------

respect to the amount or property paid, refunded, restored, or returned will
automatically and immediately be revived, reinstated, and restored and will
exist. If, prior to any of the foregoing, any provision of this Agreement or any
other Loan Document shall have been terminated or cancelled, such provision of
this Agreement or such other Loan Document, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing such
liability.

17.08    Confidentiality.

(a)    Each of the Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to the Agent-Related Persons and Lender-Related
Persons (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person,
the Agent-Related Persons or Lender-Related Persons (including any
self-regulatory authority), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any member of
the Lender Group or any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 17.08, to
(i) any Assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or the
other Loan Documents or (ii) any actual or prospective party (or the
Agent-Related Persons or the Lender-Related Persons or any Related Party) to any
transaction under which payments are to be made by reference to the Loan Parties
and their obligations, this Agreement, the other Loan Documents or payments
hereunder or thereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating any Loan Party or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of any Loan Party or any of its Affiliates, (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 17.08(a) or (y) becomes available to any member of the
Lender Group or any of its Affiliates on a nonconfidential basis from a source
other than Endologix, or (j) as provided in Section 5.20. In addition, Agent
(including any Third Party Agent) and the Lenders may disclose the existence of
this Agreement and the other Loan Documents and information about this Agreement
and the other Loan Documents to market data collectors, similar service
providers to the lending industry and service providers to Agent (including any
Third Party Agent) and the Lenders in connection with the administration of the
Loans and other Obligations and this Agreement and the other Loan Documents

(b)    For purposes of this Section, “Information” means all information
received from a Loan Party relating to the Loan Parties or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Agent, any Lender or any other member of the Lender
Group on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary of such Loan Party; provided that, notwithstanding anything to the
contrary in the

 

157



--------------------------------------------------------------------------------

Loan Documents, in the case of information received from the Borrowers, the Loan
Parties or any of their Subsidiaries after the Closing Date, such Information is
both (y) clearly identified at the time of delivery as confidential and
(z) provided to Agent and the Lenders at a time when Agent and such Lenders have
requested in writing to receive material nonpublic information. Any Person
required to maintain the confidentiality of Information as provided in this
Section 17.08 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

17.09    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and the providing of the Commitments, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that Agent, any
Third Party Agent, any Lender or any other member of the Lender Group may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement or any of the other Loan Documents or any other Obligations are
outstanding or unpaid and so long as all of the Commitments have not expired or
been terminated.

17.10    Patriot Act. Agent (including any Third Party Agent) and each Lender
that is subject to the requirements of the Patriot Act hereby notifies Borrowers
that pursuant to the requirements of the Act, they are required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the names, address and tax identification numbers of the
Loan Parties and other information that will allow Agent (or such Third Party
Agent) or such Lender to identify the Loan Parties in accordance with the
Patriot Act. In addition, if Agent (including any Third Party Agent) or any
Lender is required by law or regulation or internal policies to do so, it shall
have the right to periodically conduct (a) Patriot Act searches, OFAC/PEP
searches, and customary individual background checks for the Loan Parties and
(b) OFAC/PEP searches and customary individual background checks for the Loan
Parties’ senior management and key principals, and Borrowers and the other Loan
Parties agree to cooperate in respect of the conduct of such searches and
further agree that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrowers
and the other Loan Parties. This notice is given in accordance with the
requirements of the Patriot Act and is effective for Agent.

17.11    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.12    No Setoff. All payments made by each Loan Party hereunder or under any
note or other Loan Document will be made in immediately available funds and
without setoff, counterclaim, or other defense.

 

158



--------------------------------------------------------------------------------

17.13    Intercreditor Agreement. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document: (i) the Liens granted to the Agent
pursuant to the Loan Documents and the exercise of any right related to any
Collateral shall be subject, in each case, to the terms of the Intercreditor
Agreement, (ii) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of
the Intercreditor Agreement, on the other hand, the terms and provisions of the
Intercreditor Agreement, shall control, and (iii) each Lender hereunder
authorizes and instructs Agent to execute the Intercreditor Agreement on behalf
of such Lender, and such Lender agrees to be bound by the terms thereof.

(b) Each Lender (and by it acceptance of the benefits of any Loan Document, each
other Secured Party) hereunder authorizes and instructs the Agent, as Agent and
on behalf of such Lender or other Secured Party, to enter into one or more
intercreditor agreements (including any Intercreditor Agreement and the Second
Lien Subordination and Intercreditor Agreement) from time to time pursuant to,
or as contemplated by, the terms of this Agreement, including any amendments,
supplements or other modifications thereto, and agrees that it will be bound by
the terms and provisions thereof and will take no actions contrary to the terms
and provisions thereof.

[Signature pages to follow.]

 

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:     ENDOLOGIX, INC., a Delaware corporation     By:  

                 

    Name:       Title:       CVD/RMS ACQUISITION CORP., a Delaware corporation  
  By:  

             

    Name:       Title:       NELLIX, INC., a Delaware corporation     By:  

             

    Name:       Title:       TRIVASCULAR TECHNOLOGIES, INC., a Delaware
corporation     By:  

             

    Name:       Title:       TRIVASCULAR, INC., a California corporation     By:
 

             

    Name:       Title:  

 

160



--------------------------------------------------------------------------------

TRIVASCULAR SALES LLC, a Texas limited liability company By:  

             

Name:   Title:   ENDOLOGIX CANADA, LLC, a Delaware limited liability company By:
 

         

Name:   Title:   RMS/ENDOLOGIX SIDEWAYS MERGER CORP., a Delaware corporation By:
 

         

Name:   Title:  

 

161



--------------------------------------------------------------------------------

DEERFIELD ELGX REVOLVER, LLC, a Delaware limited liability company, as Agent By:
Deerfield Management Company, L.P. (Series C), Manager By: Flynn Management LLC,
General Partner By:  

             

Name:   David J. Clark Title:   Authorized Signatory

 

162



--------------------------------------------------------------------------------

DEERFIELD PRIVATE DESIGN FUND IV, L.P., as a Lender By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

         

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PRIVATE DESIGN
FUND III, L.P., as a Lender By: Deerfield Mgmt III, L.P., General Partner By:
J.E. Flynn Capital III, LLC, General Partner By:  

         

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PARTNERS, L.P.,
as a Lender By: Deerfield Mgmt, L.P., General Partner By: J.E. Flynn Capital,
LLC, General Partner By:  

         

Name:   David J. Clark Title:   Authorized Signatory

 

163



--------------------------------------------------------------------------------

EXHIBIT A-II

Amended and Restated Schedules to Amended Credit Agreement

 

164



--------------------------------------------------------------------------------

EXHIBIT B

Term Amendment

 

165



--------------------------------------------------------------------------------

EXHIBIT C

Remaining 3.25% Convertible Exchange Documents

 

166



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A-1    Agent’s Account Schedule A-2    Authorized Person Schedule C-1
   Commitments Schedule D-1    Designated Account Schedule E-1    Approved
Account Debtor Schedule P-1    Existing Investments Schedule 4.01(d)    Existing
Liens Schedule 4.01(f)    Existing Indebtedness Schedule 4.03    Litigation
Schedule 4.06    Real Estate Schedule 4.07    Intellectual Property Schedule
4.15    Borrower’s Subsidiaries Schedule 4.17    Borrower’s Outstanding Shares
of Stock, Options and Warrants Schedule 4.18    Material Contracts Schedule 4.20
   Environmental Schedule 4.22    Labor Relations Schedule 4.23    Jurisdiction
of Organization, Legal Name, Organizational Identification Number and Chief
Executive Office Schedule 4.45    Inventory Location Schedule 5.20    Other Loan
Documents to Be Form 8-K Exhibits Schedule 6.05    Contingent Obligations
Schedule 6.07    Transactions with Affiliates



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

Beneficiary Bank: The Northern Trust International Banking Corporation, New
Jersey

SWIFT: CNORUS33

Fedwire ABA: 026001122

CHIPS ABA: 0112

Beneficiary Name: Deerfield ELGX Revolver LLC Beneficiary account:********

Schedule A-2

Authorized Person

Vaseem Mahboob

Cindy Pinto

Tim Brady

James Tejedor



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment  

Deerfield Private Design Fund III, L.P.

   $ 16,666,666.66  

Deerfield Private Design Fund IV, L.P.

   $ 16,666,666.67  

Deerfield Partners, L.P.

   $ 16,666,666.67  

Total

   $ 50,000,000  

Schedule D-1

Designated Account



--------------------------------------------------------------------------------

Schedule E-1

Approved Account Debtors

 

Angiocor S.A. Endo T&D Limited LTD Japan Lifeline Co., Ltd



--------------------------------------------------------------------------------

Schedule P-1

Existing Investments

None.



--------------------------------------------------------------------------------

Schedule 4.01(d)

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 4.01(f)

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 4.03

Litigation

Active Matters: Set forth below are certain legal matters that are either in
active litigation or could proceed to active litigation. It is possible that
Borrower’s aggregate liability arising for monetary judgements or relief arising
out of these matters, and other litigation involving the Company, could exceed
$2,000,000, The Company does not believe that any one of the matters discussed
below (including the AFX product liability suits considered as a consolidated
group) would individually result in monetary judgements or relief in excess of
$2,000,000.

 

  •  

Vicky Nguyen v. Endologix, Inc., et al.: (Filed January 3, 2017 in the United
States District Court, Central District of California; Case No. 2:17-cv-00017).
A putative shareholder class action pending in the U.S. District Court for the
Central District of California. Lead plaintiff in Nguyen asserts multiple causes
of action for securities fraud based on allegations that Borrower and two of its
executives, John McDermott, former Chief Executive Officer of Borrower, and
Vaseem Mahboob, Chief Financial Officer of Borrower misled investors by opining
optimistically about Borrower’s prospects for FDA pre-market approval of the
Nellix EVAS System. On March 15, 2019, lead plaintiff filed an appeal of the
District Court’s September 2018 dismissal with prejudice of lead plaintiff’s
Second Amended Complaint. Borrower continues to believe that lead plaintiff’s
complaints are meritless. On December 5, 2017, the District Court granted
Borrower’s motion to dismiss lead plaintiff’s First Amended Complaint, with
leave to amend. On January 9, 2018, lead plaintiff filed a Second Amended
Complaint. Borrower’s motion for dismissal of the Second Amended Complaint with
prejudice was granted on September 6, 2018. On October 6. 2018, lead plaintiff
filed a notice of appeal of the District Court’s decision, and on March 15,
2019, lead plaintiff filed its appeal. In April 2019, Borrower filed its
response brief to plaintiff’s appeal, and the Appellate Court’s hearing on this
matter occurred on February 11, 2020. The Company expects the Appellate Court’s
decision to be rendered later in 2020.

 

  •  

Derivative Lawsuits: As of June 11, 2017, four shareholders have filed
derivative lawsuits on behalf of Borrower, the nominal plaintiff, based on
allegations substantially similar to those alleged by lead plaintiff in
Nguyen. Those actions consist of: Sindlinger v. McDermott et al., Case No.
BC662280 (Los Angeles Superior Court); Abraham v. McDermott et al., Case No.
30-2018-00968971-CU-BT-CSC (Orange County Superior Court); and Green v.
McDermott et al., Case No. 8:17-cv-01155-AB (PLAx), consolidated with Cocco v.
McDermott et al., Case No. 8:17-cv-01183-AB (PLAx) (U.S. District Court for the
Central District of California). Plaintiffs in the Sindlinger, Abraham and Green
derivative actions have agreed to stay litigation pending resolution of the
Nguyen action. A related case, Ahmed v. Endologix, Inc., et al. (Filed
January 11, 2017 in the United States District Court, Central District of
California; Case No. 8:17-cv-00061) was consolidated into Nguyen v. Endologix,
Inc.

 

  •  

Kerr: On July 30, 2019, an action was brought in United States District Court
for the Central District of California (Case No. 8:19-cv-01457) against Borrower
and certain other Loan Parties by Andrew Kerr, M.D., alleging infringement of
U.S. Patent Nos. 8,257,423, 9,050,182 and 10,105,209, which allegedly were
issued to and are owned by Dr. Kerr. As alleged in the complaint, the accused
infringing devices include the Ovation Abdominal Stent Graft System, the Ovation
Prime Abdominal Stent Graft System, the Ovation Prime, the Ovation IX Abdominal
Stent Graft System, and the Ovation iX (collectively, the “Ovation
Devices”). Borrower believes plaintiff’s claims are without merit and is
vigorously defending the action.



--------------------------------------------------------------------------------

  •  

AFX: Borrower has been named as a defendant in a number of complaints, in each
case alleging a variety of product liability-based claims pertaining to
Borrower’s AFX with Strata product. Borrower believes it has insurance
responsive to these claims, which insurance provides for a $150,000 per claim
deductible and an aggregate one million dollar aggregate deductible (for the
policy year applicable to these claims). Borrower believes plaintiffs’ claims
are without merit and is vigorously defending the action.

 

  •  

Kaiser: Borrower has received a letter, dated January 10, 2020, from outside
counsel to KP Select, LLC, one of the Kaiser Permanent family of companies
(“Kaiser”), demanding that Borrower provide reimbursement to Kaiser in the
amount of $4.1 million dollars for costs allegedly incurred by Kaiser for
treating patients whose AFX Endovascular AAA Systems were subject to the July
2018 recall notice. Borrower vigorously disputes this payment demand. Since it
is presently not possible to determine the outcome of any future discussions
with Kaiser regarding this matter, and whether litigation will ensue, or the
outcomes associated with potential litigation, no provision has been made in
Borrower’s financial statements for the ultimate resolution.

 

  •  

Royalty Demand: Borrower has received a letter, dated February 13, 2020, from a
licensor under one of the Company’s inbound patent license agreements alleging
that the Company is in breach of certain royalty payment obligations under such
agreement. In this letter, licensor has expressed a desire to reach a reasonable
and amicable resolution of this matter. Borrower vigorously disagrees with this
payment demand. Since it is presently not possible to determine the outcome of
any future discussions with the licensor regarding this matter, and whether
litigation will ensue, or the outcomes associated with potential litigation, no
provision has been made in Borrower’s financial statements at this time for the
ultimate resolution. Should a bona fide dispute ensure, it is possible that
Borrower will be required to deposit the disputed amount into escrow pending
resolution of the dispute.

 

  •  

Other IP Infringement Notice: The Loan Parties have received notice from an
individual claiming that certain of our products read on certain issued patents
held by such individual. The Loan Parties, after consultation with independent
patent counsel, strongly disagrees with these claims. Since it is presently not
possible to determine the outcome of any future discussions with these
individuals in regard to their patents, and whether litigation will ensue, or
the outcomes associated with potential litigation, no provision has been made in
Borrower’s financial statements for the ultimate resolution.



--------------------------------------------------------------------------------

Schedule 4.06

Real Estate

Owned Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address, including zip code

N.A.

  

Leased Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address, including zip code

  

Landlord name and contact information

Endologix, Inc.

  

2 Musick, Irvine, County of Orange, California 92618 U.S.A.;

33 and 35 Hammond, Irvine, County of Orange, California 92618 U.S.A.

   The Northwestern Mutual Life Insurance Company

Endologix International Holdings B.V.

   Europalaan 30, 5232 BC, ‘s-Hertogenbosch, The Netherlands    EL30 B.V.

TriVascular Technologies, Inc.

   3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.    Sonoma
Airport Properties LLC

Endologix Singapore Private Limited

   6 Raffles Quay # 16-01 Singapore 048580    JustCo (Raffles Quay) Pte. Ltd.

Endologix International B.V.

   Rahmannstraße 11, 65760 Eschborn, Germany    N.A.

Subleased Real Property:

 

Loan Party or Subsidiary

 

Complete street and mailing address, including
zip code

 

Landlord and sublandlord name and contact
information

   

Other Real Property Operated or Occupied:

 

Loan Party or Subsidiary

 

Complete street and mailing address, including
zip code

 

Nature of use

ELGX South Korea Ltd.

  A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South Korea   Office



--------------------------------------------------------------------------------

Schedule 4.07

Intellectual Property

The items disclosed in Schedule 4.03 with the lead-in “Active Matters.”



--------------------------------------------------------------------------------

Schedule 4.15

Borrower’s Subsidiaries

 

Parent

 

Percentage
ownership

 

Name of Subsidiary

 

Jurisdiction of
Subsidiary

 

Date of formation of
Subsidiary

 

Federal employer ID
no. of Subsidiary

 

Organizational
identification no. of
Subsidiary

Endologix, Inc.   100%   Nellix, Inc.   Delaware   03/20/2001   94-3398416  
3359980 Endologix, Inc.   100%   CVD/RMS Acquisition Corp.   Delaware  
12/13/1998   33-0928438   2955166 Endologix, Inc.   100%   RMS/Endologix
Sideways Merger Corp.   Delaware   05/30/2002   03-0512974   3530477 Endologix,
Inc.   100%   Endologix Singapore Private Limited   Singapore   01/13/2015  
N.A.   N.A. Endologix, Inc.   100%   ELGX International Holdings GP   Cayman
Islands   07/05/2011   N.A.   N.A. Endologix, Inc.   100%   Endologix New
Zealand Co.   New Zealand   05/31/2012   N.A.   N.A. Endologix, Inc.   100%  
ELGX South Korea Ltd.   South Korea   12/07/2017   N.A.   N.A.

Endologix, Inc.

ELGX International Holdings GP

 

99%

1%

  Endologix Bermuda L.P.   Bermuda   07/24/2012   N.A.   N.A. Endologix
International Holdings B.V.   100%   Endologix Poland spolkda z ograniczona
odpowiedzialnoscia   Poland   03/26/2015   N.A.   N.A. Endologix Bermuda L.P.  
100%   Endologix International Holdings B.V.   The Netherlands   08/22/2011  
N.A.   N.A. Endologix International Holdings B.V.   100%   Endologix Italia
S.r.l.   Italy   06/04/2012   N.A.   N.A. Endologix International holdings B.V.
  100%   Endologix International B.V.   The Netherlands   08/22/2011   N.A.  
N.A. Endologix, Inc.   100%   TriVascular Technologies, Inc.   Delaware  
07/11/2007   87-0807313   4387054 TriVascular Technologies, Inc.   100%  
TriVascular, Inc.   California   01/05/1998   68-0402620   C2065374 TriVascular,
Inc.   100%   TriVascular Sales, LLC   Texas   08/23/2012   46-0859179  
0801644988 TriVascular, Inc.   100%   Endologix Canada, LLC   Delaware  
11/25/2014   N.A.   5647226



--------------------------------------------------------------------------------

Parent

 

Percentage
ownership

 

Name of Subsidiary

 

Jurisdiction of
Subsidiary

 

Date of formation of
Subsidiary

 

Federal employer ID
no. of Subsidiary

 

Organizational
identification no. of
Subsidiary

TriVascular, Inc.   100%   TriVascular Germany GmbH   Germany   05/14/2012  
N.A.   N.A. TriVascular, Inc.   100%   TriVascular Switzerland Sarl  
Switzerland   04/30/2010   N.A.   N.A. TriVascular, Inc.   100%   TriVascular
Italia S.R.L.   Italy   04/08/2010   N.A.   N.A.



--------------------------------------------------------------------------------

Schedule 4.17

Borrower’s Outstanding Shares of Stock, Options and Warrants

 

Name of Issuer

 

Authorized

Securities

 

Issued and

Outstanding

Securities

 

Certificated

(Yes or No)

 

Loan

Party/Subsidiary

Owner

Endologix, Inc.   170,000,000 Shares of Common Stock, $0.001 par value  
18,217,721 Shares of Common Stock Issued and 18,137,768 Outstanding   Yes   N.A.
  5,000,000 Shares of Preferred Stock, $0.001 par value, undesignated   Zero
Shares of Preferred Stock   Yes, when issued   N.A. Nellix, Inc.   1,000 Shares
of Common Stock, $0.001 par value   100 Shares of Common Stock   Yes  
Endologix, Inc. CVD/RMS Acquisition Corp.   100 Shares of Common Stock, $0.001
par value   100 Shares of Common Stock   Yes   Endologix, Inc. ELGX South Korea,
Ltd.   20,000 Contribution Units, KRW 5,000 par value   20,000 Contribution
Units   No   Endologix, Inc. RMS/Endologix Sideways Merger Corp.   100 Shares of
Common Stock, $0.001 par value   100 Shares of Common Stock   Yes   Endologix,
Inc. TriVascular Technologies, Inc.   1,000 Shares of Common Stock, $0.001 par
value   100 Shares of Common Stock   Yes   Endologix, Inc. ELGX International
Holdings GP   Unspecified Number of Partnership Interests   Unspecified Number
of Partnership Interests   No   Endologix, Inc. Endologix Bermuda, L.P.  
Unspecified Number of Partnership Interests   Unspecified Number of Partnership
Interests   No   Endologix, Inc. Endologix Singapore Private Limited  
Unspecified Number of Company Interests   Unspecified Number of Company
Interests   No   Endologix, Inc. Endologix New Zealand Co.   Unspecified Number
of Company Interests   Unspecified Number of Company Interests   No   Endologix,
Inc. TriVascular, Inc.   100 Shares of Common stock, $0.01 par value   100
Shares of Common Stock   No   TriVascular Technologies, Inc.



--------------------------------------------------------------------------------

Name of Issuer

 

Authorized

Securities

 

Issued and

Outstanding

Securities

 

Certificated

(Yes or No)

 

Loan

Party/Subsidiary

Owner

Endologix International Holdings B.V.   Unspecified Number of Company Interests
  Unspecified Number of Company Interests   No   Endologix Bermuda, L.P.
Endologix Poland spolkda z ograniczona odpowiedzialnoscia   Unspecified Number
of Company Interests   Unspecified Number of Company Interests   No   Endologix
International Holdings B.V. Endologix International B.V.   Unspecified Number of
Company Interests   Unspecified Number of Company Interests   No   Endologix
International Holdings B.V. Endologix Italia S.r.l   Unspecified Number of
Company Interests   Unspecified Number of Company Interests   No   Endologix
International Holdings B.V. TriVascular Sales LLC   1,000 Units of Membership
Interests   1,000 Units of Membership Interests   No   TriVascular, Inc.
Endologix Canada, LLC   1,000 Units of Membership Interests   1,000 Units of
Membership Interests   No   TriVascular, Inc. TriVascular Italia Sarl  
Unspecified Number of Company Interests   Unspecified Number of Company
Interests   No   TriVascular, Inc. TriVascular Germany GmbH   Unspecified number
of Company Interests   Unspecified number of Company Interests   No  
TriVascular, Inc. TriVascular Switzerland Sárl   Unspecified number of Company
Interests   Unspecified number of Company Interests   No   TriVascular, Inc.

Options and Equity Incentive/Compensation Plans:

2015 Stock Incentive Plan:    Borrower’s 2015 Stock Incentive Plan as amended
(the “2015 Plan”) authorizes the grant of equity awards to purchase up to
4.13 million shares of Common Stock. As of December 31, 2019, approximately
2.1 million shares were reserved for issuance under outstanding stock options,
including stock options granted under equity compensation plans preceding the
2015 Plan, and approximately 740,000 shares were subject to unvested restricted
stock awards. The outstanding stock options have exercise prices ranging from
$4.71 to $175.80 and a weighted average exercise price of $10.23. There have
been no material changes to the items discussed in this paragraph as of the
Fourth Amendment Effective Date.

Amended and Restated 2006 Employee Stock Purchase Plan (the “ESPP”): As of
December 31, 2019, approximately 435,000 shares of Common Stock were available
for issuance under the ESPP. There have been no material changes to such amount
as of the Fourth Amendment Effective Date.



--------------------------------------------------------------------------------

2017 Inducement Stock Incentive Plan: The Board has reserved 900,000 shares of
Borrower’s Common Stock for issuance pursuant to awards granted under the 2017
Inducement Stock Incentive Plan. As of December 31, 2019, approximately 500,000
shares of Common Stock were available for issuance under this plan. There have
been no material changes to such amount as of the Fourth Amendment Effective
Date.

Non-Plan Inducement Grants: In connection with its merger with TriVascular
Technologies, Inc., on February 4, 2016 Borrower issued non-plan inducement
stock options to purchase 140,000 shares of Common Stock at an exercise price of
$75.30 per share, and non-plan inducement restricted stock units for
approximately 8,000 shares of Common Stock. Upon consummation of Borrower’s
stockholder-approved option exchange program in September 2019, there were
non-inducement stock options outstanding to purchase approximately 22,000 shares
of common stock of Borrower at a weighted-average exercise price of $35.29. As
of December 31, 2019, non-plan inducement restricted stock units for
approximately 6,000 shares of Common Stock remained outstanding.

Warrants:

In connection with its merger with TriVascular Technologies, Inc. on February 3,
2016, Borrower assumed unexercised out-of-the-money warrants of TriVascular
Technologies, Inc., which converted into warrants to purchase 3,508 shares of
Common Stock, 2,426 at an exercise price of $125.80 per share and 1,082 at an
exercise price of $282.10 per share.

Borrower has previously issued warrants to Lenders to purchase an aggregate of
1,522,002 shares of Common Stock of Borrower at an exercise price of $6.61 per
share. At the Fourth Amendment Effective Date, these warrants will be amended to
reduce the exercise price to $1.50 per share upon the terms and conditions set
forth in the February 2020 Exchange Agreement and Fourth Amendment.

On April 3, 2019, Borrower issued and sold a pre-paid warrant exercisable for
Borrower’s common stock at an exercise price of $6.61 per share to an investor,
as contemplated pursuant to Equity Financing Documents. The exercise price for
the pre-paid warrant was fully paid at issuance and is exercisable at any time
until April 3, 2029, subject to satisfaction of certain equity ownership
limitations as described in such warrant.

Convertible Notes:

2020 3.25% Convertible Notes; 2024 5.0% Convertible Senior Notes: On November 2,
2015, Borrower issued $125.0 million aggregate principal amount of 3.25%
Convertible Notes. Pursuant to the terms of the Facility Agreement with
Deerfield, $40.5 million of the aggregate principal amount of the 3.25%
Convertible Notes was cancelled; $84.5 million aggregate principal amount of
3.25% Convertible Notes were thereafter outstanding. At the Second Amendment
Effective Date, approximately $73.36 million of the remaining $84.5 million of
3.25% Convertible Notes was exchanged for (i) approximately $42 million of new
5.0% Voluntary Convertible Senior Notes due 2024; and $25 million of new 5.0%
Voluntary Convertible Senior Notes due 2024. At the Fourth Amendment Effective
Date, the remaining outstanding 3.25% Convertible Notes totaling approximately
$11.00 million of aggregate principal plus outstanding interest will be
exchanged for approximately $11.0 million of new 5.0% Voluntary Convertible
Senior Notes due 2024.



--------------------------------------------------------------------------------

Pursuant to this Agreement the Borrower may issue Conversion Shares pursuant to
and in accordance with the terms of the Notes.

Pursuant to the February 2020 Exchange Agreement and Fourth Amendment, the
Borrower may, at Borrower’s option pay the Restructuring Fee (as defined in the
February 2020 Exchange Agreement and Fourth Amendment) through the issuance of
the Fourth Amendment Restructuring Shares (as defined in the February 2020
Exchange Agreement and Fourth Amendment).

Other Rights to Securities of Borrower:

In connection with its merger with Nellix, Inc. (“Nellix”), Borrower agreed to
issue shares of Common Stock to the former stockholders of Nellix upon
Borrower’s receipt of FDA approval to sell its Nellix EVAS System in the United
States (the “PMA Milestone”). The number of shares of Common Stock issuable to
the former stockholders of Nellix upon achievement of the PMA Milestone shall
equal the quotient obtained by dividing $15.0 million by the average per share
closing price of Common Stock on The Nasdaq Global Select Market for each of the
30 consecutive trading days ending with the fifth trading day immediately
preceding the date of Borrower’s receipt of FDA approval to sell its Nellix EVAS
System in the United States, subject to a stock price floor of $45.00 per share,
but not subject to a stock price ceiling.

Registration Rights

Amended and Restated Registration Rights Agreement dated as of August 9, 2018,
as amended, by and among the Borrower, the Lenders and Agent.

Agreement and Plan of Merger and Reorganization, dated October 27, 2010, by and
among Borrower, Nepal Acquisition Corporation, Nellix, Inc., certain of Nellix,
Inc.’s stockholders listed therein and Essex Woodlands Health Ventures, Inc., as
representative of Nellix, Inc.’s stockholders (Section 6.12 contains
registration obligation)



--------------------------------------------------------------------------------

Schedule 4.18

Material Contracts

 

•  

Cross License Agreement dated as of October 26, 2011, by and between Borrower
and Bard Peripheral Vascular, Inc.

 

•  

Settlement Agreement, dated October 16, 2012 by and among Borrower, Cook
Incorporated, Cook Group and Cook Medical, Inc.

 

•  

Standard Industrial/Commercial Multi-Tenant Lease - Net, for 2 Musick, Irvine,
California and 33 & 35 Hammond, Irvine, dated June 12, 2013, by and between
Borrower and The Northwestern Mutual Life Insurance Company.

 

•  

Lease for Santa Rosa facility for the building located at 3910 Brickway
Boulevard, Santa Rosa, California as set forth in the Third Amendment to Lease,
by and between Trivascular, Inc. and Sonoma Airport Properties LLC and the
earlier agreements described herein.



--------------------------------------------------------------------------------

Schedule 4.20

Environmental

None.



--------------------------------------------------------------------------------

Schedule 4.22

Labor Relations

None.



--------------------------------------------------------------------------------

Schedule 4.23

Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

 

Loan Party

  

Jurisdiction
of
organization

  

All other
jurisdictions
of
organization
of Loan
Party for 5
years
preceding
the
Agreement
Date

  

Legal name

  

All other legal
names of Loan
Party for 5 years
preceding the
Agreement Date

  

Organizational
identification
no.

  

Location of chief executive

office or sole place of

business: other offices or

facilities

Endologix, Inc.    Delaware    N.A.    Same as loan party name at left    N.A.
   2338745    2 Musick, Irvine, County of Orange, California 92618 U.S.A.
Endologix, Inc.    Delaware    N.A.    Same as loan party name at left    N.A.
   2338745    33 and 35 Hammond, Irvine, County of Orange, California 92618
U.S.A. Nellix, Inc.    Delaware    N.A.    Same as loan party name at left   
N.A.    3359980    2 Musick, Irvine, County of Orange, California 92618 U.S.A.
CVD/RMS Acquisition Corp.    Delaware    N.A.    Same as loan party name at left
   N.A.    2955166    2 Musick, Irvine, County of Orange, California 92618
U.S.A. TriVascular Technologies, Inc.    Delaware    N.A.    Same as loan party
name at left    N.A.    4387054    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A TriVascular, Inc.    California    N.A.    Same as loan
party name at left    N.A.    C2065374    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A Endologix Canada, LLC    Delaware    N.A.   
Same as loan party name at left    Trivascular Canada LLC    5647226    3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A RMS/Endologix
Sideways Merger Corp.    Delaware    N.A.    Same as loan party name at left   
N.A.    3530477    2 Musick, Irvine, County of Orange, California 92618 U.S.A.
Trivascular Sales LLC    Texas    N.A.    Same as loan party name at left   
N.A.    801644988    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403
U.S.A



--------------------------------------------------------------------------------

Schedule 4.45

Inventory Location

The following are all of the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, maintains Inventory and Equipment:

 

Complete Address

  

Loan Party/Subsidiary

2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Endologix, Inc. 33 & 35
Hammond, Irvine, County of Orange, CA 92618 U.S.A    Endologix, Inc. 3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.   

TriVascular Technologies, Inc.

TriVascular, Inc.

6 Raffles Quay #16-01 Singapore 048580    Endologix Singapore Private Limited
Europalaan 30, 5r232 BC, ‘s-Hertogenbosch, The Netherlands    Endologix
International Holdings B.V. Rahmannstraße 11, 65760 Eschborn, Germany   
Endologix International B.V.

The following are the names and addresses of all warehousemen, bailees, or other
third parties who have possession of any of the Loan Parties’ Inventory or the
Inventory of any of the Loan Parties’ Subsidiaries:

 

Name

  

Complete Street and Mailing Address, including Zip
Code

  

Loan Party/Subsidiary

UPS   

378 Commercial Street, Malden, MA 02148

165 Chubb Avenue, Lyndhurst, NJ 07071

1130 Commerce Blvd, Swedesboro, NJ 08085

2250 Outerloop Drive, Louisville, KY 40219

205 Kelsey Lane, Suite D, Tampa, FL 33619

2850 South Roosevelt Street, Ste 103, Tempe, AZ 85282

   Endologix, Inc.



--------------------------------------------------------------------------------

Name

  

Complete Street and Mailing Address, including Zip

Code

  

Loan Party/Subsidiary

Rhenus    Doctor Paul Janssenweg 150, 5026 RH Tilburg, The Netherlands   
Endologix International Holdings B.V. STOK UK Limited    One Fleet Place, London
EC4M 7Ws    Endologix International B.V. Flexential    3330 E Lone Mountain
Road, North Las Vegas, NV 89081    Endologix, Inc.

In addition to the foregoing:

 

  •  

In the Ordinary Course of Business, the Loan Party or any of the Loan Parties
Subsidiaries’ sales representatives hold Trunk Inventory in their possession for
sales calls and procedures, which Trunk Inventory is not held at a specific
location or locations.

 

  •  

Certain Inventory of the Loan Party or any of the Loan Parties’ Subsidiaries is
held by numerous third parties on a consignment basis at various locations.



--------------------------------------------------------------------------------

Schedule 6.05

Contingent Obligations

None.



--------------------------------------------------------------------------------

Schedule 5.20

Each of the following agreements, instruments and documents, including the
schedules, exhibits and annexes thereto:

 

  •  

the Agreement

 

  •  

the Notes;

 

  •  

the Guaranty and Security Agreement;

 

  •  

the Intercompany Subordination Agreement;

 

  •  

the Intercreditor Agreement;

 

  •  

the Patent Security Agreement; and

 

  •  

the Trademark Security Agreement.



--------------------------------------------------------------------------------

Schedule 6.07

Transactions with Affiliates

Investments of Inventory pursuant to clause (j) of the definition of Permitted
Investments.